
	
		II
		Calendar No. 546
		110th CONGRESS
		1st Session
		S. 2483
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mr. Bingaman introduced
			 the following bill; which was read the first time
		
		
			December 14, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To authorize certain programs and activities in the
		  Forest Service, the Department of the Interior, and the Department of Energy,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the National Forests, Parks, Public
			 Land, and Reclamation Projects Authorization Act of
			 2007.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Forest Service authorizations
					Sec. 101. Wild Sky Wilderness.
					Sec. 102. Designation of national recreational trail,
				Willamette National Forest, Oregon, in honor of Jim Weaver, a former Member of
				the House of Representatives.
					TITLE II—Bureau of Land Management authorizations
					Sec. 201. Piedras Blancas Historic Light Station.
					Sec. 202. Nevada National Guard land conveyance, Clark County,
				Nevada.
					TITLE III—National Park Service authorizations
					Subtitle A—Cooperative agreements
					Sec. 301. Cooperative agreements for national park natural
				resource protection.
					Subtitle B—Boundary adjustments
					Sec. 311. Carl Sandburg Home National Historic Site boundary
				adjustment.
					Sec. 312. Lowell National Historical Park boundary
				adjustment.
					Sec. 313. Mesa Verde National Park Boundary
				expansion.
					Subtitle C—Studies
					Sec. 321. National Park System special resource study, Newtonia
				Civil War Battlefields, Missouri.
					Sec. 322. National Park Service study regarding the Soldiers'
				Memorial Military Museum.
					Sec. 323. Wolf House study.
					Sec. 324. Space Shuttle Columbia study.
					Sec. 325. César E. Chávez Study.
					Sec. 326. Taunton, Massachusetts, special resource
				study.
					Subtitle D—Memorials, Commissions, and Museums
					Sec. 331. Commemorative work to honor Brigadier General Francis
				Marion and his family.
					Sec. 332. Dwight D. Eisenhower Memorial Commission.
					Sec. 333. Commission to Study the Potential Creation of a
				National Museum of the American Latino.
					Sec. 334. Hudson-Fulton-Champlain Quadricentennial
				Commemoration Commission.
					Sec. 335. Sense of Congress regarding the designation of the
				National Museum of Wildlife Art of the United States.
					Sec. 336. Redesignation of Ellis Island Library.
					Subtitle E—Trails and rivers
					Sec. 341. Authorization and administration of Star-Spangled
				Banner National Historic Trail.
					Sec. 342. Land conveyance, Lewis and Clark National Historic
				Trail, Nebraska.
					Sec. 343. Lewis and Clark National Historic Trail
				extension.
					Sec. 344. Wild and Scenic River designation, Eightmile River,
				Connecticut.
					Subtitle F—Denali National Park and Alaska Railroad
				Exchange
					Sec. 351. Denali National Park and Alaska Railroad Corporation
				exchange.
					Subtitle G—National Underground Railroad Network to Freedom
				Amendments
					Sec. 361. Authorizing appropriations for specific
				purposes.
					Subtitle H—Grand Canyon subcontractors
					Sec. 371. Definitions.
					Sec. 372. Authorization.
					TITLE IV—National Heritage Areas
					Subtitle A—Journey Through Hallowed Ground National Heritage
				Area
					Sec. 401. Purposes.
					Sec. 402. Definitions.
					Sec. 403. Designation of the Journey Through Hallowed Ground
				National Heritage Area.
					Sec. 404. Management plan.
					Sec. 405. Evaluation; report.
					Sec. 406. Local coordinating entity.
					Sec. 407. Relationship to other Federal agencies.
					Sec. 408. Private property and regulatory
				protections.
					Sec. 409. Authorization of appropriations.
					Sec. 410. Use of Federal funds from other sources.
					Sec. 411. Sunset for grants and other assistance.
					Subtitle B—Niagara Falls National Heritage Area
					Sec. 421. Purposes.
					Sec. 422. Definitions.
					Sec. 423. Designation of the Niagara Falls National Heritage
				Area.
					Sec. 424. Management plan.
					Sec. 425. Evaluation; report.
					Sec. 426. Local coordinating entity.
					Sec. 427. Niagara Falls Heritage Area Commission.
					Sec. 428. Relationship to other Federal agencies.
					Sec. 429. Private property and regulatory
				protections.
					Sec. 430. Authorization of appropriations.
					Sec. 431. Use of Federal funds from other sources.
					Sec. 432. Sunset for grants and other assistance.
					Subtitle C—Abraham Lincoln National Heritage Area
					Sec. 441. Purposes.
					Sec. 442. Definitions.
					Sec. 443. Designation of Abraham Lincoln National Heritage
				Area.
					Sec. 444. Management plan.
					Sec. 445. Evaluation; report.
					Sec. 446. Local coordinating entity.
					Sec. 447. Relationship to other Federal agencies.
					Sec. 448. Private property and regulatory
				protections.
					Sec. 449. Authorization of appropriations.
					Sec. 450. Use of Federal funds from other sources.
					Sec. 451. Sunset for grants and other assistance.
					Subtitle D—Authorization Extensions and Viability
				Studies
					Sec. 461. Extensions of authorized appropriations.
					Sec. 462. Evaluation and report.
					Subtitle E—Technical Corrections and Additions
					Sec. 471. National Coal Heritage Area technical
				corrections.
					Sec. 472. Rivers of steel national heritage area
				addition.
					Sec. 473. South Carolina National Heritage Corridor
				addition.
					Sec. 474. Ohio and Erie Canal National Heritage Corridor
				technical corrections.
					Sec. 475. New Jersey Coastal Heritage trail route extension of
				authorization.
					Subtitle F—Studies
					Sec. 481. Columbia-Pacific National Heritage Area
				study.
					Sec. 482. Study of sites relating to Abraham Lincoln in
				Kentucky.
					TITLE V—Bureau of Reclamation and United States Geological Survey
				authorizations
					Sec. 501. Alaska water resources study.
					Sec. 502. Renegotiation of payment schedule, Redwood Valley
				County Water District.
					Sec. 503. American River Pump Station Project
				transfer.
					Sec. 504. Arthur V. Watkins Dam enlargement.
					Sec. 505. New Mexico water planning assistance.
					Sec. 506. Conveyance of certain buildings and lands of the
				Yakima Project, Washington.
					Sec. 507. Conjunctive use of surface and groundwater in Juab
				County, Utah.
					Sec. 508. Early repayment of A & B Irrigation District
				construction costs.
					Sec. 509. Oregon water resources.
					Sec. 510. Republican River Basin feasibility study.
					Sec. 511. Eastern Municipal Water District.
					Sec. 512. Inland Empire and Cucamonga Valley recycling
				projects.
					Sec. 513. Bay Area Regional Water Recycling
				Program.
					Sec. 514. Bureau of Reclamation site security.
					TITLE VI—Department of Energy authorizations
					Sec. 601. Energy technology transfer.
					Sec. 602. Amendments to the Steel and Aluminum Energy
				Conservation and Technology Competitiveness Act of 1988.
					TITLE VII—Northern Mariana Islands 
					Subtitle A—Immigration, Security, and Labor
					Sec. 701. Statement of congressional intent.
					Sec. 702. Immigration reform for the Commonwealth.
					Sec. 703. Further amendments to Public Law 94–241.
					Sec. 704. Authorization of appropriations.
					Sec. 705. Effective date.
					Subtitle B—Northern Mariana Islands Delegate 
					Sec. 711. Delegate to House of Representatives from
				Commonwealth of the Northern Mariana Islands.
					Sec. 712. Election of Delegate.
					Sec. 713. Qualifications for Office of Delegate.
					Sec. 714. Determination of election procedure.
					Sec. 715. Compensation, privileges, and immunities.
					Sec. 716. Lack of effect on covenant.
					Sec. 717. Definition.
					Sec. 718. Conforming amendments regarding appointments to
				military service academies by Delegate from the Commonwealth of the Northern
				Mariana Islands.
					TITLE VIII—Compacts of Free Association Amendments
					Sec. 801. Approval of Agreements.
					Sec. 802. Funds to facilitate Federal activities.
					Sec. 803. Conforming amendment.
					Sec. 804. Clarifications regarding Palau.
					Sec. 805. Availability of legal services.
					Sec. 806. Technical amendments.
					Sec. 807. Transmission of videotape programming.
					Sec. 808. Palau road maintenance.
					Sec. 809. Clarification of tax-free status of trust
				funds.
					Sec. 810. Transfer of naval vessels to certain foreign
				recipients.
				
			IForest Service
			 authorizations
			101.Wild Sky
			 Wilderness
				(a)Additions to the
			 National Wilderness Preservation System
					(1)AdditionsThe
			 following Federal lands in the State of Washington are hereby designated as
			 wilderness and, therefore, as components of the National Wilderness
			 Preservation System: certain lands which comprise approximately 106,000 acres,
			 as generally depicted on a map entitled Wild Sky Wilderness
			 Proposal and dated February 6, 2007, which shall be known as the
			 Wild Sky Wilderness.
					(2)Map and Legal
			 DescriptionsAs soon as practicable after the date of enactment
			 of this Act, the Secretary of Agriculture shall file a map and a legal
			 description for the wilderness area designated under this section with the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives. The map and description
			 shall have the same force and effect as if included in this section, except
			 that the Secretary of Agriculture may correct clerical and typographical errors
			 in the legal description and map. The map and legal description shall be on
			 file and available for public inspection in the office of the Chief of the
			 Forest Service, Department of Agriculture.
					(b)Administration
			 provisions
					(1)In
			 General
						(A)Subject to valid
			 existing rights, lands designated as wilderness by this section shall be
			 managed by the Secretary of Agriculture in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et
			 seq.) and this section, except that, with respect to any
			 wilderness areas designated by this section, any reference in the Wilderness
			 Act to the effective date of the Wilderness Act shall be deemed to be a
			 reference to the date of enactment of this Act.
						(B)To fulfill the
			 purposes of this section and the Wilderness Act and to achieve administrative
			 efficiencies, the Secretary of Agriculture may manage the area designated by
			 this section as a comprehensive part of the larger complex of adjacent and
			 nearby wilderness areas.
						(2)New
			 Trails
						(A)The Secretary of
			 Agriculture shall consult with interested parties and shall establish a trail
			 plan for Forest Service lands in order to develop—
							(i)a
			 system of hiking and equestrian trails within the wilderness designated by this
			 section in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et
			 seq.); and
							(ii)a
			 system of trails adjacent to or to provide access to the wilderness designated
			 by this section.
							(B)Within 2 years
			 after the date of enactment of this Act, the Secretary of Agriculture shall
			 complete a report on the implementation of the trail plan required under this
			 section. This report shall include the identification of priority trails for
			 development.
						(3)Repeater
			 SiteWithin the Wild Sky Wilderness, the Secretary of Agriculture
			 is authorized to use helicopter access to construct and maintain a joint Forest
			 Service and Snohomish County telecommunications repeater site, in compliance
			 with a Forest Service approved communications site plan, for the purposes of
			 improving communications for safety, health, and emergency services.
					(4)Float Plane
			 AccessAs provided by section 4(d)(1) of the Wilderness Act
			 (16 U.S.C.
			 1133(d)(1)), the use of floatplanes on Lake Isabel, where such
			 use has already become established, shall be permitted to continue subject to
			 such reasonable restrictions as the Secretary of Agriculture determines to be
			 desirable.
					(5)Evergreen
			 Mountain LookoutThe designation under this section shall not
			 preclude the operation and maintenance of the existing Evergreen Mountain
			 Lookout in the same manner and degree in which the operation and maintenance of
			 such lookout was occurring as of the date of enactment of this Act.
					(c)Authorization for
			 land acquisition
					(1)In
			 GeneralThe Secretary of Agriculture is authorized to acquire
			 lands and interests therein, by purchase, donation, or exchange, and shall give
			 priority consideration to those lands identified as Priority Acquisition
			 Lands on the map described in subsection (a)(1). The boundaries of the
			 Mt. Baker-Snoqualmie National Forest and the Wild Sky Wilderness shall be
			 adjusted to encompass any lands acquired pursuant to this section.
					(2)AccessConsistent
			 with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary
			 of Agriculture shall ensure adequate access to private inholdings within the
			 Wild Sky Wilderness.
					(3)AppraisalValuation
			 of private lands shall be determined without reference to any restrictions on
			 access or use which arise out of designation as a wilderness area as a result
			 of this section.
					(d)Land
			 exchangesThe Secretary of
			 Agriculture shall exchange lands and interests in lands, as generally depicted
			 on a map entitled Chelan County Public Utility District Exchange
			 and dated May 22, 2002, with the Chelan County Public Utility District in
			 accordance with the following provisions:
					(1)If the Chelan
			 County Public Utility District, within 90 days after the date of enactment of
			 this Act, offers to the Secretary of Agriculture approximately 371.8 acres
			 within the Mt. Baker-Snoqualmie National Forest in the State of Washington, the
			 Secretary shall accept such lands.
					(2)Upon acceptance of
			 title by the Secretary of Agriculture to such lands and interests therein, the
			 Secretary of Agriculture shall convey to the Chelan County Public Utility
			 District a permanent easement, including helicopter access, consistent with
			 such levels as used as of the date of enactment of this Act, to maintain an
			 existing telemetry site to monitor snow pack on 1.82 acres on the Wenatchee
			 National Forest in the State of Washington.
					(3)The exchange
			 directed by this section shall be consummated if Chelan County Public Utility
			 District conveys title acceptable to the Secretary and provided there is no
			 hazardous material on the site, which is objectionable to the Secretary.
					(4)In the event
			 Chelan County Public Utility District determines there is no longer a need to
			 maintain a telemetry site to monitor the snow pack for calculating expected
			 runoff into the Lake Chelan hydroelectric project and the hydroelectric
			 projects in the Columbia River Basin, the Secretary shall be notified in
			 writing and the easement shall be extinguished and all rights conveyed by this
			 exchange shall revert to the United States.
					102.Designation of
			 national recreational trail, Willamette National Forest, Oregon, in honor of
			 Jim Weaver, a former Member of the House of Representatives
				(a)DesignationForest
			 Service trail number 3590 in the Willamette National Forest in Lane County,
			 Oregon, which is a 19.6 mile trail that begins and ends at North Waldo
			 Campground and circumnavigates Waldo Lake, is hereby designated as a national
			 recreation trail under section 4 of the National Trails System Act (16 U.S.C.
			 1243) and shall be known as the Jim Weaver Loop Trail.
				(b)Interpretive
			 SignUsing funds available for the Forest Service, the Secretary
			 of Agriculture shall prepare, install, and maintain an appropriate sign at the
			 trailhead of the Jim Weaver Loop Trail to indicate the name of the trail and to
			 provide information regarding the life and career of Congressman Jim
			 Weaver.
				IIBureau of Land
			 Management authorizations
			201.Piedras
			 Blancas Historic Light Station
				(a)DefinitionsIn this section:
					(1)Light
			 StationThe term Light Station means Piedras Blancas
			 Light Station.
					(2)Outstanding
			 Natural AreaThe term Outstanding Natural Area means
			 the Piedras Blancas Historic Light Station Outstanding Natural Area established
			 pursuant to subsection (c).
					(3)Public landsThe term public lands has the
			 meaning stated in section 103(e) of the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1703(e)).
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(b)FindingsCongress finds as follows:
					(1)The publicly owned
			 Piedras Blancas Light Station has nationally recognized historical structures
			 that should be preserved for present and future generations.
					(2)The coastline
			 adjacent to the Light Station is internationally recognized as having
			 significant wildlife and marine habitat that provides critical information to
			 research institutions throughout the world.
					(3)The Light Station
			 tells an important story about California’s coastal prehistory and history in
			 the context of the surrounding region and communities.
					(4)The coastal area
			 surrounding the Light Station was traditionally used by Indian people,
			 including the Chumash and Salinan Indian tribes.
					(5)The Light Station
			 is historically associated with the nearby world-famous Hearst Castle (Hearst
			 San Simeon State Historical Monument), now administered by the State of
			 California.
					(6)The Light Station
			 represents a model partnership where future management can be successfully
			 accomplished among the Federal Government, the State of California, San Luis
			 Obispo County, local communities, and private groups.
					(7)Piedras Blancas
			 Historic Light Station Outstanding Natural Area would make a significant
			 addition to the National Landscape Conservation System administered by the
			 Department of the Interior’s Bureau of Land Management.
					(8)Statutory
			 protection is needed for the Light Station and its surrounding Federal lands to
			 ensure that it remains a part of our historic, cultural, and natural heritage
			 and to be a source of inspiration for the people of the United States.
					(c)Designation of
			 the Piedras Blancas Historic Light Station Outstanding Natural Area
					(1)In
			 GeneralIn order to protect, conserve, and enhance for the
			 benefit and enjoyment of present and future generations the unique and
			 nationally important historical, natural, cultural, scientific, educational,
			 scenic, and recreational values of certain lands in and around the Piedras
			 Blancas Light Station, in San Luis Obispo County, California, while allowing
			 certain recreational and research activities to continue, there is established,
			 subject to valid existing rights, the Piedras Blancas Historic Light Station
			 Outstanding Natural Area.
					(2)Maps and Legal
			 DescriptionsThe boundaries of the Outstanding Natural Area as
			 those shown on the map entitled Piedras Blancas Historic Light Station:
			 Outstanding Natural Area, dated May 5, 2004, which shall be on file and
			 available for public inspection in the Office of the Director, Bureau of Land
			 Management, United States Department of the Interior, and the State office of
			 the Bureau of Land Management in the State of California.
					(3)Basis of
			 ManagementThe Secretary shall manage the Outstanding Natural
			 Area as part of the National Landscape Conservation System to protect the
			 resources of the area, and shall allow only those uses that further the
			 purposes for the establishment of the Outstanding Natural Area, the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other
			 applicable laws.
					(4)WithdrawalSubject
			 to valid existing rights, and in accordance with the existing withdrawal as set
			 forth in Public Land Order 7501 (Oct. 12, 2001, Vol. 66, No. 198, Federal
			 Register 52149), the Federal lands and interests in lands included within the
			 Outstanding Natural Area are hereby withdrawn from—
						(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
						(B)location, entry,
			 and patent under the public land mining laws; and
						(C)operation of the
			 mineral leasing and geothermal leasing laws and the mineral materials
			 laws.
						(d)Management of
			 the Piedras Blancas Historic Light Station Outstanding Natural Area
					(1)In
			 generalThe Secretary shall manage the Outstanding Natural Area
			 in a manner that conserves, protects, and enhances the unique and nationally
			 important historical, natural, cultural, scientific, educational, scenic, and
			 recreational values of that area, including an emphasis on preserving and
			 restoring the Light Station facilities, consistent with the requirements of
			 subsection (c)(3).
					(2)UsesSubject
			 to valid existing rights, the Secretary shall only allow such uses of the
			 Outstanding Natural Area as the Secretary finds are likely to further the
			 purposes for which the Outstanding Natural Area is established as set forth in
			 subsection (c)(1).
					(3)Management
			 planNot later than 3 years after of the date of enactment of
			 this Act, the Secretary shall complete a comprehensive management plan
			 consistent with the requirements of section 202 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712) to provide
			 long-term management guidance for the public lands within the Outstanding
			 Natural Area and fulfill the purposes for which it is established, as set forth
			 in subsection (c)(1). The management plan shall be developed in consultation
			 with appropriate Federal, State, and local government agencies, with full
			 public participation, and the contents shall include—
						(A)provisions
			 designed to ensure the protection of the resources and values described in
			 subsection (c)(1);
						(B)objectives to
			 restore the historic Light Station and ancillary buildings;
						(C)an implementation
			 plan for a continuing program of interpretation and public education about the
			 Light Station and its importance to the surrounding community;
						(D)a proposal for
			 minimal administrative and public facilities to be developed or improved at a
			 level compatible with achieving the resources objectives for the Outstanding
			 Natural Area as described in paragraph (1) and with other proposed management
			 activities to accommodate visitors and researchers to the Outstanding Natural
			 Area; and
						(E)cultural resources
			 management strategies for the Outstanding Natural Area, prepared in
			 consultation with appropriate departments of the State of California, with
			 emphasis on the preservation of the resources of the Outstanding Natural Area
			 and the interpretive, education, and long-term scientific uses of the
			 resources, giving priority to the enforcement of the Archaeological Resources
			 Protection Act of 1979 (16 U.S.C. 470aa et seq.) and the
			 National Historic Preservation Act (16 U.S.C. 470 et seq.) within the
			 Outstanding Natural Area.
						(4)Cooperative
			 agreementsIn order to better implement the management plan and
			 to continue the successful partnerships with the local communities and the
			 Hearst San Simeon State Historical Monument, administered by the California
			 Department of Parks and Recreation, the Secretary may enter into cooperative
			 agreements with the appropriate Federal, State, and local agencies pursuant to
			 section 307(b) of the Federal Land Management Policy and Management Act of 1976
			 (43 U.S.C. 1737(b)).
					(5)Research
			 activitiesIn order to continue the successful partnership with
			 research organizations and agencies and to assist in the development and
			 implementation of the management plan, the Secretary may authorize within the
			 Outstanding Natural Area appropriate research activities for the purposes
			 identified in subsection (c)(1) and pursuant to section 307(a) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1737(a)).
					(6)AcquisitionState
			 and privately held lands or interests in lands adjacent to the Outstanding
			 Natural Area and identified as appropriate for acquisition in the management
			 plan may be acquired by the Secretary as part of the Outstanding Natural Area
			 only by—
						(A)donation;
						(B)exchange with a
			 willing party; or
						(C)purchase from a
			 willing seller.
						(7)Additions to the
			 Outstanding Natural AreaAny lands or interest in lands adjacent
			 to the Outstanding Natural Area acquired by the United States after the date of
			 enactment of this Act shall be added to and administered as part of the
			 Outstanding Natural Area.
					(8)OverflightsNothing
			 in this section or the management plan shall be construed to—
						(A)restrict or
			 preclude overflights, including low level overflights, military, commercial,
			 and general aviation overflights that can be seen or heard within the
			 Outstanding Natural Area;
						(B)restrict or
			 preclude the designation or creation of new units of special use airspace or
			 the establishment of military flight training routes over the Outstanding
			 Natural Area; or
						(C)modify regulations
			 governing low-level overflights above the adjacent Monterey Bay National Marine
			 Sanctuary.
						(9)Law enforcement
			 activitiesNothing in this section shall be construed to preclude
			 or otherwise affect coastal border security operations or other law enforcement
			 activities by the Coast Guard or other agencies within the Department of
			 Homeland Security, the Department of Justice, or any other Federal, State, and
			 local law enforcement agencies within the Outstanding Natural Area.
					(10)Native american
			 uses and interestsIn recognition of the past use of the
			 Outstanding Natural Area by Indians and Indian tribes for traditional cultural
			 and religious purposes, the Secretary shall ensure access to the Outstanding
			 Natural Area by Indians and Indian tribes for such traditional cultural and
			 religious purposes. In implementing this subsection, the Secretary, upon the
			 request of an Indian tribe or Indian religious community, shall temporarily
			 close to the general public use of one or more specific portions of the
			 Outstanding Natural Area in order to protect the privacy of traditional
			 cultural and religious activities in such areas by the Indian tribe or Indian
			 religious community. Any such closure shall be made to affect the smallest
			 practicable area for the minimum period necessary for such purposes. Such
			 access shall be consistent with the purpose and intent of Public Law 95–341
			 (42 U.S.C. 1996 et
			 seq.; commonly referred to as the American Indian
			 Religious Freedom Act).
					(11)No buffer
			 zonesThe designation of the Outstanding Natural Area is not
			 intended to lead to the creation of protective perimeters or buffer zones
			 around area. The fact that activities outside the Outstanding Natural Area and
			 not consistent with the purposes of this section can be seen or heard within
			 the Outstanding Natural Area shall not, of itself, preclude such activities or
			 uses up to the boundary of the Outstanding Natural Area.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				202.Nevada National Guard land conveyance,
			 Clark County, Nevada
				(a)In
			 generalNotwithstanding any other provision of law, Clark County,
			 Nevada, may convey, without consideration, to the Nevada Division of State
			 Lands for use by the Nevada National Guard approximately 51 acres of land in
			 Clark County, Nevada, as generally depicted on the map entitled Southern
			 Nevada Readiness Center Act and dated October 4, 2005.
				(b)LimitationIf
			 the land described in subsection (a) ceases to be used by the Nevada National
			 Guard, the land shall revert to Clark County, Nevada, for management in
			 accordance with the Southern Nevada Public Land Management Act of 1998 (Public
			 Law 105–263; 112 Stat. 2343).
				IIINational Park
			 Service authorizations
			ACooperative
			 agreements
				301.Cooperative
			 agreements for national park natural resource protection
					(a)In
			 GeneralThe Secretary of the
			 Interior (referred to in this section as the Secretary) may
			 enter into cooperative agreements with State, local, or tribal governments,
			 other Federal agencies, other public entities, educational institutions,
			 private nonprofit organizations, or participating private landowners for the
			 purpose of protecting natural resources of units of the National Park System
			 through collaborative efforts on land inside and outside of National Park
			 System units.
					(b)Terms and
			 ConditionsA cooperative agreement entered into under subsection
			 (a) shall provide clear and direct benefits to park natural resources
			 and—
						(1)provide
			 for—
							(A)the preservation,
			 conservation, and restoration of coastal and riparian systems, watersheds, and
			 wetlands;
							(B)preventing,
			 controlling, or eradicating invasive exotic species that are within a unit of
			 the National Park System or adjacent to a unit of the National Park System;
			 or
							(C)restoration of
			 natural resources, including native wildlife habitat or ecosystems;
							(2)include a
			 statement of purpose demonstrating how the agreement will—
							(A)enhance
			 science-based natural resource stewardship at the unit of the National Park
			 System; and
							(B)benefit the
			 parties to the agreement;
							(3)specify any staff
			 required and technical assistance to be provided by the Secretary or other
			 parties to the agreement in support of activities inside and outside the unit
			 of the National Park System that will—
							(A)protect natural
			 resources of the unit of the National Park System; and
							(B)benefit the
			 parties to the agreement;
							(4)identify any
			 materials, supplies, or equipment and any other resources that will be
			 contributed by the parties to the agreement or by other Federal
			 agencies;
						(5)describe any
			 financial assistance to be provided by the Secretary or the partners to
			 implement the agreement;
						(6)ensure that any
			 expenditure by the Secretary pursuant to the agreement is determined by the
			 Secretary to support the purposes of natural resource stewardship at a unit of
			 the National Park System; and
						(7)include such other
			 terms and conditions as are agreed to by the Secretary and the other parties to
			 the agreement.
						(c)LimitationsThe
			 Secretary shall not use any funds associated with an agreement entered into
			 under subsection (a) for the purposes of land acquisition, regulatory activity,
			 or the development, maintenance, or operation of infrastructure, except for
			 ancillary support facilities that the Secretary determines to be necessary for
			 the completion of projects or activities identified in the agreement.
					(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					BBoundary
			 adjustments
				311.Carl Sandburg
			 Home National Historic Site boundary adjustment
					(a)DefinitionsIn this section:
						(1)Historic
			 siteThe term Historic Site means Carl Sandburg Home
			 National Historic Site.
						(2)MapThe
			 term map means the map entitled Sandburg Center
			 Alternative numbered 445/80,017 and dated April 2007.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Acquisition
			 authorityThe Secretary may acquire from willing sellers by
			 donation, purchase with donated or appropriated funds, or exchange not more
			 than 110 acres of land, water, or interests in land and water, within the area
			 depicted on the map, to be added to the Historic Site.
					(c)Visitor
			 centerTo preserve the historic character and landscape of the
			 site, the Secretary may also acquire up to five acres for the development of a
			 visitor center and visitor parking area adjacent to or in the general vicinity
			 of the Historic Site.
					(d)Boundary
			 revisionUpon acquisition of any land or interest in land under
			 this section, the Secretary shall revise the boundary of the Historic Site to
			 reflect the acquisition.
					(e)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
					(f)AdministrationLand
			 added to the Historic Site by this section shall be administered as part of the
			 Historic Site in accordance with applicable laws and regulations.
					312.Lowell
			 National Historical Park boundary adjustmentThe Act entitled An Act to provide
			 for the establishment of the Lowell National Historical Park in the
			 Commonwealth of Massachusetts, and for other purposes approved June 5,
			 1978 (Public Law 95–290; 92 Stat. 290; 16 U.S.C. 410cc et seq.) is amended as
			 follows:
					(1)In
			 section 101(a), by adding a new paragraph after paragraph (2) as
			 follows:
						
							(3)The boundaries of
				the park are modified to include five parcels of land identified on the map
				entitled Boundary Adjustment, Lowell National Historical Park,
				numbered 475/81,424B and dated September 2004, and as delineated in section
				202(a)(2)(G).
							.
					(2)In section
			 202(a)(2), by adding at the end the following new subparagraph:
						
							(G)The properties
				shown on the map identified in subsection (101)(a)(3) as follows:
								(i)91 Pevey
				Street.
								(ii)The portion of
				607 Middlesex Place.
								(iii)Eagle
				Court.
								(iv)The portion of 50
				Payne Street.
								(v)726
				Broadway.
								.
					313.Mesa Verde
			 National Park Boundary expansion
					(a)FindingsCongress finds that—
						(1)on June 29, 1906, Mesa Verde National Park
			 was established as the first national park in the United States to preserve the
			 works of humanity;
						(2)on September 6, 1978, Mesa Verde National
			 Park became the first World Heritage Site designated in the United States;
			 and
						(3)Mesa Verde National Park protects some of
			 the best preserved and notable archeological sites of the ancient Puebloan
			 culture that flourished in the southwestern United States from approximately
			 600–1300, including the elaborate stone villages in the sheltered alcoves of
			 the canyon walls referred to as cliff dwellings.
						(b)PurposesThe purposes of this section are—
						(1)to modify the boundary of Mesa Verde
			 National Park—
							(A)to protect the archeological sites located
			 on property adjacent to the Park boundary;
							(B)to extend and expand the knowledge and
			 understanding of the ancient Puebloan culture, a major influence in the
			 development of the southwestern United States;
							(C)to protect from potential development the
			 scenic and biological value of the pinyon-juniper covered hills that—
								(i)border the Park; and
								(ii)are in full view of the Park entrance road;
			 and
								(D)to protect the largest recorded colony of
			 the globally imperiled Gray’s Townsend Daisy, to ensure continuation of a major
			 wildlife corridor, and to protect important habitat for wildlife; and
							(2)to provide greater opportunities to
			 visitors, researchers, and surrounding communities to understand and appreciate
			 the natural environment of Mesa Verde and the contributions of the ancient
			 Puebloan culture to the region by providing the land required to construct a
			 contemporary museum collections storage facility and visitor orientation
			 center.
						(c)DefinitionsIn this section:
						(1)MapThe term map means the map
			 entitled Mesa Verde National Park Proposed Boundary Adjustment,
			 numbered 307/80,180, and dated March 1, 2007.
						(2)ParkThe term Park means the Mesa
			 Verde National Park in the State of Colorado.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(d)Acquisition of land
						(1)In generalThe Secretary may acquire the land or an
			 interest in the land described in subsection (e) for addition to the
			 Park.
						(2)MeansAn acquisition of land under paragraph (1)
			 may be made by donation, purchase from a willing seller with donated or
			 appropriated funds, or exchange.
						(e)Description of landThe land referred to in subsection (d)(1)
			 is the approximately 360 acres of land adjacent to the Park, as generally
			 depicted on the map.
					(f)Availability of mapThe map shall be on file and available for
			 inspection in the appropriate offices of the National Park Service.
					(g)Boundary modificationThe boundary of the Park shall be revised
			 to reflect the acquisition of the land under subsection (d).
					(h)AdministrationThe Secretary shall administer any land or
			 interest in land acquired under subsection (d)(1) as part of the Park in
			 accordance with the laws (including regulations) applicable to the Park.
					(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					CStudies
				321.National Park
			 System special resource study, Newtonia Civil War Battlefields,
			 Missouri
					(a)Special resource
			 studyThe Secretary of the
			 Interior shall conduct a special resource study relating to the First Battle of
			 Newtonia in Newton County, Missouri, which occurred on September 30, 1862, and
			 the Second Battle of Newtonia, which occurred on October 28, 1864, during the
			 Missouri Expedition of Confederate General Sterling Price in September and
			 October 1864.
					(b)ContentsIn conducting the study under subsection
			 (a), the Secretary shall—
						(1)evaluate the
			 national significance of the Newtonia battlefields and their related
			 sites;
						(2)consider the
			 findings and recommendations contained in the document entitled Vision
			 Plan for Newtonia Battlefield Preservation and dated June 2004, which
			 was prepared by the Newtonia Battlefields Protection Association;
						(3)evaluate the suitability and feasibility of
			 adding the battlefields and related sites as part of Wilson’s Creek National
			 Battlefield or designating the battlefields and related sites as a unit of the
			 National Park System;
						(4)analyze the potential impact that the
			 inclusion of the battlefields and related sites as part of Wilson’s Creek
			 National Battlefield or their designation as a unit of the National Park System
			 is likely to have on land within or bordering the battlefields and related
			 sites that is privately owned at the time of the study is conducted;
						(5)consider alternatives for preservation,
			 protection, and interpretation of the battlefields and related sites by the
			 National Park Service, other Federal, State, or local governmental entities, or
			 private and nonprofit organizations; and
						(6)identify cost
			 estimates for any necessary acquisition, development, interpretation,
			 operation, and maintenance associated with the alternatives referred to in
			 paragraph (5).
						(c)CriteriaThe criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8 of
			 Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study under subsection
			 (a).
					(d)Transmission to
			 congressNot later than three
			 years after the date on which funds are first made available for the study
			 under subsection (a), the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
						(1)the results of the
			 study; and
						(2)any conclusions and
			 recommendations of the Secretary.
						322.National Park
			 Service study regarding the Soldiers' Memorial Military Museum
					(a)FindingsCongress finds as follows:
						(1)The Soldiers'
			 Memorial is a tribute to all veterans located in the greater St. Louis area,
			 including Southern Illinois.
						(2)The current annual
			 budget for the memorial is $185,000 and is paid for exclusively by the City of
			 St. Louis.
						(3)In 1923, the City
			 of St. Louis voted to spend $6,000,000 to purchase a memorial plaza and
			 building dedicated to citizens of St. Louis who lost their lives in World War
			 I.
						(4)The purchase of the
			 7 block site exhausted the funds and no money remained to construct a
			 monument.
						(5)In
			 1933, Mayor Bernard F. Dickmann appealed to citizens and the city government to
			 raise $1,000,000 to construct a memorial building and general improvement of
			 the plaza area and the construction of Soldiers' Memorial began on October 21,
			 1935.
						(6)On October 14,
			 1936, President Franklin D. Roosevelt officially dedicated the site.
						(7)On Memorial Day in
			 1938, Mayor Dickmann opened the building to the public.
						(b)StudyThe Secretary of the Interior shall carry
			 out a study to determine the suitability and feasibility of designating the
			 Soldiers' Memorial Military Museum, located at 1315 Chestnut, St. Louis,
			 Missouri, as a unit of the National Park System.
					(c)Study process
			 and completionSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c))
			 shall apply to the conduct and completion of the study required by this
			 section.
					(d)ReportThe
			 Secretary shall submit a report describing the results the study required by
			 this section to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					323.Wolf House
			 study
					(a)In
			 generalThe Secretary shall complete a special resource study of
			 the Wolf House located on Highway 5 in Norfork, Arkansas, to determine—
						(1)the suitability and
			 feasibility of designating the Wolf House as a unit of the National Park
			 System; and
						(2)the methods and
			 means for the protection and interpretation of the Wolf House by the National
			 Park Service, other Federal, State, or local government entities or private or
			 non-profit organizations.
						(b)Study
			 requirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5).
					(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this section, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
						(1)the results of the
			 study; and
						(2)any
			 recommendations of the Secretary.
						324.Space Shuttle
			 Columbia study
					(a)DefinitionsIn this section:
						(1)MemorialThe term memorial means a
			 memorial to the Space Shuttle Columbia that is subject to the study in
			 subsection (b).
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Director of the National Park Service.
						(b)Study of
			 suitability and feasibility of establishing memorials to the space shuttle
			 columbia
						(1)In
			 generalNot later than 3
			 years after the date on which funds are made available, the Secretary shall
			 conduct a special resource study to determine the feasibility and suitability
			 of establishing a memorial as a unit or units of the National Park System to
			 the Space Shuttle Columbia on land in the State of Texas described in paragraph
			 (2) on which large debris from the Shuttle was recovered.
						(2)Description of
			 landThe parcels of land referred to in paragraph (1) are—
							(A)the parcel of land owned by the Fredonia
			 Corporation, located at the southeast corner of the intersection of East
			 Hospital Street and North Fredonia Street, Nacogdoches, Texas;
							(B)the parcel of land
			 owned by Temple Inland Inc., 10 acres of a 61-acre tract bounded by State
			 Highway 83 and Bayou Bend Road, Hemphill, Texas;
							(C)the parcel of land
			 owned by the city of Lufkin, Texas, located at City Hall Park, 301 Charlton
			 Street, Lufkin, Texas; and
							(D)the parcel of land
			 owned by San Augustine County, Texas, located at 1109 Oaklawn Street, San
			 Augustine, Texas.
							(3)Additional
			 sitesThe Secretary may recommend to Congress additional sites in
			 the State of Texas relating to the Space Shuttle Columbia for establishment as
			 memorials to the Space Shuttle Columbia.
						325.César E.
			 Chávez Study
					(a)In
			 GeneralNot later than 3 years after the date on which funds are
			 made available to carry out this section, the Secretary of the Interior
			 (referred to in this section as the Secretary) shall complete a
			 special resource study of sites in the State of Arizona, the State of
			 California, and other States that are significant to the life of César E.
			 Chávez and the farm labor movement in the western United States to
			 determine—
						(1)appropriate
			 methods for preserving and interpreting the sites; and
						(2)whether any of the
			 sites meets the criteria for listing on the National Register of Historic
			 Places or designation as a national historic landmark under—
							(A)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.); or
							(B)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.).
							(b)RequirementsIn
			 conducting the study under subsection (a), the Secretary shall—
						(1)consider the
			 criteria for the study of areas for potential inclusion in the National Park
			 System under section 8(b)(2) of Public Law 91–383 (16 U.S.C. 1a–5(b)(2));
			 and
						(2)consult
			 with—
							(A)the César E.
			 Chávez Foundation;
							(B)the United Farm
			 Workers Union; and
							(C)State and local
			 historical associations and societies, including any State historic
			 preservation offices in the State in which the site is located.
							(c)ReportOn
			 completion of the study, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report that describes—
						(1)the findings of
			 the study; and
						(2)any
			 recommendations of the Secretary.
						(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					326.Taunton,
			 Massachusetts, special resource study
					(a)In
			 generalThe Secretary of the
			 Interior (referred to in this section as the Secretary), in
			 consultation with the appropriate State historic preservation officers, State
			 historical societies, the city of Taunton, Massachusetts, and other appropriate
			 organizations, shall conduct a special resources study regarding the
			 suitability and feasibility of designating certain historic buildings and areas
			 in Taunton, Massachusetts, as a unit of the National Park System. The study
			 shall be conducted and completed in accordance with section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c)) and shall include analysis, documentation, and
			 determinations regarding whether the historic areas in Taunton—
						(1)can be managed,
			 curated, interpreted, restored, preserved, and presented as an organic whole
			 under management by the National Park Service or under an alternative
			 management structure;
						(2)have an
			 assemblage of natural, historic, and cultural resources that together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use;
						(3)reflect
			 traditions, customs, beliefs, and historical events that are valuable parts of
			 the national story;
						(4)provide
			 outstanding opportunities to conserve natural, historic, cultural,
			 architectural, or scenic features;
						(5)provide
			 outstanding recreational and educational opportunities; and
						(6)can be managed by
			 the National Park Service in partnership with residents, business interests,
			 nonprofit organizations, and State and local governments to develop a unit of
			 the National Park System consistent with State and local economic
			 activity.
						(b)ReportNot later than 3 fiscal years after the
			 date on which funds are first made available for this section, the Secretary
			 shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the findings, conclusions, and recommendations of the study
			 required under subsection (a).
					(c)Private
			 propertyThe recommendations
			 in the report submitted pursuant to subsection (b) shall include discussion and
			 consideration of the concerns expressed by private landowners with respect to
			 designating certain structures referred to in this section as a unit of the
			 National Park System.
					DMemorials,
			 Commissions, and Museums
				331.Commemorative work
			 to honor Brigadier General Francis Marion and his family
					(a)FindingsThe
			 Congress finds the following:
						(1)Francis Marion was
			 born in 1732 in St. John’s Parish, Berkeley County, South Carolina. He married
			 Mary Esther Videau on April 20th, 1786. Francis and Mary Esther Marion had no
			 children, but raised a son of a relative as their own, and gave the child
			 Francis Marion’s name.
						(2)Brigadier General
			 Marion commanded the Williamsburg Militia Revolutionary force in South Carolina
			 and was instrumental in delaying the advance of British forces by leading his
			 troops in disrupting supply lines.
						(3)Brigadier General
			 Marion’s tactics, which were unheard of in rules of warfare at the time,
			 included lightning raids on British convoys, after which he and his forces
			 would retreat into the swamps to avoid capture. British Lieutenant Colonel
			 Tarleton stated that as for this damned old swamp fox, the devil himself
			 could not catch him. Thus, the legend of the Swamp Fox
			 was born.
						(4)His victory at the
			 Battle of Eutaw Springs in September of 1781 was officially recognized by
			 Congress.
						(5)Brigadier General
			 Marion’s troops are believed to be the first racially integrated force fighting
			 for the United States, as his band was a mix of Whites, Blacks, both free and
			 slave, and Native Americans.
						(6)As a statesman, he
			 represented his parish in the South Carolina senate as well as his State at the
			 Constitutional Convention.
						(7)Although the
			 Congress has authorized the establishment of commemorative works on Federal
			 lands in the District of Columbia honoring such celebrated Americans as George
			 Washington, Thomas Jefferson, and Abraham Lincoln, the National Capital has no
			 comparable memorial to Brigadier General Francis Marion for his bravery and
			 leadership during the Revolutionary War, without which the United States would
			 not exist.
						(8)Brigadier General Marion’s legacy must live
			 on. Since 1878, United States Reservation 18 has been officially referred to as
			 Marion Park. Located between 4th and 6th Streets, S.E., at the intersection of
			 E Street and South Carolina Avenue, S.E., in Washington, DC, the park lacks a
			 formal commemoration to this South Carolina hero who was important to the
			 initiation of the Nation’s heritage.
						(9)The time has come
			 to correct this oversight so that future generations of Americans will know and
			 understand the preeminent historical and lasting significance to the Nation of
			 Brigadier General Marion’s contributions. Such a South Carolina hero deserves
			 to be given the proper recognition.
						(b)Authority To
			 establish commemorative workThe Marion Park Project, a committee
			 of the Palmetto Conservation Foundation, may establish a commemorative work on
			 Federal land in the District of Columbia and its environs to honor Brigadier
			 General Francis Marion and his service.
					(c)Compliance with
			 standards for commemorative worksThe commemorative work
			 authorized by subsection (b) shall be established in accordance with
			 chapter 89 of title 40,
			 United States Code (commonly known as the Commemorative Works
			 Act).
					(d)Use of federal
			 funds prohibitedFederal
			 funds may not be used to pay any expense of the establishment of the
			 commemorative work authorized by subsection (b). The Marion Park Project, a
			 committee of the Palmetto Conservation Foundation, shall be solely responsible
			 for acceptance of contributions for, and payment of the expenses of, the
			 establishment of that commemorative work.
					(e)Deposit of
			 excess fundsIf, upon payment
			 of all expenses of the establishment of the commemorative work authorized by
			 subsection (b) (including the maintenance and preservation amount provided for
			 in section 8906(b) of title 40, United States Code), or upon expiration of the
			 authority for the commemorative work under
			 chapter 89 of title 40,
			 United States Code, there remains a balance of funds received for the
			 establishment of that commemorative work, the Marion Park Project, a committee
			 of the Palmetto Conservation Foundation, shall transmit the amount of the
			 balance to the Secretary of the Treasury for deposit in the account provided
			 for in section 8906(b)(1) of such title.
					(f)DefinitionsFor
			 the purposes of this section, the terms commemorative work and
			 the District of Columbia and its environs have the meanings given
			 to such terms in section 8902(a) of title 40, United
			 States Code.
					332.Dwight D.
			 Eisenhower Memorial CommissionSection 8162 of the Department of Defense
			 Appropriations Act, 2000 (Public Law 106–79; 113 Stat. 1274) is
			 amended—
					(1)by striking subsection (j) and inserting
			 the following:
						
							(j)Powers of the
				commission
								(1)In
				general
									(A)PowersThe
				Commission may—
										(i)make such
				expenditures for services and materials for the purpose of carrying out this
				section as the Commission considers advisable from funds appropriated or
				received as gifts for that purpose;
										(ii)solicit and accept
				contributions to be used in carrying out this section or to be used in
				connection with the construction or other expenses of the memorial;
										(iii)hold hearings
				and enter into contracts;
										(iv)enter into
				contracts for specialized or professional services as necessary to carry out
				this section; and
										(v)take such actions
				as are necessary to carry out this section.
										(B)Specialized or
				professional servicesServices under subparagraph (A)(iv) may
				be—
										(i)obtained without
				regard to the provisions of title 5, United States Code, including section 3109
				of that title; and
										(ii)may be paid
				without regard to the provisions of title 5, United States Code, including
				chapter 51 and subchapter III of chapter 53 of that title.
										(2)Gifts of
				propertyThe Commission may accept gifts of real or personal
				property to be used in carrying out this section, including to be used in
				connection with the construction or other expenses of the memorial.
								(3)Federal
				cooperationAt the request of the Commission, a Federal
				department or agency may provide any information or other assistance to the
				Commission that the head of the Federal department or agency determines to be
				appropriate.
								(4)Powers of
				members and agents
									(A)In
				generalIf authorized by the Commission, any member or agent of
				the Commission may take any action that the Commission is authorized to take
				under this section.
									(B)ArchitectThe
				Commission may appoint an architect as an agent of the Commission to—
										(i)represent the
				Commission on various governmental source selection and planning boards on the
				selection of the firms that will design and construct the memorial; and
										(ii)perform other
				duties as designated by the Chairperson of the Commission.
										(C)TreatmentAn
				authorized member or agent of the Commission (including an individual appointed
				under subparagraph (B)) providing services to the Commission shall be
				considered an employee of the Federal Government in the performance of those
				services for the purposes of
				chapter 171 of title 28,
				United States Code, relating to tort claims.
									(5)TravelEach
				member of the Commission shall be allowed travel expenses, including per diem
				in lieu of subsistence, at rates authorized for employees of agencies under
				subchapter I of
				chapter
				57 of title 5, United States Code, while away from their homes
				or regular places of business in the performance of services for the
				Commission.
								;
				
					(2)by redesignating
			 subsection (o) as subsection (q); and
					(3)by adding after
			 subsection (n) the following:
						
							(o)Staff and
				support services
								(1)Executive
				directorThere shall be an Executive Director appointed by the
				Commission to be paid at a rate not to exceed the maximum rate of basic pay for
				level IV of the Executive Schedule.
								(2)Staff
									(A)In
				generalThe staff of the Commission may be appointed and
				terminated without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service, and may be paid without
				regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
				title, relating to classification and General Schedule pay rates, except that
				an individual appointed under this paragraph may not receive pay in excess of
				the maximum rate of basic pay for GS–15 of the General Schedule.
									(B)Senior
				staffNotwithstanding subparagraph (A), not more than 3 staff
				employees of the Commission (in addition to the Executive Director) may be paid
				at a rate not to exceed the maximum rate of basic pay for level IV of the
				Executive Schedule.
									(3)Staff of federal
				agenciesOn request of the Commission, the head of any Federal
				department or agency may detail any of the personnel of the department or
				agency to the Commission to assist the Commission to carry out its duties under
				this section.
								(4)Federal
				supportThe Commission shall obtain administrative and support
				services from the General Services Administration on a reimbursable basis. The
				Commission may use all contracts, schedules, and acquisition vehicles allowed
				to external clients through the General Services Administration.
								(5)Cooperative
				agreementsThe Commission may enter into cooperative agreements
				with Federal agencies, State, local, tribal and international governments, and
				private interests and organizations which will further the goals and purposes
				of this section.
								(6)Temporary,
				intermittent, and part-time services
									(A)In
				generalThe Commission may obtain temporary, intermittent, and
				part-time services under
				section
				3109 of title 5, United States Code, at rates not to exceed the
				maximum annual rate of basic pay payable under section 5376 of that
				title.
									(B)Non-applicability
				to certain servicesThis paragraph shall not apply to services
				under subsection (j)(1)(A)(iv).
									(7)Volunteer
				services
									(A)In
				generalNotwithstanding
				section
				1342 of title 31, United States Code, the Commission may accept
				and utilize the services of volunteers serving without compensation.
									(B)ReimbursementThe
				Commission may reimburse such volunteers for local travel and office supplies,
				and for other travel expenses, including per diem in lieu of subsistence, as
				authorized by section
				5703 of title 5, United States Code.
									(C)Liability
										(i)In
				generalSubject to clause (ii), a volunteer described in
				subparagraph (A) shall be considered to be a volunteer for purposes of the
				Volunteer Protection Act of 1997 (42 U.S.C. 14501 et seq.).
										(ii)ExceptionSection
				4(d) of the Volunteer Protection Act of 1997 (42 U.S.C. 14503(d)) shall not
				apply for purposes of a claim against a volunteer described in subparagraph
				(A).
										(p)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as necessary to carry out this
				section.
							.
					333.Commission to
			 Study the Potential Creation of a National Museum of the American
			 Latino
					(a)Establishment of
			 Commission
						(1)In
			 generalThere is established the Commission to Study the
			 Potential Creation of a National Museum of the American Latino (hereafter in
			 this section referred to as the Commission).
						(2)MembershipThe
			 Commission shall consist of 23 members appointed not later than 6 months after
			 the date of enactment of this Act as follows:
							(A)The President
			 shall appoint 7 voting members.
							(B)The Speaker of the
			 House of Representatives, the Minority Leader of the House of Representatives,
			 the Majority Leader of the Senate, and the Minority Leader of the Senate shall
			 each appoint 3 voting members.
							(C)In addition to the
			 members appointed under subparagraph (B), the Speaker of the House of
			 Representatives, the Minority Leader of the House of Representatives, the
			 Majority Leader of the Senate, and the Minority Leader of the Senate shall each
			 appoint 1 nonvoting member.
							(3)QualificationsMembers
			 of the Commission shall be chosen from among individuals, or representatives of
			 institutions or entities, who possess either—
							(A)a demonstrated
			 commitment to the research, study, or promotion of American Latino life, art,
			 history, political or economic status, or culture, together with—
								(i)expertise in museum
			 administration;
								(ii)expertise in
			 fundraising for nonprofit or cultural institutions;
								(iii)experience in
			 the study and teaching of Latino culture and history at the post-secondary
			 level;
								(iv)experience in
			 studying the issue of the Smithsonian Institution’s representation of American
			 Latino art, life, history, and culture; or
								(v)extensive
			 experience in public or elected service; or
								(B)experience in the
			 administration of, or the planning for the establishment of, museums devoted to
			 the study and promotion of the role of ethnic, racial, or cultural groups in
			 American history.
							(b)Functions of the
			 Commission
						(1)Plan of action
			 for establishment and maintenance of MuseumThe Commission shall
			 submit a report to the President and the Congress containing its
			 recommendations with respect to a plan of action for the establishment and
			 maintenance of a National Museum of the American Latino in Washington, DC
			 (hereafter in this section referred to as the Museum).
						(2)Fundraising
			 planThe Commission shall develop a fundraising plan for
			 supporting the creation and maintenance of the Museum through contributions by
			 the American people, and a separate plan on fundraising by the American Latino
			 community.
						(3)Report on
			 issuesThe Commission shall examine (in consultation with the
			 Secretary of the Smithsonian Institution), and submit a report to the President
			 and the Congress on, the following issues:
							(A)The availability
			 and cost of collections to be acquired and housed in the Museum.
							(B)The impact of the
			 Museum on regional Hispanic- and Latino-related museums.
							(C)Possible locations
			 for the Museum in Washington, DC and its environs, to be considered in
			 consultation with the National Capital Planning Commission and the Commission
			 of Fine Arts, the Department of the Interior and Smithsonian
			 Institution.
							(D)Whether the Museum
			 should be located within the Smithsonian Institution.
							(E)The governance and
			 organizational structure from which the Museum should operate.
							(F)How to engage the
			 American Latino community in the development and design of the Museum.
							(G)The cost of
			 constructing, operating, and maintaining the Museum.
							(4)Legislation To
			 carry out plan of actionBased on the recommendations contained
			 in the report submitted under paragraph (1) and the report submitted under
			 paragraph (3), the Commission shall submit for consideration to the Committee
			 on Transportation and Infrastructure of the House of Representatives, the
			 Committee on House Administration of the House of Representatives, the
			 Committee on Rules and Administration of the Senate, the Committee on Natural
			 Resources of the House of Representatives, the Committee on Energy and Natural
			 Resources of the Senate, and the Committees on Appropriations of the House of
			 Representatives and the Senate recommendations for a legislative plan of action
			 to create and construct the Museum.
						(5)National
			 conferenceIn carrying out its functions under this section, the
			 Commission may convene a national conference on the Museum, comprised of
			 individuals committed to the advancement of American Latino life, art, history,
			 and culture, not later than 18 months after the commission members are
			 selected.
						(c)Administrative
			 provisions
						(1)Facilities and
			 support of department of the interiorThe Department of the Interior shall
			 provide from funds appropriated for this purpose administrative services,
			 facilities, and funds necessary for the performance of the Commission’s
			 functions. These funds shall be made available prior to any meetings of the
			 Commission.
						(2)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government may receive compensation for each day on which the member is engaged
			 in the work of the Commission, at a daily rate to be determined by the
			 Secretary of the Interior.
						(3)Travel
			 expensesEach member shall be entitled to travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
						(4)Federal advisory
			 committee actThe Commission
			 is not subject to the provisions of the Federal Advisory Committee Act.
						(d)Deadline for
			 submission of reports; termination
						(1)DeadlineThe
			 Commission shall submit final versions of the reports and plans required under
			 subsection (b) not later than 24 months after the date of the Commission’s
			 first meeting.
						(2)TerminationThe
			 Commission shall terminate not later than 30 days after submitting the final
			 versions of reports and plans pursuant to paragraph (1).
						(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for carrying out the activities of the Commission
			 $2,100,000 for the first fiscal year beginning after the date of enactment of
			 this Act and $1,100,000 for the second fiscal year beginning after the date of
			 enactment of this Act.
					334.Hudson-Fulton-Champlain
			 Quadricentennial Commemoration Commission
					(a)CoordinationEach commission established under this
			 section shall coordinate with the other respective commission established under
			 this section to ensure that commemorations of Henry Hudson, Robert Fulton, and
			 Samuel de Champlain are—
						(1)consistent with the plans and programs of
			 the commemorative commissions established by the States of New York and
			 Vermont; and
						(2)well-organized
			 and successful.
						(b)DefinitionsIn this section:
						(1)Champlain
			 commemorationThe term Champlain commemoration means
			 the commemoration of the 400th anniversary of the voyage of Samuel de
			 Champlain.
						(2)Champlain
			 CommissionThe term Champlain Commission means the
			 Champlain Quadricentennial Commemoration Commission established by subsection
			 (c)(1).
						(3)CommissionThe
			 term Commission means each of the Champlain Commission and the
			 Hudson-Fulton Commission.
						(4)Hudson-Fulton
			 commemorationThe term Hudson-Fulton commemoration
			 means the commemoration of—
							(A)the 200th
			 anniversary of the voyage of Robert Fulton in the Clermont; and
							(B)the 400th
			 anniversary of the voyage of Henry Hudson in the Half Moon.
							(5)Hudson-Fulton
			 commissionThe term Hudson-Fulton Commission means
			 the Hudson-Fulton 400th Commemoration Commission established by subsection
			 (d)(1).
						(6)Lake
			 Champlain Basin ProgramThe term Lake Champlain Basin
			 Program means the partnership established by section 120 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1270) between the States of New York and
			 Vermont and Federal agencies to carry out the Lake Champlain management plan
			 entitled, Opportunities for Action: An Evolving Plan for the Lake
			 Champlain Basin.
						(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(c)Establishment
			 of Champlain Commission
						(1)In
			 generalThere is established a commission to be known as the
			 Champlain Quadricentennial Commemoration Commission.
						(2)Membership
							(A)CompositionThe
			 Champlain Commission shall be composed of 10 members, of whom—
								(i)1 member
			 shall be the Director of the National Park Service (or a designee);
								(ii)4 members
			 shall be appointed by the Secretary from among individuals who, on the date of
			 enactment of this Act, are—
									(I)serving as
			 members of the Hudson-Fulton-Champlain Quadricentennial Commission of the State
			 of New York; and
									(II)residents of
			 Champlain Valley, New York;
									(iii)4 members
			 shall be appointed by the Secretary from among individuals who, on the date of
			 enactment of this Act, are—
									(I)serving as
			 members of the Lake Champlain Quadricentennial Commission of the State of
			 Vermont; and
									(II)residents of
			 the State of Vermont; and
									(iv)1 member
			 shall be appointed by the Secretary, and shall be an individual who has—
									(I)an interest
			 in, support for, and expertise appropriate with respect to, the Champlain
			 commemoration; and
									(II)knowledge
			 relating to the history of the Champlain Valley.
									(B)Term;
			 vacancies
								(i)TermA
			 member of the Champlain Commission shall be appointed for the life of the
			 Champlain Commission.
								(ii)VacanciesA
			 vacancy on the Champlain Commission shall be filled in the same manner in which
			 the original appointment was made.
								(3)DutiesThe
			 Champlain Commission shall—
							(A)plan, develop,
			 and execute programs and activities appropriate to commemorate the 400th
			 anniversary of the voyage of Samuel de Champlain, the first European to
			 discover and explore Lake Champlain;
							(B)facilitate
			 activities relating to the Champlain Quadricentennial throughout the United
			 States;
							(C)coordinate the
			 activities of the Champlain Commission with—
								(i)State
			 commemoration commissions;
								(ii)appropriate
			 Federal agencies;
								(iii)the Lake
			 Champlain Basin Program;
								(iv)the National
			 Endowment for the Arts; and
								(v)the Smithsonian
			 Institution;
								(D)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyage of Samuel de Champlain;
							(E)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 Champlain commemoration;
							(F)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, the voyage of Samuel de Champlain;
							(G)ensure that the
			 Champlain 2009 anniversary provides a lasting legacy and a long-term public
			 benefit by assisting in the development of appropriate programs and
			 facilities;
							(H)help ensure that
			 the observances of the voyage of Samuel de Champlain are inclusive and
			 appropriately recognize the experiences and heritage of all people present when
			 Samuel de Champlain arrived in the Champlain Valley; and
							(I)consult and
			 coordinate with the Lake Champlain Basin Program and other relevant
			 organizations to plan and develop programs and activities to commemorate the
			 voyage of Samuel de Champlain.
							(d)Establishment
			 of Hudson-Fulton Commission
						(1)EstablishmentThere
			 is established a commission to be known as the Hudson-Fulton 400th
			 Commemoration Commission.
						(2)Membership
							(A)CompositionThe
			 Hudson-Fulton Commission shall be composed of 15 members, of whom—
								(i)1 member shall be
			 the Director of the National Park Service (or a designee);
								(ii)1 member shall
			 be appointed by the Secretary, after considering the recommendation of the
			 Governor of the State of New York;
								(iii)6 members shall
			 be appointed by the Secretary, after considering the recommendations of the
			 Members of the House of Representatives whose districts encompass the Hudson
			 River Valley;
								(iv)2 members shall
			 be appointed by the Secretary, after considering the recommendations of the
			 Members of the Senate from the State of New York;
								(v)2 members shall
			 be—
									(I)appointed by the
			 Secretary; and
									(II)individuals who
			 have an interest in, support for, and expertise appropriate with respect to,
			 the Hudson-Fulton commemoration, of whom—
										(aa)1 member shall
			 be an individual with expertise in the Hudson River Valley National Heritage
			 Area; and
										(bb)1 member shall
			 be an individual with expertise in the State of New York, as it relates to the
			 Hudson-Fulton commemoration;
										(vi)1 member shall
			 be the Chairperson of a commemorative commission formed by the State of New
			 York (or the designee of the Chairperson); and
								(vii)2 members shall
			 be appointed by the Secretary, after—
									(I)considering the
			 recommendation of the Mayor of the city of New York; and
									(II)consulting the
			 Members of the House of Representatives whose districts encompass the city of
			 New York.
									(B)Term;
			 vacancies
								(i)TermA
			 member of the Hudson-Fulton Commission shall be appointed for the life of the
			 Hudson-Fulton Commission.
								(ii)VacanciesA
			 vacancy on the Hudson-Fulton Commission shall be filled in the same manner in
			 which the original appointment was made.
								(3)DutiesThe
			 Hudson-Fulton Commission shall—
							(A)plan, develop,
			 and execute programs and activities appropriate to commemorate—
								(i)the 400th
			 anniversary of the voyage of Henry Hudson, the first European to sail up the
			 Hudson River; and
								(ii)the 200th
			 anniversary of the voyage of Robert Fulton, the first person to use steam
			 navigation on a commercial basis;
								(B)facilitate
			 activities relating to the Hudson-Fulton-Champlain Quadricentennial throughout
			 the United States;
							(C)coordinate the
			 activities of the Hudson-Fulton Commission with—
								(i)State
			 commemoration commissions;
								(ii)appropriate
			 Federal agencies;
								(iii)the National
			 Park Service, with respect to the Hudson River Valley National Heritage
			 Area;
								(iv)the American
			 Heritage Rivers Initiative Interagency Committee established by Executive Order
			 13061, dated September 11, 1997;
								(v)the National
			 Endowment for the Humanities;
								(vi)the National
			 Endowment for the Arts; and
								(vii)the Smithsonian
			 Institution;
								(D)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyages of Henry Hudson and Robert Fulton;
							(E)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 Hudson-Fulton commemoration;
							(F)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, the voyages of Henry Hudson and Robert Fulton;
							(G)ensure that the
			 Hudson-Fulton 2009 commemorations provide a lasting legacy and long-term public
			 benefit by assisting in the development of appropriate programs and facilities;
			 and
							(H)help ensure that
			 the observances of Henry Hudson are inclusive and appropriately recognize the
			 experiences and heritage of all people present when Henry Hudson sailed the
			 Hudson River.
							(e)Commission
			 meetings
						(1)Initial
			 meetingNot later than 30 days after the date on which all
			 members of a commission established under this section have been appointed, the
			 applicable Commission shall hold an initial meeting.
						(2)MeetingsA
			 commission established under this section shall meet—
							(A)at least twice
			 each year; or
							(B)at the call of
			 the Chairperson or the majority of the members of the Commission.
							(3)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
						(4)Chairperson and
			 vice chairperson
							(A)ElectionThe
			 Commission shall elect the Chairperson and the Vice Chairperson of the
			 Commission on an annual basis.
							(B)Absence of the
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
							(5)VotingA
			 commission established under this section shall act only on an affirmative vote
			 of a majority of the voting members of the applicable Commission.
						(f)Commission
			 powers
						(1)GiftsThe Commission may solicit, accept, use,
			 and dispose of gifts, bequests, or devises of money or other property for
			 aiding or facilitating the work of the Commission.
						(2)Appointment
			 of advisory committeesThe Commission may appoint such advisory
			 committees as the Commission determines to be necessary to carry out this
			 section.
						(3)Authorization
			 of actionThe Commission may authorize any member or employee of
			 the Commission to take any action that the Commission is authorized to take
			 under this section.
						(4)Procurement
							(A)In
			 generalThe Commission may procure supplies, services, and
			 property, and make or enter into contracts, leases, or other legal agreements,
			 to carry out this section (except that a contract, lease, or other legal
			 agreement made or entered into by the Commission shall not extend beyond the
			 date of termination of the Commission).
							(B)LimitationThe
			 Commission may not purchase real property.
							(5)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
						(6)Grants
							(A) Champlain
			 CommissionThe Champlain Commission may make grants in amounts
			 not to exceed $20,000—
								(i)to
			 communities, nonprofit organizations, and State commemorative commissions to
			 develop programs to assist in the Champlain commemoration; and
								(ii)to research
			 and scholarly organizations to research, publish, or distribute information
			 relating to the early history of the voyage of Samuel de Champlain.
								(B)Hudson-Fulton
			 CommissionThe Hudson-Fulton Commission may make grants in
			 amounts not to exceed $20,000—
								(i)to communities,
			 nonprofit organizations, and State commemorative commissions to develop
			 programs to assist in the Hudson-Fulton commemoration; and
								(ii)to research and
			 scholarly organizations to research, publish, or distribute information
			 relating to the early history of the voyages of Henry Hudson and Robert
			 Fulton.
								(7)Technical
			 assistanceThe Commission shall provide technical assistance to
			 States, localities, and nonprofit organizations to further the Champlain
			 commemoration and Hudson-Fulton commemoration, as applicable.
						(8)Coordination
			 and consultation with Lake Champlain Basin ProgramThe Champlain
			 Commission shall coordinate and consult with the Lake Champlain Basin Program
			 to provide grants and technical assistance under paragraphs (6)(A) and (7) for
			 the development of activities commemorating the voyage of Samuel de
			 Champlain.
						(g)Commission
			 personnel matters
						(1)Compensation
			 of members
							(A)In
			 generalExcept as provided in subparagraph (B), a member of the
			 Commission shall serve without compensation.
							(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
							(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
						(3)StaffThe
			 Commission may, without regard to the civil service laws (including
			 regulations), appoint and terminate an Executive Director and such other
			 additional personnel as are necessary to enable the Commission to perform the
			 duties of the Commission.
						(4)Compensation
							(A)In
			 generalExcept as provided in subparagraph (B), the Commission
			 may fix the compensation of the Executive Director and other personnel without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates.
							(B)Maximum
			 rate of payThe rate of pay for the Executive Director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
							(5)Detail of
			 government employees
							(A)Federal
			 employees
								(i)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or nonreimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this section.
								(ii)Civil
			 service statusThe detail of an employee under clause (i) shall
			 be without interruption or loss of civil service status or privilege.
								(B)State
			 employeesThe Commission may—
								(i)accept the
			 services of personnel detailed from the State of New York or the State of
			 Vermont, as appropriate (including subdivisions of the States); and
								(ii)reimburse
			 the State of New York or the State of Vermont for services of detailed
			 personnel.
								(C)Lake
			 Champlain Basin Program employeesThe Champlain Commission
			 may—
								(i)accept the
			 services of personnel detailed from the Lake Champlain Basin Program;
			 and
								(ii)reimburse
			 the Lake Champlain Basin Program for services of detailed personnel.
								(D)Procurement
			 of temporary and intermittent servicesThe Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
							(6)Volunteer
			 and uncompensated servicesNotwithstanding section 1342 of title
			 31, United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
						(7)Support
			 servicesThe Secretary shall provide to the Commission, on a
			 reimbursable basis, such administrative support services as the Commission may
			 request.
						(8)FACA
			 nonapplicabilitySection
			 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
						(h)ReportsNot later than September 30, 2010, the
			 Commission shall submit to the Secretary a report that contains—
						(1)a summary of the
			 activities of the Commission;
						(2)a final
			 accounting of funds received and expended by the Commission; and
						(3)the findings and
			 recommendations of the Commission.
						(i)Termination of
			 Commissions
						(1)Date of
			 terminationThe Commission shall terminate on December 31,
			 2010.
						(2)Transfer of
			 documents and materialsBefore the date of termination specified
			 in paragraph (1), the Commission shall transfer all of its documents and
			 materials of the Commission to the National Archives or another appropriate
			 Federal entity.
						(j)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section for each of fiscal years 2008
			 through 2011—
							(A)$500,000 to the Champlain Commission;
			 and
							(B)$500,000 to the Hudson-Fulton
			 Commission.
							(2)AvailabilityAmounts
			 made available under paragraph (1) shall remain available until
			 expended.
						335.Sense of
			 Congress regarding the designation of the National Museum of Wildlife Art of
			 the United States
					(a)FindingsCongress
			 finds that—
						(1)the National
			 Museum of Wildlife Art in Jackson, Wyoming, is devoted to inspiring global
			 recognition of fine art related to nature and wildlife;
						(2)the National
			 Museum of Wildlife Art is an excellent example of a thematic museum that
			 strives to unify the humanities and sciences into a coherent body of knowledge
			 through art;
						(3)the National
			 Museum of Wildlife Art, which was founded in 1987 with a private gift of a
			 collection of art, has grown in stature and importance and is recognized today
			 as the world’s premier museum of wildlife art;
						(4)the National
			 Museum of Wildlife Art is the only public museum in the United States with the
			 mission of enriching and inspiring public appreciation and knowledge of fine
			 art, while exploring the relationship between humanity and nature by collecting
			 fine art focused on wildlife;
						(5)the National
			 Museum of Wildlife Art is housed in an architecturally significant and
			 award-winning 51,000-square foot facility that overlooks the 28,000-acre
			 National Elk Refuge and is adjacent to the Grand Teton National Park;
						(6)the National
			 Museum of Wildlife Art is accredited with the American Association of Museums,
			 continues to grow in national recognition and importance with members from
			 every State, and has a Board of Trustees and a National Advisory Board composed
			 of major benefactors and leaders in the arts and sciences from throughout the
			 United States;
						(7)the permanent
			 collection of the National Museum of Wildlife Art has grown to more than 3,000
			 works by important historic American artists including Edward Hicks, Anna Hyatt
			 Huntington, Charles M. Russell, William Merritt Chase, and Alexander Calder,
			 and contemporary American artists, including Steve Kestrel, Bart Walter, Nancy
			 Howe, John Nieto, and Jamie Wyeth;
						(8)the National
			 Museum of Wildlife Art is a destination attraction in the Western United States
			 with annual attendance of 92,000 visitors from all over the world and an
			 award-winning website that receives more than 10,000 visits per week;
						(9)the National
			 Museum of Wildlife Art seeks to educate a diverse audience through collecting
			 fine art focused on wildlife, presenting exceptional exhibitions, providing
			 community, regional, national, and international outreach, and presenting
			 extensive educational programming for adults and children; and
						(10)a great
			 opportunity exists to use the invaluable resources of the National Museum of
			 Wildlife Art to teach the schoolchildren of the United States, through onsite
			 visits, traveling exhibits, classroom curriculum, online distance learning, and
			 other educational initiatives.
						(b)Sense of
			 congressIt is the sense of Congress that the National Museum of
			 Wildlife Art, located at 2820 Rungius Road, Jackson, Wyoming, should be
			 designated as the National Museum of Wildlife Art of the United
			 States.
					336.Redesignation
			 of Ellis Island Library
					(a)RedesignationThe Ellis Island Library on the third floor
			 of the Ellis Island Immigration Museum, located on Ellis Island in New York
			 Harbor, shall be known and redesignated as the Bob Hope Memorial
			 Library.
					(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Ellis Island
			 Library on the third floor of the Ellis Island Immigration Museum referred to
			 in subsection (a) shall be deemed to be a reference to the Bob Hope
			 Memorial Library.
					ETrails and
			 rivers
				341.Authorization
			 and administration of Star-Spangled Banner National Historic
			 TrailSection 5(a) of the
			 National Trails System Act (16 U.S.C. 1244(a)) is amended by
			 adding at the end the following:
					
						(26)Star-spangled
				banner national historic trail
							(A)In
				generalThe Star-Spangled
				Banner National Historic Trail, a trail consisting of water and overland routes
				totaling approximately 290 miles, extending from Tangier Island, Virginia,
				through southern Maryland, the District of Columbia, and northern Virginia, in
				the Chesapeake Bay, Patuxent River, Potomac River, and north to the Patapsco
				River, and Baltimore, Maryland, commemorating the Chesapeake Campaign of the
				War of 1812 (including the British invasion of Washington, District of
				Columbia, and its associated feints, and the Battle of Baltimore in summer
				1814), as generally depicted on the map titled Star-Spangled Banner
				National Historic Trail, numbered T02/80,000, and dated June
				2007.
							(B)MapThe
				map referred to in subparagraph (A) shall be maintained on file and available
				for public inspection in the appropriate offices of the National Park
				Service.
							(C)AdministrationSubject
				to subparagraph (E)(ii), the trail shall be administered by the Secretary of
				the Interior.
							(D)Land
				acquisitionNo land or interest in land outside the exterior
				boundaries of any federally administered area may be acquired by the United
				States for the trail except with the consent of the owner of the land or
				interest in land.
							(E)Public
				participationThe Secretary of the Interior shall—
								(i)encourage
				communities, owners of land along the trail, and volunteer trail groups to
				participate in the planning, development, and maintenance of the trail;
				and
								(ii)consult with
				other affected landowners and Federal, State, and local agencies in the
				administration of the trail.
								(F)Interpretation
				and assistanceSubject to the
				availability of appropriations, the Secretary of the Interior may provide, to
				State and local governments and nonprofit organizations, interpretive programs
				and services and technical assistance for use in—
								(i)carrying out preservation and development
				of the trail; and
								(ii)providing education relating to the War of
				1812 along the
				trail.
								.
				342.Land
			 conveyance, Lewis and Clark National Historic Trail, Nebraska
					(a)Conveyance
			 authorizedThe Secretary of
			 the Interior may convey, without consideration, to the Missouri River Basin
			 Lewis and Clark Interpretive Trail and Visitor Center Foundation, Inc. (a
			 501(c)(3) not-for-profit organization with operational headquarters at 100
			 Valmont Drive, Nebraska City, Nebraska 68410), all right, title, and interest
			 of the United States in and to the federally owned land under jurisdiction of
			 the Secretary consisting of 2 parcels as generally depicted on the map titled
			 Lewis and Clark National Historic Trail, numbered 648/80,002,
			 and dated March 2006.
					(b)Survey;
			 conveyance costThe exact acreage and legal description of the
			 land to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary. The cost of the survey and all other costs
			 incurred by the Secretary to convey the land shall be borne by the Missouri
			 River Basin Lewis and Clark Interpretive Trail and Visitor Center Foundation,
			 Inc.
					(c)Condition of
			 conveyance, use of conveyed landThe conveyance authorized under subsection
			 (a) shall be subject to the condition that the Missouri River Basin Lewis and
			 Clark Interpretive Trail and Visitor Center Foundation, Inc. use the conveyed
			 land as an historic site and interpretive center for the Lewis and Clark
			 National Historic Trail.
					(d)Discontinuance
			 of useIf Missouri River Basin Lewis and Clark Interpretive Trail
			 and Visitor Center Foundation, Inc. determines to discontinue use of the land
			 conveyed under subsection (a) as an historic site and interpretive center for
			 the Lewis and Clark National Historic Trail, the Missouri River Basin Lewis and
			 Clark Interpretive Trail and Visitor Center Foundation, Inc. shall convey lands
			 back to the Secretary without consideration.
					(e)Additional terms
			 and conditionsThe Secretary
			 may require such additional terms and conditions in connection with the
			 conveyance under subsection (a) or the conveyance, if any, under subsection (d)
			 as the Secretary considers appropriate to protect the interests of the United
			 States. Through a written agreement with the Foundation, the National Park
			 Service shall ensure that the operation of the land conveyed under subsection
			 (a) is in accordance with National Park Service standards for preservation,
			 maintenance, and interpretation.
					(f)Authorization of
			 AppropriationsTo assist with
			 the operation of the historic site and interpretive center, there is authorized
			 to be appropriated $150,000 per year for a period not to exceed 10
			 years.
					343.Lewis and Clark
			 National Historic Trail extension
					(a)DefinitionsIn
			 this section:
						(1)Eastern legacy
			 sitesThe term Eastern Legacy sites means the sites
			 associated with the preparation or return phases of the Lewis and Clark
			 expedition, commonly known as the Eastern Legacy, including
			 sites in Virginia, the District of Columbia, Maryland, Delaware, Pennsylvania,
			 West Virginia, Ohio, Kentucky, Tennessee, Indiana, Missouri, and Illinois. This
			 includes the routes followed by Meriwether Lewis and William Clark, whether
			 independently or together.
						(2)TrailThe
			 term Trail means the Lewis and Clark National Historic Trail
			 designated by section 5(a)(6) of the National Trails System Act (16 U.S.C.
			 1244(a)(6)).
						(b)Special resource
			 study
						(1)In
			 generalThe Secretary shall complete a special resource study of
			 the Eastern Legacy sites to determine—
							(A)the suitability and feasibility of adding
			 these sites to the Trail; and
							(B)the methods and
			 means for the protection and interpretation of these sites by the National Park
			 Service, other Federal, State, or local government entities or private or
			 non-profit organizations.
							(2)Study
			 requirementsThe Secretary shall conduct the study in accordance
			 with section 5(b) of the National Trails System Act (16 U.S.C.
			 1244(b)).
						(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this section, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
						(1)the results of the study; and
						(2)any
			 recommendations of the Secretary.
						344.Wild and Scenic
			 River designation, Eightmile River, Connecticut
					(a)FindingsCongress
			 finds the following:
						(1)The Eightmile River Wild and Scenic River
			 Study Act of 2001 (Public Law 107–65; 115 Stat. 484)
			 authorized the study of the Eightmile River in the State of Connecticut from
			 its headwaters downstream to its confluence with the Connecticut River for
			 potential inclusion in the National Wild and Scenic Rivers System.
						(2)The segments of the Eightmile River covered
			 by the study are in a free-flowing condition, and the outstanding resource
			 values of the river segments include the cultural landscape, water quality,
			 watershed hydrology, unique species and natural communities, geology, and
			 watershed ecosystem.
						(3)The Eightmile
			 River Wild and Scenic Study Committee has determined that—
							(A)the outstanding
			 resource values of these river segments depend on sustaining the integrity and
			 quality of the Eightmile River watershed;
							(B)these resource
			 values are manifest within the entire watershed; and
							(C)the watershed as a
			 whole, including its protection, is itself intrinsically important to this
			 designation.
							(4)The Eightmile
			 River Wild and Scenic Study Committee took a watershed approach in studying and
			 recommending management options for the river segments and the Eightmile River
			 watershed as a whole.
						(5)During the study, the Eightmile River Wild
			 and Scenic Study Committee, with assistance from the National Park Service,
			 prepared a comprehensive management plan for the Eightmile River watershed,
			 dated December 8, 2005 (in this section referred to as the Eightmile
			 River Watershed Management Plan), which establishes objectives,
			 standards, and action programs that will ensure long-term protection of the
			 outstanding values of the river and compatible management of the land and water
			 resources of the Eightmile River and its watershed, without Federal management
			 of affected lands not owned by the United States.
						(6)The Eightmile River Wild and Scenic Study
			 Committee voted in favor of inclusion of the Eightmile River in the National
			 Wild and Scenic Rivers System and included this recommendation as an integral
			 part of the Eightmile River Watershed Management Plan.
						(7)The residents of the towns lying along the
			 Eightmile River and comprising most of its watershed (Salem, East Haddam, and
			 Lyme, Connecticut), as well as the Boards of Selectmen and Land Use Commissions
			 of these towns, voted to endorse the Eightmile River Watershed Management Plan
			 and to seek designation of the river as a component of the National Wild and
			 Scenic Rivers System.
						(8)The State of
			 Connecticut General Assembly enacted Public Act 05–18 to endorse the Eightmile
			 River Watershed Management Plan and to seek designation of the river as a
			 component of the National Wild and Scenic Rivers System.
						(b)DesignationSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is
			 amended—
						(1)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
						(2)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
						(3)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
						(4)by adding at the end the following:
							
								(170)Eightmile River,
				ConnecticutSegments of the
				main stem and specified tributaries of the Eightmile River in the State of
				Connecticut, totaling approximately 25.3 miles, to be administered by the
				Secretary of the Interior as follows:
									(A)The entire 10.8-mile segment of the main
				stem, starting at its confluence with Lake Hayward Brook to its confluence with
				the Connecticut River at the mouth of Hamburg Cove, as a scenic river.
									(B)The 8.0-mile segment of the East Branch of
				the Eightmile River starting at Witch Meadow Road to its confluence with the
				main stem of the Eightmile River, as a scenic river.
									(C)The 3.9-mile segment of Harris Brook
				starting with the confluence of an unnamed stream lying 0.74 miles due east of
				the intersection of Hartford Road (State Route 85) and Round Hill Road to its
				confluence with the East Branch of the Eightmile River, as a scenic
				river.
									(D)The 1.9-mile segment of Beaver Brook
				starting at its confluence with Cedar Pond Brook to its confluence with the
				main stem of the Eightmile River, as a scenic river.
									(E)The 0.7-mile segment of Falls Brook
				from its confluence with Tisdale Brook to its confluence with the main stem of
				the Eightmile River at Hamburg Cove, as a scenic
				river.
									.
						(c)ManagementThe segments of the main stem and certain
			 tributaries of the Eightmile River in the State of Connecticut designated as
			 components of the National Wild and Scenic Rivers System by the amendment made
			 by subsection (b) (in this section referred to as the Eightmile
			 River) shall be managed in accordance with the Eightmile River
			 Watershed Management Plan and such amendments to the plan as the Secretary of
			 the Interior determines are consistent with this section. The Eightmile River
			 Watershed Management Plan is deemed to satisfy the requirements for a
			 comprehensive management plan required by section 3(d) of the Wild and Scenic
			 Rivers Act (16
			 U.S.C. 1274(d)).
					(d)CommitteeThe
			 Secretary of the Interior shall coordinate the management responsibilities of
			 the Secretary with regard to the Eightmile River with the Eightmile River
			 Coordinating Committee, as specified in the Eightmile River Watershed
			 Management Plan.
					(e)Cooperative
			 agreementsIn order to provide for the long-term protection,
			 preservation, and enhancement of the Eightmile River, the Secretary of the
			 Interior may enter into cooperative agreements pursuant to sections 10(e) and
			 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)) with
			 the State of Connecticut, the towns of Salem, Lyme, and East Haddam,
			 Connecticut, and appropriate local planning and environmental organizations.
			 All cooperative agreements authorized by this subsection shall be consistent
			 with the Eightmile River Watershed Management Plan and may include provisions
			 for financial or other assistance from the United States.
					(f)Relation to
			 national park systemNotwithstanding section 10(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1281(c)), the Eightmile
			 River shall not be administered as part of the National Park System or be
			 subject to regulations which govern the National Park System.
					(g)Land
			 managementThe zoning ordinances adopted by the towns of Salem,
			 East Haddam, and Lyme, Connecticut, in effect as of December 8, 2005, including
			 provisions for conservation of floodplains, wetlands, and watercourses
			 associated with the segments, are deemed to satisfy the standards and
			 requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277
			 (c)). For the purpose of section 6(c) of that Act, such towns shall be deemed
			 villages and the provisions of that section, which prohibit
			 Federal acquisition of lands by condemnation, shall apply to the segments
			 designated by subsection (b). The authority of the Secretary to acquire lands
			 for the purposes of this section shall be limited to acquisition by donation or
			 acquisition with the consent of the owner thereof, and shall be subject to the
			 additional criteria set forth in the Eightmile River Watershed Management
			 Plan.
					(h)Watershed
			 approach
						(1)In
			 generalIn furtherance of the watershed approach to resource
			 preservation and enhancement articulated in the Eightmile River Watershed
			 Management Plan, the tributaries of the Eightmile River watershed specified in
			 paragraph (2) are recognized as integral to the protection and enhancement of
			 the Eightmile River and its watershed.
						(2)Covered
			 tributariesParagraph (1) applies with respect to Beaver Brook,
			 Big Brook, Burnhams Brook, Cedar Pond Brook, Cranberry Meadow Brook, Early
			 Brook, Falls Brook, Fraser Brook, Harris Brook, Hedge Brook, Lake Hayward
			 Brook, Malt House Brook, Muddy Brook, Ransom Brook, Rattlesnake Ledge Brook,
			 Shingle Mill Brook, Strongs Brook, Tisdale Brook, Witch Meadow Brook, and all
			 other perennial streams within the Eightmile River watershed.
						(i)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section and the amendment made by subsection
			 (b).
					FDenali National
			 Park and Alaska Railroad Exchange
				351.Denali National
			 Park and Alaska Railroad Corporation exchange
					(a)DefinitionsIn this section:
						(1)CorporationThe
			 term Corporation means the Alaska Railroad Corporation owned by
			 the State of Alaska.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Exchange
						(1)In
			 general
							(A)Easement
			 expandedThe Secretary is authorized to grant to the Alaska
			 Railroad Corporation an exclusive-use easement on land that is identified by
			 the Secretary within Denali National Park for the purpose of providing a
			 location to the Corporation for construction, maintenance, and on-going
			 operation of track and associated support facilities for turning railroad
			 trains around near Denali Park Station.
							(B)Easement
			 relinquishedIn exchange for the easement granted in subparagraph
			 (A), the Secretary shall require the relinquishment of certain portions of the
			 Corporation’s existing exclusive use easement within the boundary of Denali
			 National Park.
							(2)Conditions of
			 the exchange
							(A)Equal
			 exchangeThe exchange of easements under this section shall be on
			 an approximately equal-acre basis.
							(B)Total
			 acresThe easement granted under paragraph (1)(A) shall not
			 exceed 25 acres.
							(C)Interests
			 conveyedThe easement
			 conveyed to the Alaska Railroad Corporation by the Secretary under this section
			 shall be under the same terms as the exclusive use easement granted to the
			 Railroad in Denali National Park in the Deed for Exclusive Use Easement and
			 Railroad Related Improvements filed in Book 33, pages 985–994 of the Nenana
			 Recording District, Alaska, pursuant to the Alaska Railroad Transfer Act of
			 1982 (45 U.S.C. 1201 et seq.). The easement relinquished by the Alaska Railroad
			 Corporation to the United States under this section shall, with respect to the
			 portion being exchanged, be the full title and interest received by the Alaska
			 Railroad in the Deed for Exclusive Use Easement and Railroad Related
			 Improvements filed in Book 33, pages 985–994 of the Nenana Recording District,
			 Alaska, pursuant to the Alaska Railroad Transfer Act of 1982 (45 U.S.C. 1201 et
			 seq.).
							(D)CostsThe
			 Alaska Railroad shall pay all costs associated with the exchange under this
			 section, including the costs of compliance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), the costs of any surveys, and
			 other reasonable costs.
							(E)Land to be part
			 of wildernessThe land underlying any easement relinquished to
			 the United States under this section that is adjacent to designated wilderness
			 is hereby designated as wilderness and added to the Denali Wilderness, the
			 boundaries of which are modified accordingly, and shall be managed in
			 accordance with applicable provisions of the Wilderness Act (78 Stat. 892) and
			 the Alaska National Interest Lands Conservation Act of 1980 (94 Stat.
			 2371).
							(F)Other terms and
			 conditionsThe Secretary shall require any additional terms and
			 conditions under this section that the Secretary determines to be appropriate
			 to protect the interests of the United States and of Denali National
			 Park.
							GNational
			 Underground Railroad Network to Freedom Amendments
				361.Authorizing
			 appropriations for specific purposes
					(a)In
			 generalThe National
			 Underground Railroad Network to Freedom Act of 1998 (16 U.S.C. 469l et
			 seq.) is amended—
						(1)by striking section 3(d);
						(2)by striking
			 section 4(d); and
						(3)by adding at the
			 end the following:
							
								5.Authorization of
				appropriations
									(a)AmountsThere
				are authorized to be appropriated to carry out this Act $2,500,000 for each
				fiscal year, to be allocated as follows:
										(1)$2,000,000 is to
				be used for the purposes of section 3.
										(2)$500,000 is to be used for the purposes of
				section 4.
										(b)RestrictionsNo
				amounts may be appropriated for the purposes of this Act except to the
				Secretary for carrying out the responsibilities of the Secretary as set forth
				in this
				Act.
									.
						(b)Effective
			 DateThe amendments made by
			 subsection (a) shall take effect at the beginning of the fiscal year
			 immediately following the date of the enactment of this Act.
					HGrand Canyon
			 subcontractors
				371.DefinitionsIn this subtitle:
					(1)IDIQThe
			 term IDIQ means an Indefinite Deliver/Indefinite Quantity
			 contract.
					(2)ParkThe
			 term park means Grand Canyon National Park.
					(3)PGIThe
			 term PGI means Pacific General, Inc.
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
					372.AuthorizationThe Secretary is authorized, subject to the
			 appropriation of such funds as may be necessary, to pay the amount owed to the
			 subcontractors of PGI for work performed at the park under an IDIQ with PGI
			 between fiscal years 2002 and 2003, provided that—
					(1)the primary
			 contract between PGI and the National Park Service is terminated;
					(2)the amount owed to
			 the subcontractors is verified;
					(3)all reasonable
			 legal avenues or recourse have been exhausted by the subcontractors to recoup
			 amounts owed directly from PGI; and
					(4)the subcontractors
			 provide a written statement that payment of the amount verified in paragraph
			 (2) represents payment in full by the United States for all work performed at
			 the park under the IDIQ with PGI between fiscal years 2002 and 2003.
					IVNational Heritage
			 Areas
			AJourney Through
			 Hallowed Ground National Heritage Area
				401.PurposesThe purposes of this subtitle
			 include—
					(1)to recognize the national importance of the
			 natural and cultural legacies of the area, as demonstrated in the study
			 entitled The Journey Through Hallowed Ground National Heritage Area
			 Feasibility Study dated September 2006;
					(2)to preserve,
			 support, conserve, and interpret the legacy of the American history created
			 along the National Heritage Area;
					(3)to promote
			 heritage, cultural and recreational tourism and to develop educational and
			 cultural programs for visitors and the general public;
					(4)to recognize and
			 interpret important events and geographic locations representing key
			 developments in the creation of America, including Native American, Colonial
			 American, European American, and African American heritage;
					(5)to recognize and
			 interpret the effect of the Civil War on the civilian population of the
			 National Heritage Area during the war and post-war reconstruction
			 period;
					(6)to enhance a
			 cooperative management framework to assist the Commonwealth of Virginia, the
			 State of Maryland, the Commonwealth of Pennsylvania, the State of West
			 Virginia, and their units of local government, the private sector, and citizens
			 residing in the National Heritage Area in conserving, supporting, enhancing,
			 and interpreting the significant historic, cultural and recreational sites in
			 the National Heritage Area; and
					(7)to provide
			 appropriate linkages among units of the National Park System within and
			 surrounding the National Heritage Area, to protect, enhance, and interpret
			 resources outside of park boundaries.
					402.DefinitionsIn this subtitle—
					(1)National
			 heritage areaThe term National Heritage Area means
			 the Journey Through Hallowed Ground National Heritage Area established in this
			 subtitle.
					(2)Local
			 coordinating entityThe term local coordinating
			 entity means the Journey Through Hallowed Ground Partnership, a Virginia
			 non-profit, which is hereby designated by Congress—
						(A)to develop, in
			 partnership with others, the management plan for the National Heritage Area;
			 and
						(B)to act as a
			 catalyst for the implementation of projects and programs among diverse partners
			 in the National Heritage Area.
						(3)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for the National Heritage Area that
			 specifies actions, policies, strategies, performance goals, and recommendations
			 to meet the goals of the National Heritage Area, in accordance with this
			 subtitle.
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					403.Designation of
			 the Journey Through Hallowed Ground National Heritage Area
					(a)EstablishmentThere
			 is hereby established the Journey Through Hallowed Ground National Heritage
			 Area.
					(b)Boundaries
						(1)In
			 generalThe Heritage Area shall consist of the 175-mile region
			 generally following the Route 15 corridor and surrounding areas from Adams
			 County, Pennsylvania, through Frederick County, Maryland, including the Heart
			 of the Civil War Maryland State Heritage Area, looping through Brunswick,
			 Maryland, to Harpers Ferry, West Virginia, back through Loudoun County,
			 Virginia, to the Route 15 corridor and surrounding areas encompassing portions
			 of Loudoun and Prince William Counties, Virginia, then Fauquier County,
			 Virginia, portions of Spotsylvania and Madison Counties, Virginia, and
			 Culpepper, Rappahannock, Orange, and Albemarle Counties, Virginia.
						(2)MapThe
			 boundaries of the National Heritage Area shall include all of those lands and
			 interests as generally depicted on the map titled Journey Through
			 Hallowed Ground National Heritage Area, numbered P90/80,000, and dated
			 October 2006. The map shall be on file and available to the public in the
			 appropriate offices of the National Park Service and the local coordinating
			 entity.
						404.Management
			 plan
					(a)RequirementsThe
			 management plan for the National Heritage Area shall—
						(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the National Heritage Area and
			 encouraging long-term resource protection, enhancement, interpretation,
			 funding, management, and development of the National Heritage Area;
						(2)include a
			 description of actions and commitments that Federal, State, Tribal, and local
			 governments, private organizations, and citizens will take to protect, enhance,
			 interpret, fund, manage, and develop the natural, historical, cultural,
			 educational, scenic, and recreational resources of the National Heritage
			 Area;
						(3)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
						(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the national
			 importance and themes of the National Heritage Area that should be protected,
			 enhanced, interpreted, managed, funded, and developed;
						(5)recommend policies
			 and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
						(6)describe a program
			 for implementation for the management plan, including—
							(A)performance
			 goals;
							(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
							(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, Tribal, or local government agency, organization,
			 business, or individual;
							(7)include an
			 analysis of, and recommendations for, means by which Federal, State, Tribal,
			 and local programs may best be coordinated (including the role of the National
			 Park Service and other Federal agencies associated with the National Heritage
			 Area) to further the purposes of this subtitle; and
						(8)include a business
			 plan that—
							(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
							(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
							(b)Deadline
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation as a
			 National Heritage Area, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
						(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this subtitle until such
			 time as the management plan is submitted to and approved by the
			 Secretary.
						(c)Approval of
			 management plan
						(1)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for a National Heritage Area on the
			 basis of the criteria established under paragraph (3).
						(2)ConsultationThe
			 Secretary shall consult with the Governor of each State in which the National
			 Heritage Area is located before approving a management plan for the National
			 Heritage Area.
						(3)Criteria for
			 approvalIn determining whether to approve a management plan for
			 a National Heritage Area, the Secretary shall consider whether—
							(A)the local
			 coordinating entity represents the diverse interests of the National Heritage
			 Area, including Federal, State, Tribal, and local governments, natural, and
			 historic resource protection organizations, educational institutions,
			 businesses, recreational organizations, community residents, and private
			 property owners;
							(B)the local
			 coordinating entity—
								(i)has
			 afforded adequate opportunity for public and Federal, State, Tribal, and local
			 governmental involvement (including through workshops and hearings) in the
			 preparation of the management plan; and
								(ii)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
								(C)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the National
			 Heritage Area;
							(D)the management
			 plan would not adversely affect any activities authorized on Federal land under
			 public land laws or land use plans;
							(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan;
							(F)the Secretary has
			 received adequate assurances from the appropriate State, Tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, Tribal, and local elements of the management plan; and
							(G)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, Tribal, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
							(4)Disapproval
							(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
								(i)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
								(ii)may
			 make recommendations to the local coordinating entity for revisions to the
			 management plan.
								(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
							(5)Amendments
							(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the National Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
							(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this
			 subtitle to implement an amendment to the management plan until the Secretary
			 approves the amendment.
							(6)AuthoritiesThe Secretary may—
							(A)provide technical
			 assistance under the authority of this subtitle for the development and
			 implementation of the management plan; and
							(B)enter into
			 cooperative agreements with interested parties to carry out this
			 subtitle.
							405.Evaluation;
			 report
					(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the National Heritage Area under this
			 subtitle, the Secretary shall—
						(1)conduct an
			 evaluation of the accomplishments of the National Heritage Area; and
						(2)prepare a report
			 in accordance with subsection (c).
						(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
						(1)assess the progress
			 of the local coordinating entity with respect to—
							(A)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
							(B)achieving the goals
			 and objectives of the approved management plan for the National Heritage
			 Area;
							(2)analyze the
			 Federal, State, Tribal, local, and private investments in the National Heritage
			 Area to determine the impact of the investments; and
						(3)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
						(c)ReportBased
			 on the evaluation conducted under subsection (a)(1), the Secretary shall submit
			 a report to the Committee on Natural Resources of the United States House of
			 Representatives and the Committee on Energy and Natural Resources of the United
			 States Senate. The report shall include recommendations for the future role of
			 the National Park Service, if any, with respect to the National Heritage
			 Area.
					406.Local
			 coordinating entity
					(a)DutiesTo
			 further the purposes of the National Heritage Area, the Journey Through
			 Hallowed Ground Partnership, as the local coordinating entity, shall—
						(1)prepare a
			 management plan for the National Heritage Area, and submit the management plan
			 to the Secretary, in accordance with this subtitle;
						(2)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this subtitle, specifying—
							(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
							(B)the expenses and
			 income of the local coordinating entity;
							(C)the amounts and
			 sources of matching funds;
							(D)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
							(E)grants made to any
			 other entities during the fiscal year;
							(3)make available for
			 audit for each fiscal year for which the local coordinating entity receives
			 Federal funds under this subtitle, all information pertaining to the
			 expenditure of the funds and any matching funds; and
						(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 National Heritage Area.
						(b)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 National Heritage Area, the local coordinating entity may use Federal funds
			 made available under this subtitle to—
						(1)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 National Heritage Area;
						(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
						(3)hire and
			 compensate staff, including individuals with expertise in—
							(A)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
							(B)economic and
			 community development; and
							(C)heritage
			 planning;
							(4)obtain funds or
			 services from any source, including other Federal programs;
						(5)contract for goods
			 or services; and
						(6)support activities
			 of partners and any other activities that further the purposes of the National
			 Heritage Area and are consistent with the approved management plan.
						(c)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds authorized under this subtitle to acquire any interest in
			 real property.
					407.Relationship to
			 other Federal agencies
					(a)In
			 generalNothing in this subtitle affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
					(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on a National Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
					(c)Other Federal
			 agenciesNothing in this subtitle—
						(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
						(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of a National Heritage Area; or
						(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
						408.Private
			 property and regulatory protectionsNothing in this subtitle—
					(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the National Heritage Area;
					(2)requires any
			 property owner to permit public access (including access by Federal, State,
			 Tribal, or local agencies) to the property of the property owner, or to modify
			 public access or use of property of the property owner under any other Federal,
			 State, Tribal, or local law;
					(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority (such as the authority to make safety improvements or increase the
			 capacity of existing roads or to construct new roads) of any Federal, State,
			 Tribal, or local agency, or conveys any land use or other regulatory authority
			 to any local coordinating entity, including but not necessarily limited to
			 development and management of energy or water or water-related
			 infrastructure;
					(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
					(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the National Heritage Area; or
					(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
					409.Authorization
			 of appropriations
					(a)Authorization of
			 AppropriationsSubject to subsection (b), there are authorized to
			 be appropriated to carry out this subtitle not more than $1,000,000 for any
			 fiscal year. Funds so appropriated shall remain available until
			 expended.
					(b)Limitation on
			 Total Amounts AppropriatedNot more than $15,000,000 may be
			 appropriated to carry out this subtitle.
					(c)Cost-Sharing
			 RequirementThe Federal share
			 of the total cost of any activity under this subtitle shall be not more than 50
			 percent; the non-Federal contribution may be in the form of in-kind
			 contributions of goods or services fairly valued.
					410.Use of Federal
			 funds from other sourcesNothing in this subtitle shall preclude the
			 local coordinating entity from using Federal funds available under other laws
			 for the purposes for which those funds were authorized.
				411.Sunset for
			 grants and other assistanceThe authority of the Secretary to provide
			 financial assistance under this subtitle terminates on the date that is 15
			 years after the date of enactment of this subtitle.
				BNiagara Falls
			 National Heritage Area
				421.PurposesThe purposes of this subtitle
			 include—
					(1)to recognize the national importance of the
			 natural and cultural legacies of the area, as demonstrated in the National Park
			 Service study report entitled Niagara National Heritage Area
			 Study dated 2005;
					(2)to preserve,
			 support, conserve, and interpret the natural, scenic, cultural, and historic
			 resources within the National Heritage Area;
					(3)to promote
			 heritage, cultural, and recreational tourism and to develop educational and
			 cultural programs for visitors and the general public;
					(4)to
			 recognize and interpret important events and geographic locations representing
			 key developments in American history and culture, including Native American,
			 Colonial American, European American, and African American heritage;
					(5)to enhance a
			 cooperative management framework to assist State, local, and Tribal
			 governments, the private sector, and citizens residing in the National Heritage
			 Area in conserving, supporting, enhancing, and interpreting the significant
			 historic, cultural, and recreational sites in the National Heritage
			 Area;
					(6)to
			 conserve and interpret the history of the development of hydroelectric power in
			 the United States and its role in developing the American economy; and
					(7)to provide
			 appropriate linkages among units of the National Park System within and
			 surrounding the National Heritage Area, to protect, enhance, and interpret
			 resources outside of park boundaries.
					422.DefinitionsIn this subtitle:
					(1)CommissionThe
			 term Commission means the Niagara Falls National Heritage Area
			 Commission established under this subtitle.
					(2)GovernorThe
			 term Governor means the Governor of the State of New York.
					(3)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the National Heritage
			 Area designated pursuant to this subtitle.
					(4)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for the National Heritage Area that
			 specifies actions, policies, strategies, performance goals, and recommendations
			 to meet the goals of the National Heritage Area, in accordance with this
			 subtitle.
					(5)National
			 heritage areaThe term National Heritage Area means
			 the Niagara Falls National Heritage Area established in this subtitle.
					(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					423.Designation of
			 the Niagara Falls National Heritage Area
					(a)EstablishmentThere
			 is hereby established the Niagara Falls National Heritage Area.
					(b)Boundaries
						(1)In
			 generalThe National Heritage Area shall consist of the area from
			 the western boundary of the town of Wheatfield, New York, extending to the
			 mouth of the Niagara River on Lake Ontario, including the city of Niagara
			 Falls, New York, the villages of Youngstown and Lewiston, New York, land and
			 water within the boundaries of the Heritage Area in Niagara County, New York,
			 and any additional thematically related sites within Erie and Niagara Counties,
			 New York, that are identified in the management plan developed under this
			 subtitle.
						(2)MapThe
			 boundaries of the National Heritage Area shall be as generally depicted on the
			 map titled Niagara Falls National Heritage Area, and numbered
			 P76/80,000 and dated July, 2006. The map shall be on file and available to the
			 public in the appropriate offices of the National Park Service and the local
			 coordinating entity.
						424.Management
			 plan
					(a)RequirementsThe
			 management plan for the National Heritage Area shall—
						(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the National Heritage Area and
			 encouraging long-term resource protection, enhancement, interpretation,
			 funding, management, and development of the National Heritage Area;
						(2)include a
			 description of actions and commitments that Federal, State, Tribal, and local
			 governments, private organizations, and citizens will take to protect, enhance,
			 interpret, fund, manage, and develop the natural, historical, cultural,
			 educational, scenic, and recreational resources of the National Heritage
			 Area;
						(3)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
						(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the national
			 importance and themes of the National Heritage Area that should be protected,
			 enhanced, interpreted, managed, funded, and developed;
						(5)recommend policies
			 and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
						(6)describe a program
			 for implementation for the management plan, including—
							(A)performance
			 goals;
							(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
							(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, Tribal, or local government agency, organization,
			 business, or individual;
							(7)include an
			 analysis of, and recommendations for, means by which Federal, State, Tribal,
			 and local programs may best be coordinated (including the role of the National
			 Park Service and other Federal agencies associated with the National Heritage
			 Area) to further the purposes of this subtitle; and
						(8)include a business
			 plan that—
							(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
							(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
							(b)Deadline
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation as a
			 National Heritage Area, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
						(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this subtitle until such
			 time as the management plan is submitted to and approved by the
			 Secretary.
						(c)Approval of
			 management plan
						(1)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for a National Heritage Area on the
			 basis of the criteria established under paragraph (3).
						(2)ConsultationThe
			 Secretary shall consult with the Governor before approving a management plan
			 for the National Heritage Area.
						(3)Criteria for
			 approvalIn determining whether to approve a management plan for
			 a National Heritage Area, the Secretary shall consider whether—
							(A)the local
			 coordinating entity represents the diverse interests of the National Heritage
			 Area, including Federal, State, Tribal, and local governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, recreational organizations, community residents, and private
			 property owners;
							(B)the local
			 coordinating entity—
								(i)has
			 afforded adequate opportunity for public and Federal, State, Tribal, and local
			 governmental involvement (including through workshops and hearings) in the
			 preparation of the management plan; and
								(ii)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
								(C)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the National
			 Heritage Area;
							(D)the management
			 plan would not adversely affect any activities authorized on Federal land under
			 public land laws or land use plans;
							(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan;
							(F)the Secretary has
			 received adequate assurances from the appropriate State, Tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, Tribal, and local elements of the management plan; and
							(G)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, Tribal, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
							(4)Disapproval
							(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
								(i)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
								(ii)may
			 make recommendations to the local coordinating entity for revisions to the
			 management plan.
								(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
							(5)Amendments
							(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the National Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
							(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this
			 subtitle to implement an amendment to the management plan until the Secretary
			 approves the amendment.
							(6)AuthoritiesThe Secretary may—
							(A)provide technical
			 assistance under the authority of this subtitle for the development and
			 implementation of the management plan; and
							(B)enter into
			 cooperative agreements with interested parties to carry out this
			 subtitle.
							425.Evaluation;
			 report
					(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the National Heritage Area under this
			 subtitle the Secretary shall—
						(1)conduct an
			 evaluation of the accomplishments of the National Heritage Area; and
						(2)prepare a report
			 in accordance with subsection (c).
						(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
						(1)assess the
			 progress of the local coordinating entity with respect to—
							(A)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
							(B)achieving the
			 goals and objectives of the approved management plan for the National Heritage
			 Area;
							(2)analyze the
			 Federal, State, Tribal, and local, and private investments in the National
			 Heritage Area to determine the impact of the investments; and
						(3)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
						(c)ReportBased
			 on the evaluation conducted under subsection (a)(1), the Secretary shall submit
			 a report to the Committee on Natural Resources of the United States House of
			 Representatives and the Committee on Energy and Natural Resources of the United
			 States Senate. The report shall include recommendations for the future role of
			 the National Park Service, if any, with respect to the National Heritage
			 Area.
					426.Local
			 coordinating entity
					(a)DesignationThe
			 local coordinating entity for the Heritage Area shall be—
						(1)for the 5-year
			 period beginning on the date of enactment of this subtitle, the Commission;
			 and
						(2)on expiration of
			 the 5-year period described in paragraph (1), a private nonprofit or
			 governmental organization designated by the Commission.
						(b)DutiesTo
			 further the purposes of the National Heritage Area, the local coordinating
			 entity, shall—
						(1)prepare a
			 management plan for the National Heritage Area, and submit the management plan
			 to the Secretary, in accordance with this subtitle;
						(2)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this subtitle, specifying—
							(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
							(B)the expenses and
			 income of the local coordinating entity;
							(C)the amounts and
			 sources of matching funds;
							(D)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
							(E)grants made to any
			 other entities during the fiscal year;
							(3)make available for
			 audit for each fiscal year for which the local coordinating entity receives
			 Federal funds under this subtitle, all information pertaining to the
			 expenditure of the funds and any matching funds;
						(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 National Heritage Area; and
						(5)coordinate
			 projects, activities, and programs with the Erie Canalway National Heritage
			 Corridor.
						(c)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 National Heritage Area, the local coordinating entity may use Federal funds
			 made available under this subtitle to—
						(1)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 National Heritage Area;
						(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
						(3)hire and
			 compensate staff, including individuals with expertise in—
							(A)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
							(B)economic and
			 community development; and
							(C)heritage
			 planning;
							(4)obtain funds or
			 services from any source, including other Federal programs;
						(5)contract for goods
			 or services; and
						(6)support activities
			 of partners and any other activities that further the purposes of the National
			 Heritage Area and are consistent with the approved management plan.
						(d)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds authorized under this subtitle to acquire any interest in
			 real property.
					427.Niagara Falls
			 Heritage Area Commission
					(a)EstablishmentThere
			 is established within the Department of the Interior the Niagara Falls National
			 Heritage Area Commission.
					(b)MembershipThe
			 Commission shall be composed of 17 members, of whom—
						(1)1
			 member shall be the Director of the National Park Service (or a
			 designee);
						(2)5
			 members shall be appointed by the Secretary, after consideration of the
			 recommendation of the Governor, from among individuals with knowledge and
			 experience of—
							(A)the New York State
			 Office of Parks, Recreation and Historic Preservation, the Niagara River
			 Greenway Commission, the New York Power Authority, the USA Niagara Development
			 Corporation, and the Niagara Tourism and Convention Corporation; or
							(B)any successors of
			 the agencies described in subparagraph (A);
							(3)1
			 member shall be appointed by the Secretary, after consideration of the
			 recommendation of the mayor of Niagara Falls, New York;
						(4)1
			 member shall be appointed by the Secretary, after consideration of the
			 recommendation of the mayor of the village of Youngstown, New York;
						(5)1
			 member shall be appointed by the Secretary, after consideration of the
			 recommendation of the mayor of the village of Lewiston, New York;
						(6)1
			 member shall be appointed by the Secretary, after consideration of the
			 recommendation of the Tuscarora Nation;
						(7)1
			 member shall be appointed by the Secretary, after consideration of the
			 recommendation of the Seneca Nation of Indians; and
						(8)6
			 members shall be individuals who have an interest in, support for, and
			 expertise appropriate to tourism, regional planning, history and historic
			 preservation, cultural or natural resource management, conservation,
			 recreation, and education, or museum services, of whom—
							(A)4 members shall be
			 appointed by the Secretary, after consideration of the recommendation of the 2
			 members of the Senate from the State; and
							(B)2 members shall be
			 appointed by the Secretary, after consideration of the recommendation of the
			 Member of the House of Representatives whose district encompasses the National
			 Heritage Area.
							(c)Terms;
			 Vacancies
						(1)TermA
			 member of the Commission shall be appointed for a term not to exceed 5
			 years.
						(2)Vacancies
							(A)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
							(B)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner as the original appointment was made.
							(d)Chairperson and
			 Vice Chairperson
						(1)SelectionThe
			 Commission shall select a Chairperson and Vice Chairperson from among the
			 members of the Commission.
						(2)Vice
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
						(e)Quorum
						(1)In
			 generalA majority of the members of the Commission shall
			 constitute a quorum.
						(2)TransactionFor
			 the transaction of any business or the exercise of any power of the Commission,
			 the Commission shall have the power to act by a majority vote of the members
			 present at any meeting at which a quorum is in attendance.
						(f)Meetings
						(1)In
			 generalThe Commission shall meet at least quarterly at the call
			 of—
							(A)the Chairperson;
			 or
							(B)a majority of the
			 members of the Commission.
							(2)NoticeNotice
			 of Commission meetings and agendas for the meetings shall be published in local
			 newspapers that are distributed throughout the National Heritage Area.
						(3)Applicable
			 lawMeetings of the Commission shall be subject to section 552b
			 of title 5, United States Code.
						(g)Authorities of
			 the CommissionIn addition to the authorities otherwise granted
			 in this subtitle, the Commission may—
						(1)request and accept
			 from the head of any Federal agency, on a reimbursable or non-reimbursable
			 basis, any personnel of the Federal agency to the Commission to assist in
			 carrying out the duties of the Commission;
						(2)request and accept
			 from the head of any State agency or any agency of a political subdivision of
			 the State, on a reimbursable or nonreimbursable basis, any personnel of the
			 agency to the Commission to assist in carrying out the duties of the
			 Commission;
						(3)seek, accept, and
			 dispose of gifts, bequests, grants, or donations of money, personal property,
			 or services; and
						(4)use the United
			 States mails in the same manner as other agencies of the Federal
			 Government.
						(h)Duties of the
			 CommissionTo further the purposes of the National Heritage Area,
			 in addition to the duties otherwise listed in this subtitle, the Commission
			 shall assist in the transition of the management of the National Heritage Area
			 from the Commission to the local coordinating entity designated under this
			 subtitle.
					(i)Compensation of
			 Members
						(1)In
			 generalA member of the Commission shall serve without
			 compensation.
						(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
						(j)GiftsFor
			 purposes of section 170(c) of the Internal Revenue Code of 1986, any gift or
			 charitable contribution to the Commission shall be considered to be a
			 charitable contribution or gift to the United States.
					(k)Use of Federal
			 FundsExcept as provided for the leasing of administrative
			 facilities under subsection (g)(1), the Commission may not use Federal funds
			 made available to the Commission under this subtitle to acquire any real
			 property or interest in real property.
					428.Relationship to
			 other Federal agencies
					(a)In
			 generalNothing in this subtitle affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
					(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on a National Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
					(c)Other Federal
			 agenciesNothing in this subtitle—
						(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
						(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of a National Heritage Area; or
						(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
						429.Private
			 property and regulatory protectionsNothing in this subtitle—
					(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the National Heritage Area;
					(2)requires any
			 property owner to permit public access (including access by Federal, State,
			 Tribal, or local agencies) to the property of the property owner, or to modify
			 public access or use of property of the property owner under any other Federal,
			 State, Tribal, or local law;
					(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State, Tribal, or local agency, or conveys any land use or other
			 regulatory authority to any local coordinating entity, including but not
			 necessarily limited to development and management of energy, water, or
			 water-related infrastructure;
					(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
					(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the National Heritage Area; or
					(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
					430.Authorization
			 of appropriations
					(a)Authorization of
			 AppropriationsSubject to subsection (b), there are authorized to
			 be appropriated to carry out this subtitle not more than $1,000,000 for any
			 fiscal year. Funds so appropriated shall remain available until
			 expended.
					(b)Limitation on
			 Total Amounts AppropriatedNot more than $15,000,000 may be
			 appropriated to carry out this subtitle.
					(c)Cost-Sharing
			 RequirementThe Federal share
			 of the total cost of any activity under this subtitle shall be not more than 50
			 percent; the non-Federal contribution may be in the form of in-kind
			 contributions of goods or services fairly valued.
					431.Use of Federal
			 funds from other sourcesNothing in this subtitle shall preclude the
			 local coordinating entity from using Federal funds available under other laws
			 for the purposes for which those funds were authorized.
				432.Sunset for grants
			 and other assistanceThe
			 authority of the Secretary to provide financial assistance under this subtitle
			 terminates on the date that is 15 years after the date of enactment of this
			 Act.
				CAbraham Lincoln
			 National Heritage Area
				441.PurposesThe purposes of this subtitle
			 include—
					(1)to recognize the
			 significant natural and cultural legacies of the area, as demonstrated in the
			 study entitled Feasibility Study of the Proposed Abraham Lincoln
			 National Heritage Area prepared for the Looking for Lincoln Heritage
			 Coalition in 2002 and revised in 2007;
					(2)to promote
			 heritage, cultural and recreational tourism and to develop educational and
			 cultural programs for visitors and the general public;
					(3)to
			 recognize and interpret important events and geographic locations representing
			 key periods in the growth of America, including Native American, Colonial
			 American, European American, and African American heritage;
					(4)to recognize and
			 interpret the distinctive role the region played in shaping the man who would
			 become the 16th President of the United States, and how Abraham Lincoln’s life
			 left its traces in the stories, folklore, buildings, streetscapes, and
			 landscapes of the region;
					(5)to provide a
			 cooperative management framework to foster a close working relationship with
			 all levels of government, the private sector, and the local communities in the
			 region in identifying, preserving, interpreting, and developing the historical,
			 cultural, scenic, and natural resources of the region for the educational and
			 inspirational benefit of current and future generations; and
					(6)to provide
			 appropriate linkages between units of the National Park System and communities,
			 governments, and organizations within the Heritage Area.
					442.DefinitionsIn this subtitle:
					(1)Local
			 coordinating entityThe term local coordinating
			 entity means the Looking for Lincoln Heritage Coalition, which is hereby
			 designated by Congress—
						(A)to develop, in
			 partnership with others, the management plan for the National Heritage Area;
			 and
						(B)to act as a
			 catalyst for the implementation of projects and programs among diverse partners
			 in the National Heritage Area.
						(2)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for the National Heritage Area that
			 specifies actions, policies, strategies, performance goals, and recommendations
			 to meet the goals of the National Heritage Area, in accordance with this
			 subtitle.
					(3)National
			 heritage areaThe term National Heritage Area means
			 the Abraham Lincoln National Heritage Area established in this subtitle.
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					443.Designation of
			 Abraham Lincoln National Heritage Area
					(a)EstablishmentThere
			 is hereby established the Abraham Lincoln National Heritage Area.
					(b)Boundaries
						(1)In
			 generalThe National Heritage Area shall consist of sites as
			 designated by the management plan within a core area located in Central
			 Illinois, consisting of Adams, Brown, Calhoun, Cass, Champaign, Christian,
			 Clark, Coles, Cumberland, Dewitt, Douglas, Edgar, Fayette, Fulton, Greene,
			 Hancock, Henderson, Jersey, Knox, LaSalle, Logan, Macon, Macoupin, Madison,
			 Mason, McDonough, McLean, Menard, Montgomery, Morgan, Moultrie, Peoria, Piatt,
			 Pike, Sangamon, Schuyler, Scott, Shelby, Tazewell, Vermillion, Warren and
			 Woodford counties.
						(2)MapThe
			 boundaries of the National Heritage Area shall be as generally depicted on the
			 map titled Proposed Abraham Lincoln National Heritage Area, and
			 numbered 338/80,000, and dated July 2007. The map shall be on file and
			 available to the public in the appropriate offices of the National Park Service
			 and the local coordinating entity.
						444.Management
			 plan
					(a)RequirementsThe
			 management plan for the National Heritage Area shall—
						(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the National Heritage Area and
			 encouraging long-term resource protection, enhancement, interpretation,
			 funding, management, and development of the National Heritage Area;
						(2)include a
			 description of actions and commitments that Federal, State, Tribal, and local
			 governments, private organizations, and citizens will take to protect, enhance,
			 interpret, fund, manage, and develop the natural, historical, cultural,
			 educational, scenic, and recreational resources of the National Heritage
			 Area;
						(3)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
						(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the national
			 importance and themes of the National Heritage Area that should be protected,
			 enhanced, interpreted, managed, funded, and developed;
						(5)recommend policies
			 and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
						(6)describe a program
			 for implementation for the management plan, including—
							(A)performance
			 goals;
							(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
							(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, Tribal, or local government agency, organization,
			 business, or individual;
							(7)include an
			 analysis of, and recommendations for, means by which Federal, State, Tribal,
			 and local programs may best be coordinated (including the role of the National
			 Park Service and other Federal agencies associated with the National Heritage
			 Area) to further the purposes of this subtitle; and
						(8)include a business
			 plan that—
							(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
							(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
							(b)Deadline
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation as a
			 National Heritage Area, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
						(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this subtitle until such
			 time as the management plan is submitted to and approved by the
			 Secretary.
						(c)Approval of
			 management plan
						(1)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for a National Heritage Area on the
			 basis of the criteria established under paragraph (3).
						(2)ConsultationThe
			 Secretary shall consult with the Governor of each State in which the National
			 Heritage Area is located before approving a management plan for the National
			 Heritage Area.
						(3)Criteria for
			 approvalIn determining whether to approve a management plan for
			 a National Heritage Area, the Secretary shall consider whether—
							(A)the local
			 coordinating entity represents the diverse interests of the National Heritage
			 Area, including Federal, State, Tribal, and local governments, natural, and
			 historic resource protection organizations, educational institutions,
			 businesses, recreational organizations, community residents, and private
			 property owners;
							(B)the local
			 coordinating entity—
								(i)has
			 afforded adequate opportunity for public and Federal, State, Tribal, and local
			 governmental involvement (including through workshops and hearings) in the
			 preparation of the management plan; and
								(ii)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
								(C)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the National
			 Heritage Area;
							(D)the management
			 plan would not adversely affect any activities authorized on Federal land under
			 public land laws or land use plans;
							(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan;
							(F)the Secretary has
			 received adequate assurances from the appropriate State, Tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, Tribal, and local elements of the management plan; and
							(G)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, Tribal, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
							(4)Disapproval
							(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
								(i)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
								(ii)may
			 make recommendations to the local coordinating entity for revisions to the
			 management plan.
								(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
							(5)Amendments
							(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the National Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
							(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this
			 subtitle to implement an amendment to the management plan until the Secretary
			 approves the amendment.
							(6)AuthoritiesThe Secretary may—
							(A)provide technical
			 assistance under the authority of this subtitle for the development and
			 implementation of the management plan; and
							(B)enter into
			 cooperative agreements with interested parties to carry out this
			 subtitle.
							445.Evaluation;
			 report
					(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the National Heritage Area under this
			 subtitle, the Secretary shall—
						(1)conduct an
			 evaluation of the accomplishments of the National Heritage Area; and
						(2)prepare a report
			 in accordance with subsection (c).
						(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
						(1)assess the
			 progress of the local coordinating entity with respect to—
							(A)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
							(B)achieving the
			 goals and objectives of the approved management plan for the National Heritage
			 Area;
							(2)analyze the
			 Federal, State, Tribal, and local, and private investments in the National
			 Heritage Area to determine the impact of the investments; and
						(3)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
						(c)ReportBased
			 on the evaluation conducted under subsection (a)(1), the Secretary shall submit
			 a report to the Committee on Natural Resources of the United States House of
			 Representatives and the Committee on Energy and Natural Resources of the United
			 States Senate. The report shall include recommendations for the future role of
			 the National Park Service, if any, with respect to the National Heritage
			 Area.
					446.Local
			 coordinating entity
					(a)DutiesTo
			 further the purposes of the National Heritage Area, the Looking for Lincoln
			 Heritage Coalition, as the local coordinating entity, shall—
						(1)prepare a
			 management plan for the National Heritage Area, and submit the management plan
			 to the Secretary, in accordance with this subtitle;
						(2)submit an annual
			 report to the secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this subtitle, specifying—
							(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
							(B)the expenses and
			 income of the local coordinating entity;
							(C)the amounts and
			 sources of matching funds;
							(D)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
							(E)grants made to any
			 other entities during the fiscal year;
							(3)make available for
			 audit for each fiscal year for which the local coordinating entity receives
			 Federal funds under this subtitle, all information pertaining to the
			 expenditure of the funds and any matching funds; and
						(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 National Heritage Area.
						(b)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 National Heritage Area, the local coordinating entity may use Federal funds
			 made available under this subtitle to—
						(1)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 National Heritage Area;
						(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
						(3)hire and
			 compensate staff, including individuals with expertise in—
							(A)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
							(B)economic and
			 community development; and
							(C)heritage
			 planning;
							(4)obtain funds or
			 services from any source, including other Federal programs;
						(5)contract for goods
			 or services; and
						(6)support activities
			 of partners and any other activities that further the purposes of the National
			 Heritage Area and are consistent with the approved management plan.
						(c)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds authorized under this subtitle to acquire any interest in
			 real property.
					447.Relationship to
			 other Federal agencies
					(a)In
			 generalNothing in this subtitle affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
					(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on a National Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
					(c)Other Federal
			 agenciesNothing in this subtitle—
						(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
						(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of a National Heritage Area; or
						(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
						448.Private
			 property and regulatory protectionsNothing in this subtitle—
					(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the National Heritage Area;
					(2)requires any
			 property owner to permit public access (including access by Federal, State,
			 Tribal, or local agencies) to the property of the property owner, or to modify
			 public access or use of property of the property owner under any other Federal,
			 State, Tribal, or local law;
					(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State, Tribal, or local agency, or conveys any land use or other
			 regulatory authority to any local coordinating entity, including but not
			 necessarily limited to development and management of energy, water, or
			 water-related infrastructure;
					(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
					(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the National Heritage Area; or
					(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
					449.Authorization
			 of appropriations
					(a)Authorization of
			 AppropriationsSubject to subsection (b), there are authorized to
			 be appropriated to carry out this subtitle not more than $1,000,000 for any
			 fiscal year. Funds so appropriated shall remain available until
			 expended.
					(b)Limitation on
			 Total Amounts AppropriatedNot more than $15,000,000 may be
			 appropriated to carry out this subtitle.
					(c)Cost-Sharing
			 RequirementThe Federal share
			 of the total cost of any activity under this subtitle shall be not more than 50
			 percent; the non-Federal contribution may be in the form of in-kind
			 contributions of goods or services fairly valued.
					450.Use of Federal
			 funds from other sourcesNothing in this subtitle shall preclude the
			 local coordinating entity from using Federal funds available under other laws
			 for the purposes for which those funds were authorized.
				451.Sunset for grants
			 and other assistanceThe
			 authority of the Secretary to provide financial assistance under this subtitle
			 terminates on the date that is 15 years after the date of the enactment of this
			 subtitle.
				DAuthorization
			 Extensions and Viability Studies
				461.Extensions of
			 authorized appropriationsDivision II of the Omnibus Parks and Public
			 Lands Management Act of 1996 (Public Law 104–333; 16 U.S.C. 461
			 note) is amended in each of sections 108(a), 209(a), 311(a), 409(a), 508(a),
			 608(a), 708(a), 810(a) (as redesignated by section 474(9)), and 909(c), by
			 striking $10,000,000 and inserting
			 $15,000,000.
				462.Evaluation and
			 report
					(a)In
			 generalFor the nine National Heritage Areas authorized in
			 Division II of the Omnibus Parks and Public Lands Management Act of 1996, not
			 later than 3 years before the date on which authority for Federal funding
			 terminates for each National Heritage Area, the Secretary shall—
						(1)conduct an
			 evaluation of the accomplishments of the National Heritage Area; and
						(2)prepare a report
			 in accordance with subsection (c).
						(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
						(1)assess the progress
			 of the local management entity with respect to—
							(A)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
							(B)achieving the
			 goals and objectives of the approved management plan for the National Heritage
			 Area;
							(2)analyze the
			 investments of Federal, State, Tribal, and local government and private
			 entities in each National Heritage Area to determine the impact of the
			 investments; and
						(3)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
						(c)ReportBased
			 on the evaluation conducted under subsection (a)(1), the Secretary shall submit
			 a report to the Committee on Natural Resources of the United States House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate. The report shall include recommendations for the future role of the
			 National Park Service, if any, with respect to the National Heritage
			 Area.
					ETechnical
			 Corrections and Additions
				471.National Coal
			 Heritage Area technical correctionsTitle I of Division II of the Omnibus Parks
			 and Public Lands Management Act of 1996 (Public Law 104–333 as amended by
			 Public Law 106–176 and Public Law 109–338) is amended—
					(1)by striking section 103(b) and inserting
			 the following:
						
							(b)BoundariesThe
				National Coal Heritage Area shall be comprised of Lincoln County, West
				Virginia, and Paint Creek and Cabin Creek within Kanawah County, West Virginia,
				and the counties that are the subject of the study by the National Park
				Service, dated 1993, entitled A Coal Mining Heritage Study: Southern
				West Virginia conducted pursuant to title VI of Public Law
				100–699.
							;
					(2)by striking
			 section 105 and inserting the following:
						
							105.Eligible
				resources
								(a)In
				generalThe resources eligible for the assistance under section
				104 shall include—
									(1)resources in
				Lincoln County, West Virginia, and Paint Creek and Cabin Creek in Kanawah
				County, West Virginia, as determined to be appropriate by the National Coal
				Heritage Area Authority; and
									(2)the resources set
				forth in appendix D of the study by the National Park Service, dated 1993,
				entitled A Coal Mining Heritage Study: Southern West Virginia
				conducted pursuant to title VI of Public Law 100–699.
									(b)PriorityPriority
				consideration shall be given to those sites listed as Conservation
				Priorities and Important Historic Resources as depicted
				on the map entitled Study Area: Historic Resources in such
				study.
								;
					(3)in section
			 106(a)—
						(A)by striking
			 Governor and all that follows through Parks, and
			 inserting National Coal Heritage Area Authority; and
						(B)in paragraph (3),
			 by striking State of West Virginia and all that follows through
			 entities, or and inserting National Coal Heritage Area
			 Authority or; and
						(4)in section 106(b), by inserting
			 not before meet.
					472.Rivers of steel
			 national heritage area additionSection 403(b) of title IV of Division II of
			 the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333)
			 is amended by inserting Butler, after
			 Beaver,.
				473.South Carolina
			 National Heritage Corridor additionSection 604(b)(2) of title VI of Division II
			 of the Omnibus Parks and Public Lands Management Act of 1996 is amended by
			 adding at the end the following new subparagraphs:
					
						(O)Berkeley
				County.
						(P)Saluda
				County.
						(Q)The portion of
				Georgetown County that is not part of the Gullah/Geechee Cultural Heritage
				Corridor.
						.
				474.Ohio and Erie
			 Canal National Heritage Corridor technical correctionsTitle VIII of Division II of the Omnibus
			 Parks and Public Lands Management Act of 1996 (Public Law 104–333) is
			 amended—
					(1)by striking
			 Canal National Heritage Corridor each place it appears and
			 inserting National Heritage Canalway;
					(2)by striking
			 corridor each place it appears and inserting
			 canalway, except in references to the feasibility study and
			 management plan;
					(3)in the heading of section 808(a)(3), by
			 striking corridor and inserting
			 canalway;
					(4)in the title
			 heading, by striking Canal
			 National Heritage Corridor and inserting
			 National Heritage
			 Canalway;
					(5)in
			 section 803—
						(A)by striking
			 paragraph (2);
						(B)by redesignating
			 paragraphs (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), and
			 (6), respectively;
						(C)in paragraph (2)
			 (as redesignated by subparagraph (B)), by striking 808 and
			 inserting 806; and
						(D)in paragraph (6)
			 (as redesignated by subparagraph (B)), by striking 807(a) and
			 inserting 805(a);
						(6)in the heading of section 804, by striking
			 Canal National Heritage
			 Corridor and inserting National Heritage
			 Canalway;
					(7)in the second
			 sentence of section 804(b)(1), by striking 808 and inserting
			 806;
					(8)by striking
			 sections 805 and 806;
					(9)by redesignating
			 sections 807, 808, 809, 810, 811, and 812 as sections 805, 806, 807, 808, 809,
			 and 810, respectively;
					(10)in section
			 805(c)(2) (as redesignated by paragraph (9)), by striking 808
			 and inserting 806;
					(11)in section 806
			 (as redesignated by paragraph (9))—
						(A)in subsection
			 (a)(1), by striking Committee and inserting
			 Secretary;
						(B)in the heading of
			 subsection (a)(1), by striking committee and inserting
			 secretary;
						(C)in subsection
			 (a)(3), in the first sentence of subparagraph (B), by striking
			 Committee and inserting management entity;
						(D)in subsection (e),
			 by striking 807(d)(1) and inserting 805(d)(1);
			 and
						(E)in subsection (f),
			 by striking 807(d)(1) and inserting
			 805(d)(1);
						(12)in section 807
			 (as redesignated by paragraph (9)), in subsection (c) by striking
			 Cayohoga Valley National Recreation Area and inserting
			 Cayohoga Valley National Park;
					(13)in section 808
			 (as redesignated by paragraph (9))—
						(A)in subsection (b),
			 by striking Committee or; and
						(B)in subsection (c),
			 in the matter before paragraph (1), by striking Committee and
			 inserting management entity; and
						(14)in section 809
			 (as redesignated by paragraph (9)), by striking assistance and
			 inserting financial assistance.
					475.New Jersey
			 Coastal Heritage trail route extension of authorizationSection 6 of Public Law 100–515
			 (16 U.S.C.
			 1244 note) is amended as follows:
					(1)Strike paragraph (1) of subsection (b) and
			 insert the following new paragraph:
						
							(1)In
				generalAmounts made
				available under subsection (a) shall be used only for—
								(A)technical assistance;
								(B)the design and fabrication of interpretive
				materials, devices, and signs; and
								(C)the preparation of the strategic
				plan.
								.
					(2)Paragraph (3) of subsection (b) is amended
			 by inserting after subparagraph (B) a new subparagraph as follows:
						
							(C)Notwithstanding paragraph (3)(A), funds
				made available under subsection (a) for the preparation of the strategic plan
				shall not require a non-Federal
				match.
							.
					(3)Subsection (c) is amended by striking
			 2007 and inserting 2011.
					FStudies
				481.Columbia-Pacific
			 National Heritage Area study
					(a)DefinitionsIn this section:
						(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(2)Study
			 areaThe term study area means—
							(A)the coastal areas
			 of Clatsop and Pacific Counties (also known as the North Beach Peninsula);
			 and
							(B)areas relating to Native American history,
			 local history, Euro-American settlement culture, and related economic
			 activities of the Columbia River within a corridor along the Columbia River
			 eastward in Clatsop, Pacific, Columbia, and Wahkiakum Counties.
							(b)Columbia-Pacific
			 national heritage area study
						(1)In
			 GeneralThe Secretary, in consultation with the managers of any
			 Federal land within the study area, appropriate State and local governmental
			 agencies, tribal governments, and any interested organizations, shall conduct a
			 study to determine the feasibility of designating the study area as the
			 Columbia-Pacific National Heritage Area.
						(2)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
							(A)has an assemblage
			 of natural, historic, and cultural resources that together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use, and are best managed through partnerships
			 among public and private entities and by combining diverse and sometimes
			 noncontiguous resources and active communities;
							(B)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 national story;
							(C)provides
			 outstanding opportunities to conserve natural, historic, cultural, or scenic
			 features;
							(D)provides
			 outstanding recreational and educational opportunities;
							(E)contains resources
			 important to the identified theme or themes of the study area that retain a
			 degree of integrity capable of supporting interpretation;
							(F)includes residents,
			 business interests, nonprofit organizations, and local and State governments
			 that are involved in the planning, have developed a conceptual financial plan
			 that outlines the roles for all participants, including the Federal Government,
			 and have demonstrated support for the concept of a national heritage
			 area;
							(G)has a potential
			 local coordinating entity to work in partnership with residents, business
			 interests, nonprofit organizations, and local and State governments to develop
			 a national heritage area consistent with continued local and State economic
			 activity; and
							(H)has a conceptual
			 boundary map that is supported by the public.
							(3)Private
			 propertyIn conducting the
			 study required by this subsection, the Secretary shall analyze the potential
			 impact that designation of the area as a national heritage area is likely to
			 have on land within the proposed area or bordering the proposed area that is
			 privately owned at the time that the study is conducted.
						(c)ReportNot later than 3 fiscal years after the
			 date on which funds are made available to carry out the study, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Natural Resources of the House of Representatives a report
			 that describes the findings, conclusions, and recommendations of the Secretary
			 with respect to the study.
					482.Study of sites
			 relating to Abraham Lincoln in Kentucky
					(a)DefinitionsIn this section:
						(1)Heritage
			 AreaThe term Heritage Area means a National
			 Heritage Area in the State to honor Abraham Lincoln.
						(2)StateThe
			 term State means the Commonwealth of Kentucky.
						(3)Study
			 areaThe term study area means the study area
			 described in subsection (b)(2).
						(b)Study
						(1)In
			 generalThe Secretary, in consultation with the Kentucky
			 Historical Society, other State historical societies, the State Historic
			 Preservation Officer, State tourism offices, and other appropriate
			 organizations and agencies, shall conduct a study to assess the suitability and
			 feasibility of designating the study area as a National Heritage Area in the
			 State to honor Abraham Lincoln.
						(2)Description of
			 study areaThe study area shall include—
							(A)Boyle,
			 Breckinridge, Fayette, Franklin, Hardin, Jefferson, Jessamine, Larue, Madison,
			 Mercer, and Washington Counties in the State; and
							(B)the following
			 sites in the State:
								(i)The
			 Abraham Lincoln Birthplace National Historic Site.
								(ii)The Abraham
			 Lincoln Boyhood Home Unit.
								(iii)Downtown
			 Hodgenville, Kentucky, including the Lincoln Museum and Adolph A. Weinman
			 statue.
								(iv)Lincoln
			 Homestead State Park and Mordecai Lincoln House.
								(v)Camp Nelson
			 Heritage Park.
								(vi)Farmington
			 Historic Home.
								(vii)The Mary Todd
			 Lincoln House.
								(viii)Ashland, which
			 is the Henry Clay Estate.
								(ix)The Old State
			 Capitol.
								(x)The
			 Kentucky Military History Museum.
								(xi)The Thomas D.
			 Clark Center for Kentucky History.
								(xii)The New State
			 Capitol.
								(xiii)Whitehall.
								(xiv)Perryville
			 Battlefield State Historic Site.
								(xv)The Joseph Holt
			 House.
								(xvi)Elizabethtown,
			 Kentucky, including the Lincoln Heritage House.
								(xvii)Lincoln
			 Marriage Temple at Fort Harrod.
								(3)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
							(A)has an assemblage
			 of natural, historic, and cultural resources that—
								(i)interpret—
									(I)the life of
			 Abraham Lincoln; and
									(II)the
			 contributions of Abraham Lincoln to the United States;
									(ii)represent
			 distinctive aspects of the heritage of the United States;
								(iii)are worthy of
			 recognition, conservation, interpretation, and continuing use; and
								(iv)would be best
			 managed—
									(I)through
			 partnerships among public and private entities; and
									(II)by linking
			 diverse and sometimes noncontiguous resources and active communities;
									(B)reflects
			 traditions, customs, beliefs, and historical events that are a valuable part of
			 the story of the United States;
							(C)provides—
								(i)outstanding
			 opportunities to conserve natural, historic, cultural, or scenic features;
			 and
								(ii)outstanding
			 educational opportunities;
								(D)contains
			 resources that—
								(i)are
			 important to any identified themes of the study area; and
								(ii)retain a degree
			 of integrity capable of supporting interpretation;
								(E)includes
			 residents, business interests, nonprofit organizations, and State and local
			 governments that—
								(i)are
			 involved in the planning of the Heritage Area;
								(ii)have developed a
			 conceptual financial plan that outlines the roles of all participants in the
			 Heritage Area, including the Federal Government; and
								(iii)have
			 demonstrated support for designation of the Heritage Area;
								(F)has a potential
			 management entity to work in partnership with the individuals and entities
			 described in subparagraph (E) to develop the Heritage Area while encouraging
			 State and local economic activity; and
							(G)has a conceptual
			 boundary map that is supported by the public.
							(c)ReportNot later than the third fiscal year after
			 the date on which funds are first made available to carry out this section, the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes—
						(1)the findings of
			 the study; and
						(2)any conclusions
			 and recommendations of the Secretary.
						VBureau of
			 Reclamation and United States Geological Survey authorizations
			501.Alaska water
			 resources study
				(a)DefinitionsIn this section:
					(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(2)StateThe
			 term State means the State of Alaska.
					(b)Alaska water
			 resources study
					(1)StudyThe
			 Secretary, acting through the Commissioner of Reclamation and the Director of
			 the United States Geological Survey, where appropriate, and in accordance with
			 this section and other applicable provisions of law, shall conduct a study that
			 includes—
						(A)a survey of
			 accessible water supplies, including aquifers, on the Kenai Peninsula and in
			 the Municipality of Anchorage, the Matanuska-Susitna Borough, the city of
			 Fairbanks, and the Fairbanks Northstar Borough;
						(B)a survey of water
			 treatment needs and technologies, including desalination, applicable to the
			 water resources of the State; and
						(C)a review of the
			 need for enhancement of the streamflow information collected by the United
			 States Geological Survey in the State relating to critical water needs in areas
			 such as—
							(i)infrastructure
			 risks to State transportation;
							(ii)flood
			 forecasting;
							(iii)resource
			 extraction; and
							(iv)fire
			 management.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 describing the results of the study required by paragraph (1).
					(c)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				502.Renegotiation
			 of payment schedule, Redwood Valley County Water DistrictSection 15 of Public Law 100–516 (102 Stat.
			 2573) is amended—
				(1)by amending
			 paragraph (2) of subsection (a) to read as follows:
					
						(2)If, as of January 1, 2006, the Secretary of
				the Interior and the Redwood Valley County Water District have not renegotiated
				the schedule of payment, the District may enter into such additional
				non-Federal obligations as are necessary to finance procurement of dedicated
				water rights and improvements necessary to store and convey those rights to
				provide for the District’s water needs. The Secretary shall reschedule the
				payments due under loans numbered 14–06–200–8423A and 14–06–200–8423A
				Amendatory and said payments shall commence when such additional obligations
				have been financially satisfied by the District. The date of the initial
				payment owed by the District to the United States shall be regarded as the
				start of the District’s repayment period and the time upon which any interest
				shall first be computed and assessed under section 5 of the Small Reclamation
				Projects Act of 1956 (43 U.S.C. 422a et
				seq.).
						;
				and
				(2)by striking
			 subsection (c).
				503.American River
			 Pump Station Project transfer
				(a)Authority To
			 transferThe Secretary of the
			 Interior (hereafter in this section referred to as the
			 Secretary) shall transfer ownership of the American River Pump
			 Station Project located at Auburn, California, which includes the Pumping
			 Plant, associated facilities, and easements necessary for permanent operation
			 of the facilities, to the Placer County Water Agency, in accordance with the
			 terms of Contract No. 02–LC–20–7790 between the United States and Placer County
			 Water Agency and the terms and conditions established in this section.
				(b)Federal costs
			 nonreimbursableFederal costs
			 associated with construction of the American River Pump Station Project located
			 at Auburn, California, are nonreimbursable.
				(c)Grant of real
			 property interestThe
			 Secretary is authorized to grant title to Placer County Water Agency as
			 provided in subsection (a) in full satisfaction of the United States’
			 obligations under Land Purchase Contract 14–06–859–308 to provide a water
			 supply to the Placer County Water Agency.
				(d)Compliance with
			 environmental laws
					(1)In
			 generalBefore conveying land and facilities pursuant to this
			 section, the Secretary shall comply with all applicable requirements
			 under—
						(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
						(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
						(C)any other law
			 applicable to the land and facilities.
						(2)EffectNothing
			 in this section modifies or alters any obligations under—
						(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
						(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
						(e)Release from
			 liabilityEffective on the
			 date of transfer to the Placer County Water Agency of any land or facility
			 under this section, the United States shall not be liable for damages arising
			 out of any act, omission, or occurrence relating to the land and facilities,
			 consistent with Article 9 of Contract No. 02–LC–20–7790 between the United
			 States and Placer County Water Agency.
				504.Arthur V.
			 Watkins Dam enlargement
				(a)FindingsCongress finds the following:
					(1)Arthur V. Watkins
			 Dam is a feature of the Weber Basin Project, which was authorized by law on
			 August 29, 1949.
					(2)Increasing the
			 height of Arthur V. Watkins Dam and construction of pertinent facilities may
			 provide additional storage capacity for the development of additional water
			 supply for the Weber Basin Project for uses of municipal and industrial water
			 supply, flood control, fish and wildlife, and recreation.
					(b)Authorization
			 of feasibility studyThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, is
			 authorized to conduct a feasibility study on raising the height of Arthur V.
			 Watkins Dam for the development of additional storage to meet water supply
			 needs within the Weber Basin Project area and the Wasatch Front. The
			 feasibility study shall include such environmental evaluation as required under
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and a cost allocation as required
			 under the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.).
				(c)Cost
			 shares
					(1)Federal
			 ShareThe Federal share of the costs of the study authorized in
			 subsection (b) shall not exceed 50 percent of the total cost of the
			 study.
					(2)In-Kind
			 ContributionsThe Secretary shall accept, as appropriate, in-kind
			 contributions of goods or services from the Weber Basin Water Conservancy
			 District. Such goods and services accepted under this subsection shall be
			 counted as part of the non-Federal cost share for the study.
					(d)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary $1,000,000 for the Federal cost
			 share of the study authorized in subsection (b).
				(e)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				505.New Mexico
			 water planning assistance
				(a)DefinitionsIn this section:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Bureau of Reclamation and the
			 United States Geological Survey.
					(2)StateThe term State means the State
			 of New Mexico.
					(b)Comprehensive water plan
			 assistance
					(1)In generalUpon the request of the Governor of the
			 State and subject to paragraphs (2) through (6), the Secretary shall—
						(A)provide to the State technical assistance
			 and grants for the development of comprehensive State water plans;
						(B)conduct water resources mapping in the
			 State; and
						(C)conduct a comprehensive study of
			 groundwater resources (including potable, brackish, and saline water resources)
			 in the State to assess the quantity, quality, and interaction of groundwater
			 and surface water resources.
						(2)Technical assistanceTechnical assistance provided under
			 paragraph (1) may include—
						(A)acquisition of hydrologic data, groundwater
			 characterization, database development, and data distribution;
						(B)expansion of climate, surface water, and
			 groundwater monitoring networks;
						(C)assessment of existing water resources,
			 surface water storage, and groundwater storage potential;
						(D)numerical analysis and modeling necessary
			 to provide an integrated understanding of water resources and water management
			 options;
						(E)participation in State planning forums and
			 planning groups;
						(F)coordination of Federal water management
			 planning efforts;
						(G)technical review of data, models, planning
			 scenarios, and water plans developed by the State; and
						(H)provision of scientific and technical
			 specialists to support State and local activities.
						(3)AllocationIn providing grants under paragraph (1),
			 the Secretary shall, subject to the availability of appropriations,
			 allocate—
						(A)$5,000,000 to develop hydrologic models and
			 acquire associated equipment for the New Mexico Rio Grande main stem sections
			 and Rios Pueblo de Taos and Hondo, Rios Nambe, Pojoaque and Teseque, Rio Chama,
			 and Lower Rio Grande tributaries;
						(B)$1,500,000 to complete the hydrographic
			 survey development of hydrologic models and acquire associated equipment for
			 the San Juan River and tributaries;
						(C)$1,000,000 to complete the hydrographic
			 survey development of hydrologic models and acquire associated equipment for
			 Southwest New Mexico, including the Animas Basin, the Gila River, and
			 tributaries;
						(D)$4,500,000 for statewide digital
			 orthophotography mapping; and
						(E)such sums as are necessary to carry out
			 additional projects consistent with paragraph (2).
						(4)Cost-sharing requirement
						(A)In generalThe non-Federal share of the total cost of
			 any activity carried out using a grant provided under paragraph (1) shall be 50
			 percent.
						(B)Form of non-federal shareThe non-Federal share under subparagraph
			 (A) may be in the form of any in-kind services that the Secretary determines
			 would contribute substantially toward the conduct and completion of the
			 activity assisted.
						(5)Nonreimbursable basisAny assistance or grants provided to the
			 State under this section shall be made on a non-reimbursable basis.
					(6)Authorized transfersOn request of the State, the Secretary
			 shall directly transfer to 1 or more Federal agencies any amounts made
			 available to the State to carry out this section.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $3,000,000 for each of
			 fiscal years 2008 through 2012.
				(d)Sunset of authorityThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				506.Conveyance of
			 certain buildings and lands of the Yakima Project, Washington
				(a)Conveyance
			 requiredThe Secretary of the Interior shall convey to the
			 Yakima-Tieton Irrigation District, located in Yakima County, Washington, all
			 right, title, and interest of the United States in and to the buildings and
			 lands of the Yakima Project, Washington, in accordance with the terms and
			 conditions set forth in the agreement titled Agreement Between the
			 United States and the Yakima-Tieton Irrigation District to Transfer Title to
			 Certain Federally Owned Buildings and Lands, With Certain Property Rights,
			 Title, and Interest, to the Yakima-Tieton Irrigation District (Contract
			 No. 5–07–10–L1658).
				(b)LiabilityEffective
			 upon the date of conveyance under this section, the United States shall not be
			 held liable by any court for damages of any kind arising out of any act,
			 omission, or occurrence relating to the conveyed buildings and lands, except
			 for damages caused by acts of negligence committed by the United States or by
			 its employees or agents before the date of conveyance. Nothing in this section
			 increases the liability of the United States beyond that provided in
			 chapter 171 of title 28,
			 United States Code (popularly known as the Federal Tort Claims Act), on the
			 date of enactment of this Act.
				(c)BenefitsAfter
			 conveyance of the buildings and lands to the Yakima-Tieton Irrigation District
			 under this section—
					(1)such buildings and
			 lands shall not be considered to be a part of a Federal reclamation project;
			 and
					(2)such irrigation
			 district shall not be eligible to receive any benefits with respect to any
			 buildings and lands conveyed, except benefits that would be available to a
			 similarly situated person with respect to such buildings and lands that are not
			 part of a Federal reclamation project.
					(d)ReportIf
			 the Secretary of the Interior has not completed the conveyance required under
			 subsection (a) within 12 months after the date of enactment of this Act, the
			 Secretary shall submit to Congress a report that explains the reason such
			 conveyance has not been completed and stating the date by which the conveyance
			 will be completed.
				507.Conjunctive
			 use of surface and groundwater in Juab County, UtahSection 202(a)(2) of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575) is amended by inserting Juab, after
			 Davis,.
			508.Early
			 repayment of A & B Irrigation District construction costs
				(a)In
			 GeneralNotwithstanding section 213 of the Reclamation Reform Act
			 of 1982 (43 U.S.C. 390mm), any landowner within the A & B Irrigation
			 District in the State (referred to in this section as the
			 District) may repay, at any time, the construction costs of
			 District project facilities that are allocated to land of the landowner within
			 the District.
				(b)Applicability of
			 Full-Cost Pricing LimitationsOn discharge, in full, of the obligation
			 for repayment of all construction costs described in subsection (a) that are
			 allocated to all land the landowner owns in the District in question, the
			 parcels of land shall not be subject to the ownership and full-cost pricing
			 limitations under Federal reclamation law (the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43
			 U.S.C. 371 et seq.), including the Reclamation Reform Act of 1982 (13 U.S.C.
			 390aa et seq.).
				(c)CertificationOn
			 request of a landowner that has repaid, in full, the construction costs
			 described in subsection (a), the Secretary of the Interior shall provide to the
			 landowner a certificate described in section 213(b)(1) of the Reclamation
			 Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
				(d)EffectNothing
			 in this section—
					(1)modifies any
			 contractual rights under, or amends or reopens, the reclamation contract
			 between the District and the United States; or
					(2)modifies any
			 rights, obligations, or relationships between the District and landowners in
			 the District under Idaho State law.
					509.Oregon water
			 resources
				(a)Extension of
			 participation of Bureau of Reclamation in Deschutes River
			 ConservancySection 301 of
			 the Oregon Resource Conservation Act of 1996 (division B of Public Law 104–208;
			 110 Stat. 3009–534) is amended—
					(1)in subsection
			 (a)(1), by striking Deschutes River Basin Working Group and
			 inserting Deschutes River Conservancy Working Group;
					(2)by amending the
			 text of subsection (a)(1)(B) to read as follows: 4 representatives of
			 private interests including two from irrigated agriculture who actively farm
			 more than 100 acres of irrigated land and are not irrigation district managers
			 and two from the environmental community;;
					(3)in subsection
			 (b)(3), by inserting before the final period the following: , and up to
			 a total amount of $2,000,000 during each of fiscal years 2007 through
			 2016; and
					(4)in subsection (h),
			 by inserting before the period at the end the following: , and
			 $2,000,000 for each of fiscal years 2007 through 2016.
					(b)Wallowa Lake Dam
			 Rehabilitation Act
					(1)DefinitionsIn
			 this subsection:
						(A)Associated ditch
			 companies, incorporatedThe term Associated Ditch
			 Companies, Incorporated means the nonprofit corporation established
			 under the laws of the State of Oregon that operates Wallowa Lake Dam.
						(B)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
						(C)Wallowa lake dam
			 rehabilitation programThe term Wallowa Lake Dam
			 Rehabilitation Program means the program for the rehabilitation of the
			 Wallowa Lake Dam in Oregon, as contained in the engineering document titled,
			 Phase I Dam Assessment and Preliminary Engineering Design, dated
			 December 2002, and on file with the Bureau of Reclamation.
						(2)Authorization To
			 participate in program
						(A)Grants and
			 cooperative agreementsThe Secretary may provide grants to, or
			 enter into cooperative or other agreements with, tribal, State, and local
			 governmental entities and the Associated Ditch Companies, Incorporated, to
			 plan, design, and construct facilities needed to implement the Wallowa Lake Dam
			 Rehabilitation Program.
						(B)ConditionsAs
			 a condition of providing funds under subparagraph (A), the Secretary shall
			 ensure that—
							(i)the
			 Wallowa Lake Dam Rehabilitation Program and activities under this section meet
			 the standards of the dam safety program of the State of Oregon;
							(ii)the
			 Associated Ditch Companies, Incorporated, agrees to assume liability for any
			 work performed, or supervised, with Federal funds provided to it under this
			 subsection; and
							(iii)the United
			 States shall not be liable for damages of any kind arising out of any act,
			 omission, or occurrence relating to a facility rehabilitated or constructed
			 with Federal funds provided under this subsection, both while and after
			 activities are conducted using Federal funds provided under this
			 subsection.
							(C)Cost
			 sharing
							(i)In
			 generalThe Federal share of the costs of activities authorized
			 under this subsection shall not exceed 50 percent.
							(ii)Exclusions from
			 federal shareThere shall not be credited against the Federal
			 share of such costs—
								(I)any expenditure by
			 the Bonneville Power Administration in the Wallowa River watershed; and
								(II)expenditures made
			 by individual agricultural producers in any Federal commodity or conservation
			 program.
								(D)Compliance with
			 state lawThe Secretary, in carrying out this subsection, shall
			 comply with applicable Oregon State water law.
						(E)Prohibition on
			 holding titleThe Federal Government shall not hold title to any
			 facility rehabilitated or constructed under this subsection.
						(F)Prohibition on
			 operation and maintenanceThe Federal Government shall not be
			 responsible for the operation and maintenance of any facility constructed or
			 rehabilitated under this subsection.
						(3)Relationship to
			 other lawActivities funded under this subsection shall not be
			 considered a supplemental or additional benefit under Federal reclamation law
			 (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental
			 to and amendatory of that Act (43 U.S.C. 371 et seq.)).
					(4)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to pay the Federal share of the costs of activities authorized under
			 this subsection $6,000,000.
					(5)SunsetThe
			 authority of the Secretary to carry out any provisions of this subsection shall
			 terminate 10 years after the date of the enactment of this subsection.
					(c)Little
			 Butte/Bear Creek Subbasins, Oregon, Water resource study
					(1)AuthorizationThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, may
			 participate in the Water for Irrigation, Streams and the Economy Project water
			 management feasibility study and environmental impact statement in accordance
			 with the Memorandum of Agreement Between City of Medford and Bureau of
			 Reclamation for the Water for Irrigation, Streams, and the Economy
			 Project, dated July 2, 2004.
					(2)Authorization of
			 Appropriations
						(A)In
			 generalThere is authorized to be appropriated to the Bureau of
			 Reclamation $500,000 to carry out activities under this subsection.
						(B)Non-federal
			 share
							(i)In
			 generalThe non-Federal share shall be 50 percent of the total
			 costs of the Bureau of Reclamation in carrying out paragraph (1).
							(ii)FormThe
			 non-Federal share required under clause (i) may be in the form of any in-kind
			 services that the Secretary of the Interior determines would contribute
			 substantially toward the conduct and completion of the study and environmental
			 impact statement required under paragraph (1).
							(3)SunsetThe
			 authority of the Secretary to carry out any provisions of this subsection shall
			 terminate 10 years after the date of the enactment of this section.
					(d)North Unit
			 Irrigation DistrictThe Act of August 10, 1954 (68 Stat. 679,
			 chapter 663), is amended—
					(1)in the first
			 section—
						(A)by inserting
			 (referred to in this Act as the District) after
			 irrigation district; and
						(B)by inserting
			 (referred to in this Act as the Contract) after
			 1953; and
						(2)by adding at the
			 end the following:
						
							3.Additional
				termsOn approval of the
				District directors and notwithstanding project authorizing legislation to the
				contrary, the Contract is modified, without further action by the Secretary of
				the Interior, to include the following modifications:
								(1)In Article 8(a) of
				the Contract, by deleting a maximum of 50,000 and inserting
				approximately 59,000 after irrigation service
				to.
								(2)In Article 11(a)
				of the Contract, by deleting The classified irrigable lands within the
				project comprise 49,817.75 irrigable acres, of which 35,773.75 acres are in
				Class A and 14,044.40 in Class B. These lands and the standards upon which the
				classification was made are described in the document entitled Land
				Classification, North Unit, Deschutes Project, 1953 which is on file in
				the office of the Regional Director, Bureau of Reclamation, Boise, Idaho, and
				in the office of the District and inserting The classified
				irrigable land within the project comprises 58,902.8 irrigable acres, all of
				which are authorized to receive irrigation water pursuant to water rights
				issued by the State of Oregon and have in the past received water pursuant to
				such State water rights..
								(3)In Article 11(c)
				of the Contract, by deleting , with the approval of the
				Secretary, after District may, by deleting the
				49,817.75 acre maximum limit on the irrigable area is not exceeded and
				inserting irrigation service is provided to no more than approximately
				59,000 acres and no amendment to the District boundary is required
				after time so long as.
								(4)In Article 11(d)
				of the Contract, by inserting , and may further be used for instream
				purposes, including fish or wildlife purposes, to the extent that such use is
				required by Oregon State law in order for the District to engage in, or take
				advantage of, conserved water projects as authorized by Oregon State
				law after herein provided.
								(5)By adding at the
				end of Article 12(d) the following: (e) Notwithstanding the above
				subsections of this Article or Article 13 below, beginning with the irrigation
				season immediately following the date of enactment of the National Forests,
				Parks, Public Land, and Reclamation Projects Authorization Act of 2007, the
				annual installment for each year, for the District, under the Contract, on
				account of the District’s construction charge obligation, shall be a fixed and
				equal annual amount payable on June 30 the year following the year for which it
				is applicable, such that the District’s total construction charge obligation
				shall be completely paid by June 30, 2044..
								(6)In Article 14(a)
				of the Contract, by inserting and for instream purposes, including fish
				or wildlife purposes, to the extent that such use is required by Oregon State
				law in order for the District to engage in, or take advantage of, conserved
				water projects as authorized by Oregon State law, after and
				incidental stock and domestic uses, by inserting and for
				instream purposes as described above, after irrigation, stock
				and domestic uses, and by inserting , including natural flow
				rights out of the Crooked River held by the District after
				irrigation system.
								(7)In Article 29(a)
				of the Contract, by inserting and for instream purposes, including fish
				or wildlife purposes, to the extent that such use is required by Oregon State
				law in order for the District to engage in, or take advantage of, conserved
				water projects as authorized by Oregon State law after provided
				in article 11.
								(8)In Article 34 of
				the Contract, by deleting The District, after the election and upon the
				execution of this contract, shall promptly secure final decree of the proper
				State court approving and confirming this contract and decreeing and adjudging
				it to be a lawful, valid, and binding general obligation of the District. The
				District shall furnish to the United States certified copies of such decrees
				and of all pertinent supporting records. after for that
				purpose..
								4.Future authority to
				renegotiateThe Secretary of
				the Interior (acting through the Commissioner of Reclamation) may in the future
				renegotiate with the District such terms of the Contract as the District
				directors determine to be necessary, only upon the written request of the
				District directors and the consent of the Commissioner of
				Reclamation.
							.
					510.Republican
			 River Basin feasibility study
				(a)Authorization of
			 studyPursuant to reclamation laws, the Secretary of the
			 Interior, acting through the Bureau of Reclamation and in consultation and
			 cooperation with the States of Nebraska, Kansas, and Colorado, may conduct a
			 study to—
					(1)determine the
			 feasibility of implementing a water supply and conservation project that
			 will—
						(A)improve water
			 supply reliability in the Republican River Basin between Harlan County Lake in
			 Nebraska and Milford Lake in Kansas, including areas in the counties of Harlan,
			 Franklin, Webster, and Nuckolls in Nebraska and Jewel, Republic, Cloud,
			 Washington, and Clay in Kansas (in this section referred to as the
			 Republican River Basin);
						(B)increase the
			 capacity of water storage through modifications of existing projects or through
			 new projects that serve areas in the Republican River Basin; and
						(C)improve water
			 management efficiency in the Republican River Basin through conservation and
			 other available means and, where appropriate, evaluate integrated water
			 resource management and supply needs in the Republican River Basin; and
						(2)consider
			 appropriate cost-sharing options for implementation of the project.
					(b)Cost
			 sharingThe Federal share of the cost of the study shall not
			 exceed 50 percent of the total cost of the study, and shall be
			 nonreimbursable.
				(c)Cooperative
			 agreementsThe Secretary shall undertake the study through
			 cooperative agreements with the State of Kansas or Nebraska and other
			 appropriate entities determined by the Secretary.
				(d)Completion and
			 report
					(1)In
			 generalExcept as provided in paragraph (2), not later than 3
			 years after the date of the enactment of this Act, the Secretary of the
			 Interior shall complete the study and transmit to the Congress a report
			 containing the results of the study.
					(2)ExtensionIf
			 the Secretary determines that the study cannot be completed within the 3-year
			 period beginning on the date of the enactment of this Act, the
			 Secretary—
						(A)shall, at the time
			 of that determination, report to the Congress on the status of the study,
			 including an estimate of the date of completion; and
						(B)complete the study
			 and transmit to the Congress a report containing the results of the study by
			 not later than that date.
						(e)Sunset of
			 authorityThe authority of the Secretary to carry out any
			 provisions of this section shall terminate 10 years after the date of the
			 enactment of this Act.
				511.Eastern
			 Municipal Water District
				(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (43 U.S.C. 390h et seq.) is amended by adding at the end the
			 following:
					
						1639.Eastern
				municipal water district recycled water system pressurization and expansion
				project, california
							(a)AuthorizationThe
				Secretary, in cooperation with the Eastern Municipal Water District,
				California, may participate in the design, planning, and construction of
				permanent facilities needed to establish operational pressure zones that will
				be used to provide recycled water in the district.
							(b)Cost
				SharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation or maintenance of the
				project described in subsection (a).
							(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $12,000,000.
							(e)Sunset of
				AuthorityThe authority of the Secretary to carry out any
				provisions of this section shall terminate 10 years after the date of enactment
				of this
				section.
							.
				(b)Conforming
			 AmendmentThe table of sections in section 2 of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec. 371) is
			 amended by inserting after the item relating to section 1638 the
			 following:
					
						
							Sec. 1639. Eastern Municipal Water
				District Recycled Water System Pressurization and Expansion Project,
				California.
						
						.
				512.Inland Empire
			 and Cucamonga Valley recycling projects
				(a)In
			 generalThe Reclamation
			 Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.)
			 (as amended by section 511(a)) is amended by adding at the end the
			 following:
					
						1640.Inland Empire
				Regional Water Recycling Project
							(a)In
				generalThe Secretary, in cooperation with the Inland Empire
				Utilities Agency, may participate in the design, planning, and construction of
				the Inland Empire regional water recycling project described in the report
				submitted under section 1606(c).
							(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation and maintenance of
				the project described in subsection (a).
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000.
							(e)Sunset of
				authorityThe authority of the Secretary to carry out any
				provisions of this section shall terminate 10 years after the date of the
				enactment of this section.
							1641.Cucamonga
				Valley Water Recycling Project
							(a)In
				generalThe Secretary, in cooperation with the Cucamonga Valley
				Water District, may participate in the design, planning, and construction of
				the Cucamonga Valley Water District satellite recycling plants in Rancho
				Cucamonga, California, to reclaim and recycle approximately 2 million gallons
				per day of domestic wastewater.
							(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the capital cost of the
				project.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation and maintenance of
				the project described in subsection (a).
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $10,000,000.
							(e)Sunset of
				authorityThe authority of the Secretary to carry out any
				provisions of this section shall terminate 10 years after the date of the
				enactment of this
				section.
							.
				(b)Conforming
			 AmendmentThe table of sections in section 2 of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec. 371) (as
			 amended by section 511(b)) is amended by inserting after the item relating to
			 section 1639 the following:
					
						
							1640. Inland Empire Regional Water
				Recycling Program.
							1641. Cucamonga Valley Water Recycling
				Project.
						
						.
				513.Bay Area
			 Regional Water Recycling Program
				(a)Project
			 authorizations
					(1)In
			 generalThe Reclamation
			 Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.)
			 (as amended by section 512(a)) is amended by adding at the end the
			 following:
						
							1642.Mountain View,
				Moffett Area Reclaimed Water Pipeline Project
								(a)AuthorizationThe
				Secretary, in cooperation with the City of Palo Alto, California, and the City
				of Mountain View, California, is authorized to participate in the design,
				planning, and construction of recycled water distribution systems.
								(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
								(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
								(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000.
								1643.Pittsburg
				Recycled Water Project
								(a)AuthorizationThe
				Secretary, in cooperation with the City of Pittsburg, California, and the Delta
				Diablo Sanitation District, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
								(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
								(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
								(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $1,750,000.
								1644.Antioch
				Recycled Water Project
								(a)AuthorizationThe
				Secretary, in cooperation with the City of Antioch, California, and the Delta
				Diablo Sanitation District, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
								(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
								(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
								(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $2,250,000.
								1645.North Coast
				County Water District Recycled Water Project
								(a)AuthorizationThe
				Secretary, in cooperation with the North Coast County Water District, is
				authorized to participate in the design, planning, and construction of recycled
				water system facilities.
								(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
								(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
								(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $2,500,000.
								1646.Redwood City
				Recycled Water Project
								(a)AuthorizationThe
				Secretary, in cooperation with the City of Redwood City, California, is
				authorized to participate in the design, planning, and construction of recycled
				water system facilities.
								(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
								(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
								(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $1,100,000.
								1647.South Santa
				Clara County Recycled Water Project
								(a)AuthorizationThe
				Secretary, in cooperation with the South County Regional Wastewater Authority
				and the Santa Clara Valley Water District, is authorized to participate in the
				design, planning, and construction of recycled water system distribution
				facilities.
								(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
								(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
								(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $7,000,000.
								1648.South Bay
				Advanced Recycled Water Treatment Facility
								(a)AuthorizationThe
				Secretary, in cooperation with the City of San Jose, California, and the Santa
				Clara Valley Water District, is authorized to participate in the design,
				planning, and construction of recycled water treatment facilities.
								(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
								(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
								(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section
				$8,250,000.
								.
					(2)Conforming
			 AmendmentsThe table of sections in section 2 of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec. 371) (as
			 amended by section 512(b)) is amended by inserting after the item relating to
			 section 1641 the following:
						
							
								Sec. 1642. Mountain View, Moffett Area
				Reclaimed Water Pipeline Project.
								Sec. 1643. Pittsburg Recycled Water
				Project.
								Sec. 1644. Antioch Recycled Water
				Project.
								Sec. 1645. North Coast County Water
				District Recycled Water Project.
								Sec. 1646. Redwood City Recycled Water
				Project.
								Sec. 1647. South Santa Clara County
				Recycled Water Project.
								Sec. 1648. South Bay Advanced Recycled
				Water Treatment
				Facility.
							
							.
					(b)San jose area
			 water reclamation and reuse projectIt is the intent of Congress that a
			 comprehensive water recycling program for the San Francisco Bay Area include
			 the San Jose Area water reclamation and reuse program authorized by section
			 1607 of the Reclamation Projects Authorization and Adjustment Act of 1992 (43
			 U.S.C. 390h–5).
				514.Bureau of
			 Reclamation site security
				(a)Treatment of
			 capital costsCosts incurred
			 by the Secretary of the Interior for the physical fortification of Bureau of
			 Reclamation facilities to satisfy increased post-September 11, 2001, security
			 needs, including the construction, modification, upgrade, or replacement of
			 such facility fortifications, shall be nonreimbursable.
				(b)Treatment of
			 security-related operation and maintenance costs
					(1)Reimbursable
			 costsThe Secretary of the Interior shall include no more than
			 $18,900,000 per fiscal year, indexed each fiscal year after fiscal year 2008
			 according to the preceding year’s Consumer Price Index, of those costs incurred
			 for increased levels of guards and patrols, training, patrols by local and
			 tribal law enforcement entities, operation, maintenance, and replacement of
			 guard and response force equipment, and operation and maintenance of facility
			 fortifications at Bureau of Reclamation facilities after the events of
			 September 11, 2001, as reimbursable operation and maintenance costs under
			 Reclamation law.
					(2)Costs collected
			 through water ratesIn the case of the Central Valley Project of
			 California, site security costs allocated to irrigation and municipal and
			 industrial water service in accordance with this section shall be collected by
			 the Secretary exclusively through inclusion of these costs in the operation and
			 maintenance water rates.
					(c)Transparency and
			 report to congress
					(1)Policies and
			 proceduresThe Secretary is authorized to develop policies and
			 procedures with project beneficiaries, consistent with the requirements of
			 paragraphs (2) and (3), to provide for the payment of the reimbursable costs
			 described in subsection (b).
					(2)NoticeOn
			 identifying a Bureau of Reclamation facility for a site security measure, the
			 Secretary shall provide to the project beneficiaries written notice—
						(A)describing the
			 need for the site security measure and the process for identifying and
			 implementing the site security measure; and
						(B)summarizing the administrative and legal
			 requirements relating to the site security measure.
						(3)ConsultationThe Secretary shall—
						(A)provide project
			 beneficiaries an opportunity to consult with the Bureau of Reclamation on the
			 planning, design, and construction of the site security measure; and
						(B)in consultation
			 with project beneficiaries, develop and provide timeframes for the consultation
			 described in subparagraph (A).
						(4)Response;
			 noticeBefore incurring costs pursuant to activities described in
			 subsection (b), the Secretary shall consider cost containment measures
			 recommended by a project beneficiary that has elected to consult with the
			 Bureau of Reclamation on such activities. The Secretary shall provide to the
			 project beneficiary—
						(A)a timely written
			 response describing proposed actions, if any, to address the recommendation;
			 and
						(B)notice regarding
			 the costs and status of such activities on a periodic basis.
						(5)ReportThe
			 Secretary shall report annually to the Natural Resources Committee of the House
			 of Representatives and the Energy and Natural Resources Committee of the Senate
			 on site security actions and activities undertaken pursuant to this Act for
			 each fiscal year. The report shall include a summary of Federal and non-Federal
			 expenditures for the fiscal year and information relating to a 5-year planning
			 horizon for the program, detailed to show pre-September 11, 2001, and
			 post-September 11, 2001, costs for the site security activities.
					(d)Pre-september
			 11, 2001 security cost levelsReclamation project security costs at the
			 levels of activity that existed prior to September 11, 2001, shall remain
			 reimbursable.
				VIDepartment of
			 Energy authorizations
			601.Energy technology
			 transferSection 917 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16197) is amended to
			 read as follows:
				
					917.Advanced Energy
				Technology Transfer Centers
						(a)GrantsNot later than 18 months after the date of
				enactment of the National Forests, Parks,
				Public Land, and Reclamation Projects Authorization Act of 2007,
				the Secretary shall make grants to nonprofit institutions, State and local
				governments, cooperative extension services, or institutions of higher
				education (or consortia thereof), to establish a geographically dispersed
				network of Advanced Energy Technology Transfer Centers, to be located in areas
				the Secretary determines have the greatest need of the services of such
				Centers. In making awards under this section, the Secretary shall—
							(1)give priority to
				applicants already operating or partnered with an outreach program capable of
				transferring knowledge and information about advanced energy efficiency methods
				and technologies;
							(2)ensure that, to
				the extent practicable, the program enables the transfer of knowledge and
				information—
								(A)about a variety of
				technologies; and
								(B)in a variety of
				geographic areas;
								(3)give preference to
				applicants that would significantly expand on or fill a gap in existing
				programs in a geographical region; and
							(4)consider the special needs and
				opportunities for increased energy efficiency for manufactured and site-built
				housing, including construction, renovation, and retrofit.
							(b)ActivitiesEach
				Center shall operate a program to encourage demonstration and commercial
				application of advanced energy methods and technologies through education and
				outreach to building and industrial professionals, and to other individuals and
				organizations with an interest in efficient energy use. Funds awarded under
				this section may be used for the following activities:
							(1)Developing and
				distributing informational materials on technologies that could use energy more
				efficiently.
							(2)Carrying out
				demonstrations of advanced energy methods and technologies.
							(3)Developing and
				conducting seminars, workshops, long-distance learning sessions, and other
				activities to aid in the dissemination of knowledge and information on
				technologies that could use energy more efficiently.
							(4)Providing or
				coordinating onsite energy evaluations, including instruction on the
				commissioning of building heating and cooling systems, for a wide range of
				energy end-users.
							(5)Examining the
				energy efficiency needs of energy end-users to develop recommended research
				projects for the Department.
							(6)Hiring experts in
				energy efficient technologies to carry out activities described in paragraphs
				(1) through (5).
							(c)ApplicationA
				person seeking a grant under this section shall submit to the Secretary an
				application in such form and containing such information as the Secretary may
				require. The Secretary may award a grant under this section to an entity
				already in existence if the entity is otherwise eligible under this section.
				The application shall include, at a minimum—
							(1)a description of
				the applicant’s outreach program, and the geographic region it would serve, and
				of why the program would be capable of transferring knowledge and information
				about advanced energy technologies that increase efficiency of energy
				use;
							(2)a description of
				the activities the applicant would carry out, of the technologies that would be
				transferred, and of any other organizations that will help facilitate a
				regional approach to carrying out those activities;
							(3)a description of
				how the proposed activities would be appropriate to the specific energy needs
				of the geographic region to be served;
							(4)an estimate of the
				number and types of energy end-users expected to be reached through such
				activities; and
							(5)a description of
				how the applicant will assess the success of the program.
							(d)Selection
				criteriaThe Secretary shall award grants under this section on
				the basis of the following criteria, at a minimum:
							(1)The ability of the
				applicant to carry out the proposed activities.
							(2)The extent to
				which the applicant will coordinate the activities of the Center with other
				entities as appropriate, such as State and local governments, utilities,
				institutions of higher education, and National Laboratories.
							(3)The
				appropriateness of the applicant’s outreach program for carrying out the
				program described in this section.
							(4)The likelihood
				that proposed activities could be expanded or used as a model for other
				areas.
							(e)Cost-sharingIn
				carrying out this section, the Secretary shall require cost-sharing in
				accordance with the requirements of section 988 for commercial application
				activities.
						(f)Duration
							(1)Initial grant
				periodA grant awarded under this section shall be for a period
				of 5 years.
							(2)Initial
				evaluationEach grantee under this section shall be evaluated
				during its third year of operation under procedures established by the
				Secretary to determine if the grantee is accomplishing the purposes of this
				section described in subsection (a). The Secretary shall terminate any grant
				that does not receive a positive evaluation. If an evaluation is positive, the
				Secretary may extend the grant for 3 additional years beyond the original term
				of the grant.
							(3)Additional
				extensionIf a grantee receives an extension under paragraph (2),
				the grantee shall be evaluated again during the second year of the extension.
				The Secretary shall terminate any grant that does not receive a positive
				evaluation. If an evaluation is positive, the Secretary may extend the grant
				for a final additional period of 3 additional years beyond the original
				extension.
							(4)LimitationNo
				grantee may receive more than 11 years of support under this section without
				reapplying for support and competing against all other applicants seeking a
				grant at that time.
							(g)ProhibitionNone
				of the funds awarded under this section may be used for the construction of
				facilities.
						(h)DefinitionsFor
				purposes of this section:
							(1)Advanced energy
				methods and technologiesThe term advanced energy methods
				and technologies means all methods and technologies that promote energy
				efficiency and conservation, including distributed generation technologies, and
				life-cycle analysis of energy use.
							(2)CenterThe
				term Center means an Advanced Energy Technology Transfer Center
				established pursuant to this section.
							(3)Distributed
				generationThe term distributed generation means an
				electric power generation technology, including photovoltaic, small wind, and
				micro-combined heat and power, that serves electric consumers at or near the
				site of production.
							(4)Cooperative
				extensionThe term Cooperative Extension means the
				extension services established at the land-grant colleges and universities
				under the Smith-Lever Act of May 8, 1914.
							(5)Land-grant
				colleges and universitiesThe term land-grant colleges and
				universities means—
								(A)1862 Institutions
				(as defined in section 2 of the Agricultural Research, Extension, and Education
				Reform Act of 1998 (7
				U.S.C. 7601));
								(B)1890 Institutions
				(as defined in section 2 of that Act); and
								(C)1994 Institutions
				(as defined in section 2 of that Act).
								(i)Authorization of
				appropriationsIn addition to
				amounts otherwise authorized to be appropriated in section 911, there are
				authorized to be appropriated for the program under this section such sums as
				may be
				appropriated.
						.
			602.Amendments to
			 the Steel and Aluminum Energy Conservation and Technology Competitiveness Act
			 of 1988
				(a)Authorization of
			 appropriationsSection 9 of the Steel and Aluminum Energy
			 Conservation and Technology Competitiveness Act of 1988 (15 U.S.C. 5108) is
			 amended to read as follows:
					
						9.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this Act
				$12,000,000 for each of the fiscal years 2008 through
				2012.
						.
				(b)Steel project
			 prioritiesSection 4(c)(1) of the Steel and Aluminum Energy
			 Conservation and Technology Competitiveness Act of 1988 (15 U.S.C.
			 5103(c)(1)) is amended—
					(1)in subparagraph
			 (H), by striking coatings for sheet steels and inserting
			 sheet and bar steels; and
					(2)by
			 adding at the end the following new subparagraph:
						
							(K)The development of
				technologies which reduce greenhouse gas
				emissions.
							.
					(c)Conforming
			 amendmentsThe Steel and Aluminum Energy Conservation and
			 Technology Competitiveness Act of 1988 is further amended—
					(1)by striking
			 section 7 (15 U.S.C.
			 5106); and
					(2)in section 8
			 (15 U.S.C.
			 5107), by inserting , beginning with fiscal year
			 2008, after close of each fiscal year.
					VIINorthern Mariana
			 Islands 
			AImmigration,
			 Security, and Labor
				701.Statement of
			 congressional intent
					(a)Immigration and
			 growthIn recognition of the need to ensure uniform adherence to
			 long-standing fundamental immigration policies of the United States, it is the
			 intention of the Congress in enacting this subtitle—
						(1)to ensure that effective border control
			 procedures are implemented and observed, and that national security and
			 homeland security issues are properly addressed, by extending the immigration
			 laws (as defined in section 101(a)(17) of the Immigration and Nationality Act
			 (8 U.S.C. 1101 (a)(17)), to apply to the Commonwealth of the Northern Mariana
			 Islands (referred to in this subtitle as the Commonwealth), with
			 special provisions to allow for—
							(A)the orderly
			 phasing-out of the nonresident contract worker program of the Commonwealth;
			 and
							(B)the orderly
			 phasing-in of Federal responsibilities over immigration in the Commonwealth;
			 and
							(2)to minimize, to
			 the greatest extent practicable, potential adverse economic and fiscal effects
			 of phasing-out the Commonwealth’s nonresident contract worker program and to
			 maximize the Commonwealth’s potential for future economic and business growth
			 by—
							(A)encouraging
			 diversification and growth of the economy of the Commonwealth in accordance
			 with fundamental values underlying Federal immigration policy;
							(B)recognizing local
			 self-government, as provided for in the Covenant To Establish a Commonwealth of
			 the Northern Mariana Islands in Political Union With the United States of
			 America through consultation with the Governor of the Commonwealth;
							(C)assisting the
			 Commonwealth in achieving a progressively higher standard of living for
			 citizens of the Commonwealth through the provision of technical and other
			 assistance;
							(D)providing
			 opportunities for individuals authorized to work in the United States,
			 including citizens of the freely associated states; and
							(E)providing a
			 mechanism for the continued use of alien workers, to the extent those workers
			 continue to be necessary to supplement the Commonwealth’s resident workforce,
			 and to protect those workers from the potential for abuse and
			 exploitation.
							(b)Avoiding adverse
			 effectsIn recognition of the Commonwealth’s unique economic
			 circumstances, history, and geographical location, it is the intent of the
			 Congress that the Commonwealth be given as much flexibility as possible in
			 maintaining existing businesses and other revenue sources, and developing new
			 economic opportunities, consistent with the mandates of this subtitle. This
			 subtitle, and the amendments made by this subtitle, should be implemented
			 wherever possible to expand tourism and economic development in the
			 Commonwealth, including aiding prospective tourists in gaining access to the
			 Commonwealth’s memorials, beaches, parks, dive sites, and other points of
			 interest.
					702.Immigration
			 reform for the Commonwealth
					(a)Amendment to
			 joint resolution approving covenant establishing Commonwealth of the Northern
			 Mariana IslandsThe Joint Resolution entitled A Joint
			 Resolution to approve the Covenant To Establish a Commonwealth of the
			 Northern Mariana Islands in Political Union with the United States of
			 America, and for other purposes, approved March 24, 1976
			 (Public Law 94–241; 90 Stat. 263), is amended by adding at the end the
			 following new section:
						
							6.Immigration and
				transition
								(a)Application of
				the immigration and nationality Act and establishment of a transition
				program
									(1)In
				generalSubject to paragraphs
				(2) and (3), effective on the first day of the first full month commencing 1
				year after the date of enactment of the National Forests, Parks, Public Land, and Reclamation
				Projects Authorization Act of 2007 (hereafter referred to as the
				transition program effective date), the provisions of the
				immigration laws (as defined in section 101(a)(17) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) shall apply to the
				Commonwealth of the Northern Mariana Islands (referred to in this section as
				the Commonwealth), except as otherwise provided in this
				section.
									(2)Transition
				periodThere shall be a transition period beginning on the
				transition program effective date and ending on December 31, 2013, except as
				provided in subsections (b) and (d), during which the Secretary of Homeland
				Security, in consultation with the Secretary of State, the Attorney General,
				the Secretary of Labor, and the Secretary of the Interior, shall establish,
				administer, and enforce a transition program to regulate immigration to the
				Commonwealth, as provided in this section (hereafter referred to as the
				transition program).
									(3)Delay of
				commencement of transition period
										(A)In
				generalThe Secretary of Homeland Security, in the Secretary’s
				sole discretion, in consultation with the Secretary of the Interior, the
				Secretary of Labor, the Secretary of State, the Attorney General, and the
				Governor of the Commonwealth, may determine that the transition program
				effective date be delayed for a period not to exceed more than 180 days after
				such date.
										(B)Congressional
				notificationThe Secretary of
				Homeland Security shall notify the Congress of a determination under
				subparagraph (A) not later than 30 days prior to the transition program
				effective date.
										(C)Congressional
				reviewA delay of the
				transition program effective date shall not take effect until 30 days after the
				date on which the notification under subparagraph (B) is made.
										(4)Requirement for
				regulationsThe transition program shall be implemented pursuant
				to regulations to be promulgated, as appropriate, by the head of each agency or
				department of the United States having responsibilities under the transition
				program.
									(5)Interagency
				agreementsThe Secretary of Homeland Security, the Secretary of
				State, the Secretary of Labor, and the Secretary of the Interior shall
				negotiate and implement agreements among their agencies to identify and assign
				their respective duties so as to ensure timely and proper implementation of the
				provisions of this section. The agreements should address, at a minimum,
				procedures to ensure that Commonwealth employers have access to adequate labor,
				and that tourists, students, retirees, and other visitors have access to the
				Commonwealth without unnecessary delay or impediment. The agreements may also
				allocate funding between the respective agencies tasked with various
				responsibilities under this section.
									(6)Certain
				education fundingIn addition to fees charged pursuant to section
				286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) to recover the
				full costs of providing adjudication services, the Secretary of Homeland
				Security shall charge an annual supplemental fee of $150 per nonimmigrant
				worker to each prospective employer who is issued a permit under subsection (d)
				of this section during the transition period. Such supplemental fee shall be
				paid into the Treasury of the Commonwealth government for the purpose of
				funding ongoing vocational educational curricula and program development by
				Commonwealth educational entities.
									(7)AsylumSection
				208 of the Immigration and Nationality Act (8 U.S.C. 1158) shall not apply
				during the transition period to persons physically present in the Commonwealth
				or arriving in the Commonwealth (whether or not at a designated port of
				arrival), including persons brought to the Commonwealth after having been
				interdicted in international or United States waters.
									(b)Numerical
				limitations for nonimmigrant workersAn alien, if otherwise qualified, may seek
				admission to Guam or to the Commonwealth during the transition program as a
				nonimmigrant worker under section 101(a)(15)(H) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)(H)) without counting against the
				numerical limitations set forth in section 214(g) of such Act (8 U.S.C.
				1184(g)). This subsection does not apply to any employment to be performed
				outside of Guam or the Commonwealth. Not later than 3 years following the
				transition program effective date, the Secretary of Homeland Security shall
				issue a report to the Committee on Energy and Natural Resources and the
				Committee on the Judiciary of the Senate and the Committee on Natural Resources
				and the Committee on the Judiciary of the House of Representatives projecting
				the number of asylum claims the Secretary anticipates following the termination
				of the transition period, the efforts the Secretary has made to ensure
				appropriate interdiction efforts, provide for appropriate treatment of asylum
				seekers, and prepare to accept and adjudicate asylum claims in the
				Commonwealth.
								(c)Nonimmigrant
				investor visas
									(1)In
				generalNotwithstanding the treaty requirements in section
				101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)),
				during the transition period, the Secretary of Homeland Security may, upon the
				application of an alien, classify an alien as a CNMI-only nonimmigrant under
				section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(E)(ii)) if the alien—
										(A)has been admitted
				to the Commonwealth in long-term investor status under the immigration laws of
				the Commonwealth before the transition program effective date;
										(B)has continuously
				maintained residence in the Commonwealth under long-term investor
				status;
										(C)is otherwise
				admissible; and
										(D)maintains the
				investment or investments that formed the basis for such long-term investor
				status.
										(2)Requirement for
				regulationsNot later than 60 days before the transition program
				effective date, the Secretary of Homeland Security shall publish regulations in
				the Federal Register to implement this subsection.
									(d)Special
				provision To ensure adequate employment; commonwealth only transitional
				workersAn alien who is seeking to enter the Commonwealth as a
				nonimmigrant worker may be admitted to perform work during the transition
				period subject to the following requirements:
									(1)Such an alien
				shall be treated as a nonimmigrant described in section 101(a)(15) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), including the ability
				to apply, if otherwise eligible, for a change of nonimmigrant classification
				under section 248 of such Act (8 U.S.C. 1258) or adjustment of status under
				this section and section 245 of such Act (8 U.S.C. 1255).
									(2)The Secretary of Homeland Security shall
				establish, administer, and enforce a system for allocating and determining the
				number, terms, and conditions of permits to be issued to prospective employers
				for each such nonimmigrant worker described in this subsection who would not
				otherwise be eligible for admission under the Immigration and Nationality Act
				(8 U.S.C. 1101 et seq.). In adopting and enforcing this system, the Secretary
				shall also consider, in good faith and not later than 30 days after receipt by
				the Secretary, any comments and advice submitted by the Governor of the
				Commonwealth. This system shall provide for a reduction in the allocation of
				permits for such workers on an annual basis, to zero, during a period not to
				extend beyond December 31, 2013, unless extended pursuant to paragraph 5 of
				this subsection, and shall take into account the number of petitions granted
				under subsection (i). In no event shall a permit be valid beyond the expiration
				of the transition period. This system may be based on any reasonable method and
				criteria determined by the Secretary of Homeland Security to promote the
				maximum use of, and to prevent adverse effects on wages and working conditions
				of, workers authorized to be employed in the United States, including lawfully
				admissible freely associated state citizen labor. No alien shall be granted
				nonimmigrant classification or a visa under this subsection unless the permit
				requirements established under this paragraph have been met.
									(3)The Secretary of
				Homeland Security shall set the conditions for admission of such an alien under
				the transition program, and the Secretary of State shall authorize the issuance
				of nonimmigrant visas for such an alien. Such a visa shall not be valid for
				admission to the United States, as defined in section 101(a)(38) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(38)), except admission to the
				Commonwealth. An alien admitted to the Commonwealth on the basis of such a visa
				shall be permitted to engage in employment only as authorized pursuant to the
				transition program.
									(4)Such an alien shall
				be permitted to transfer between employers in the Commonwealth during the
				period of such alien’s authorized stay therein, without permission of the
				employee’s current or prior employer, within the alien’s occupational category
				or another occupational category the Secretary of Homeland Security has found
				requires alien workers to supplement the resident workforce.
									(5)(A)Not later than 180 days
				prior to the expiration of the transition period, or any extension thereof, the
				Secretary of Labor, in consultation with the Secretary of Homeland Security,
				the Secretary of the Interior, and the Governor of the Commonwealth, shall
				ascertain the current and anticipated labor needs of the Commonwealth and
				determine whether an extension of up to 5 years of the provisions of this
				subsection is necessary to ensure an adequate number of workers will be
				available for legitimate businesses in the Commonwealth. For the purpose of
				this subparagraph, a business shall not be considered legitimate if it engages
				directly or indirectly in prostitution, trafficking in minors, or any other
				activity that is illegal under Federal or local law. The determinations of
				whether a business is legitimate and to what extent, if any, it may require
				alien workers to supplement the resident workforce, shall be made by the
				Secretary of Homeland Security, in the Secretary’s sole discretion.
										(B)If the Secretary of Labor determines
				that such an extension is necessary to ensure an adequate number of workers for
				legitimate businesses in the Commonwealth, the Secretary of Labor may, through
				notice published in the Federal Register, provide for an additional extension
				period of up to 5 years.
										(C)In making the determination of whether
				alien workers are necessary to ensure an adequate number of workers for
				legitimate businesses in the Commonwealth, and if so, the number of such
				workers that are necessary, the Secretary of Labor may consider, among other
				relevant factors—
											(i)government, industry, or
				independent workforce studies reporting on the need, or lack thereof, for alien
				workers in the Commonwealth’s businesses;
											(ii)the unemployment rate of United
				States citizen workers residing in the Commonwealth;
											(iii)the unemployment rate of aliens
				in the Commonwealth who have been lawfully admitted for permanent
				residence;
											(iv)the number of unemployed alien
				workers in the Commonwealth;
											(v)any good faith efforts to locate,
				educate, train, or otherwise prepare United States citizen residents, lawful
				permanent residents, and unemployed alien workers already within the
				Commonwealth, to assume those jobs;
											(vi)any available evidence tending to
				show that United States citizen residents, lawful permanent residents, and
				unemployed alien workers already in the Commonwealth are not willing to accept
				jobs of the type offered;
											(vii)the extent to which admittance of
				alien workers will affect the compensation, benefits, and living standards of
				existing workers within those industries and other industries authorized to
				employ alien workers; and
											(viii)the prior use, if any, of alien
				workers to fill those industry jobs, and whether the industry requires alien
				workers to fill those jobs.
											(6)The Secretary of
				Homeland Security may authorize the admission of a spouse or minor child
				accompanying or following to join a worker admitted pursuant to this
				subsection.
									(e)Persons lawfully
				admitted under the Commonwealth immigration law
									(1)Prohibition on
				removal
										(A)In
				generalSubject to subparagraph (B), no alien who is lawfully
				present in the Commonwealth pursuant to the immigration laws of the
				Commonwealth on the transition program effective date shall be removed from the
				United States on the grounds that such alien's presence in the Commonwealth is
				in violation of section 212(a)(6)(A) of the Immigration and Nationality Act (8
				U.S.C. 1182(a)(6)(A)), until the earlier of the date—
											(i)of
				the completion of the period of the alien's admission under the immigration
				laws of the Commonwealth; or
											(ii)that is 2 years
				after the transition program effective date.
											(B)LimitationsNothing in this subsection shall be
				construed to prevent or limit the removal under subparagraph 212(a)(6)(A) of
				the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(A)) of such an alien
				at any time, if the alien entered the Commonwealth after the date of enactment
				of the National Forests, Parks, Public Land,
				and Reclamation Projects Authorization Act of 2007, and the
				Secretary of Homeland Security has determined that the Government of the
				Commonwealth has violated section 702(i) of the
				National Forests, Parks, Public Land, and
				Reclamation Projects Authorization Act of 2007.
										(2)Employment
				authorizationAn alien who is lawfully present and authorized to
				be employed in the Commonwealth pursuant to the immigration laws of the
				Commonwealth on the transition program effective date shall be considered
				authorized by the Secretary of Homeland Security to be employed in the
				Commonwealth until the earlier of the date—
										(A)of expiration of
				the alien's employment authorization under the immigration laws of the
				Commonwealth; or
										(B)that is 2 years
				after the transition program effective date.
										(3)RegistrationThe
				Secretary of Homeland Security may require any alien present in the
				Commonwealth on or after the transition period effective date to register with
				the Secretary in such a manner, and according to such schedule, as he may in
				his discretion require. Paragraphs (1) and (2) of this subsection shall not
				apply to any alien who fails to comply with such registration requirement.
				Notwithstanding any other law, the Government of the Commonwealth shall provide
				to the Secretary all Commonwealth immigration records or other information that
				the Secretary deems necessary to assist the implementation of this paragraph or
				other provisions of the National Forests,
				Parks, Public Land, and Reclamation Projects Authorization Act of
				2007. Nothing in this paragraph shall modify or limit section 262
				of the Immigration and Nationality Act (8 U.S.C. 1302) or other provision of
				the Immigration and Nationality Act relating to the registration of
				aliens.
									(4)Removable
				aliensExcept as specifically provided in paragraph (1)(A) of
				this subsection, nothing in this subsection shall prohibit or limit the removal
				of any alien who is removable under the Immigration and Nationality Act.
									(5)Prior orders of
				removalThe Secretary of Homeland Security may execute any
				administratively final order of exclusion, deportation or removal issued under
				authority of the immigration laws of the United States before, on, or after the
				transition period effective date, or under authority of the immigration laws of
				the Commonwealth before the transition period effective date, upon any subject
				of such order found in the Commonwealth on or after the transition period
				effective date, regardless whether the alien has previously been removed from
				the United States or the Commonwealth pursuant to such order.
									(f)Effect on other
				lawsThe provisions of this section and of the immigration laws,
				as defined in section 101(a)(17) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(17)), shall, on the transition program effective date, supersede
				and replace all laws, provisions, or programs of the Commonwealth relating to
				the admission of aliens and the removal of aliens from the Commonwealth.
								(g)Accrual of time
				for purposes of Section 212(a)(9)(B) of the Immigration and Nationality
				ActNo time that an alien is present in the Commonwealth in
				violation of the immigration laws of the Commonwealth shall be counted for
				purposes of inadmissibility under section 212(a)(9)(B) of the Immigration and
				Nationality Act (8 U.S.C. 1182(a)(9)(B)).
								(h)Report on
				nonresident guestworker populationThe Secretary of the Interior, in
				consultation with the Secretary of Homeland Security, and the Governor of the
				Commonwealth, shall report to the Congress not later than 2 years after the
				date of enactment of the National Forests,
				Parks, Public Land, and Reclamation Projects Authorization Act of
				2007. The report shall include—
									(1)the number of
				aliens residing in the Commonwealth;
									(2)a description of
				the legal status (under Federal law) of such aliens;
									(3)the number of
				years each alien has been residing in the Commonwealth;
									(4)the current and future requirements of the
				Commonwealth economy for an alien workforce; and
									(5)such recommendations to the Congress, as
				the Secretary may deem appropriate, related to whether or not the Congress
				should consider permitting lawfully admitted guest workers lawfully residing in
				the Commonwealth on such enactment date to apply for long-term status under the
				immigration and nationality laws of the United
				States.
									.
					(b)Waiver of
			 requirements for nonimmigrant visitorsThe Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) is amended—
						(1)in section 214(a)(1) (8 U.S.C.
			 1184(a)(1))—
							(A)by striking “Guam”
			 each place such term appears and inserting “Guam or the Commonwealth of the
			 Northern Mariana Islands”; and
							(B)by striking
			 “fifteen” and inserting “45”;
							(2)in section
			 212(a)(7)(B) (8 U.S.C. 1182(a)(7)(B)), by amending clause (iii) to read as
			 follows:
							
								(iii)Guam and
				Northern Mariana Islands visa waiverFor provision authorizing waiver of clause
				(i) in the case of visitors to Guam or the Commonwealth of the Northern Mariana
				Islands, see subsection (l).
								;
				and
						(3)by amending
			 section 212(l) (8 U.S.C. 1182(l)) to read as follows:
							
								(l)Guam and
				Northern Mariana Islands visa waiver program
									(1)In
				generalThe requirement of
				subsection (a)(7)(B)(i) may be waived by the Secretary of Homeland Security, in
				the case of an alien applying for admission as a nonimmigrant visitor for
				business or pleasure and solely for entry into and stay in Guam or the
				Commonwealth of the Northern Mariana Islands for a period not to exceed 45
				days, if the Secretary of Homeland Security, after consultation with the
				Secretary of the Interior, the Secretary of State, the Governor of Guam and the
				Governor of the Commonwealth of the Northern Mariana Islands, determines
				that—
										(A)an adequate
				arrival and departure control system has been developed in Guam and the
				Commonwealth of the Northern Mariana Islands; and
										(B)such a waiver does
				not represent a threat to the welfare, safety, or security of the United States
				or its territories and commonwealths.
										(2)Alien waiver of
				rightsAn alien may not be provided a waiver under this
				subsection unless the alien has waived any right—
										(A)to review or
				appeal under this Act an immigration officer’s determination as to the
				admissibility of the alien at the port of entry into Guam or the Commonwealth
				of the Northern Mariana Islands; or
										(B)to contest, other
				than on the basis of an application for withholding of removal under section
				241(b)(3) of this Act or under the Convention Against Torture, or an
				application for asylum if permitted under section 208, any action for removal
				of the alien.
										(3)RegulationsAll necessary regulations to implement this
				subsection shall be promulgated by the Secretary of Homeland Security, in
				consultation with the Secretary of the Interior and the Secretary of State, on
				or before the 180th day after the date of enactment of the
				National Forests, Parks, Public Land, and
				Reclamation Projects Authorization Act of 2007. The promulgation
				of such regulations shall be considered a foreign affairs function for purposes
				of section 553(a) of title 5, United States Code. At a minimum, such
				regulations should include, but not necessarily be limited to—
										(A)a listing of all
				countries whose nationals may obtain the waiver also provided by this
				subsection, except that such regulations shall provide for a listing of any
				country from which the Commonwealth has received a significant economic benefit
				from the number of visitors for pleasure within the one-year period preceding
				the date of enactment of the National
				Forests, Parks, Public Land, and Reclamation Projects Authorization Act of
				2007, unless the Secretary of Homeland Security determines that
				such country’s inclusion on such list would represent a threat to the welfare,
				safety, or security of the United States or its territories; and
										(B)any bonding
				requirements for nationals of some or all of those countries who may present an
				increased risk of overstays or other potential problems, if different from such
				requirements otherwise provided by law for nonimmigrant visitors.
										(4)FactorsIn determining whether to grant or continue
				providing the waiver under this subsection to nationals of any country, the
				Secretary of Homeland Security, in consultation with the Secretary of the
				Interior and the Secretary of State, shall consider all factors that the
				Secretary deems relevant, including electronic travel authorizations,
				procedures for reporting lost and stolen passports, repatriation of aliens,
				rates of refusal for nonimmigrant visitor visas, overstays, exit systems, and
				information exchange.
									(5)SuspensionThe Secretary of Homeland Security shall
				monitor the admission of nonimmigrant visitors to Guam and the Commonwealth of
				the Northern Mariana Islands under this subsection. If the Secretary determines
				that such admissions have resulted in an unacceptable number of visitors from a
				country remaining unlawfully in Guam or the Commonwealth of the Northern
				Mariana Islands, unlawfully obtaining entry to other parts of the United
				States, or seeking withholding of removal or asylum, or that visitors from a
				country pose a risk to law enforcement or security interests of Guam or the
				Commonwealth of the Northern Mariana Islands or of the United States (including
				the interest in the enforcement of the immigration laws of the United States),
				the Secretary shall suspend the admission of nationals of such country under
				this subsection. The Secretary of Homeland Security may in the Secretary’s
				discretion suspend the Guam and Northern Mariana Islands visa waiver program at
				any time, on a country-by-country basis, for other good cause.
									(6)Addition of
				countriesThe Governor of
				Guam and the Governor of the Commonwealth of the Northern Mariana Islands may
				request the Secretary of the Interior and the Secretary of Homeland Security to
				add a particular country to the list of countries whose nationals may obtain
				the waiver provided by this subsection, and the Secretary of Homeland Security
				may grant such request after consultation with the Secretary of the Interior
				and the Secretary of State, and may promulgate regulations with respect to the
				inclusion of that country and any special requirements the Secretary of
				Homeland Security, in the Secretary’s sole discretion, may impose prior to
				allowing nationals of that country to obtain the waiver provided by this
				subsection.
									.
						(c)Special
			 nonimmigrant categories for Guam and the Commonwealth of the Northern Mariana
			 IslandsThe Governor of Guam
			 and the Governor of the Commonwealth of the Northern Mariana Islands (referred
			 to in this subsection as CNMI) may request that the Secretary of
			 Homeland Security study the feasibility of creating additional Guam or
			 CNMI-only nonimmigrant visas to the extent that existing nonimmigrant visa
			 categories under the Immigration and Nationality Act do not provide for the
			 type of visitor, the duration of allowable visit, or other circumstance. The
			 Secretary of Homeland Security may review such a request, and, after
			 consultation with the Secretary of State and the Secretary of the Interior,
			 shall issue a report to the Committee on Energy and Natural Resources and the
			 Committee on the Judiciary of the Senate and the Committee on Natural Resources
			 and the Committee on the Judiciary of the House of Representatives with respect
			 to the feasibility of creating those additional Guam or CNMI-only visa
			 categories. Consideration of such additional Guam or CNMI-only visa categories
			 may include, but are not limited to, special nonimmigrant statuses for
			 investors, students, and retirees, but shall not include nonimmigrant status
			 for the purpose of employment in Guam or the CNMI.
					(d)Inspection of
			 persons arriving from the Commonwealth of the Northern Mariana islands; Guam
			 and Northern Mariana Islands-only visas not valid for entry into other parts of
			 the United StatesSection
			 212(d)(7) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(7)) is
			 amended by inserting the Commonwealth of the Northern Mariana
			 Islands, after Guam,.
					(e)Technical
			 assistance program
						(1)In
			 generalThe Secretary of the Interior, in consultation with the
			 Governor of the Commonwealth, the Secretary of Labor, and the Secretary of
			 Commerce, and as provided in the Interagency Agreements required to be
			 negotiated under section 6(a)(4) of the Joint Resolution entitled A
			 Joint Resolution to approve the Covenant To Establish a Commonwealth of
			 the Northern Mariana Islands in Political Union with the United States of
			 America, and for other purposes, approved March 24, 1976
			 (Public Law 94–241), as added by subsection (a), shall provide—
							(A)technical
			 assistance and other support to the Commonwealth to identify opportunities for,
			 and encourage diversification and growth of, the economy of the
			 Commonwealth;
							(B)technical
			 assistance, including assistance in recruiting, training, and hiring of
			 workers, to assist employers in the Commonwealth in securing employees first
			 from among United States citizens and nationals resident in the Commonwealth
			 and if an adequate number of such workers are not available, from among legal
			 permanent residents, including lawfully admissible citizens of the freely
			 associated states; and
							(C)technical assistance, including assistance
			 to identify types of jobs needed, identify skills needed to fulfill such jobs,
			 and assistance to Commonwealth educational entities to develop curricula for
			 such job skills to include training teachers and students for such
			 skills.
							(2)ConsultationIn
			 providing such technical assistance under paragraph (1), the Secretaries
			 shall—
							(A)consult with the
			 Government of the Commonwealth, local businesses, regional banks, educational
			 institutions, and other experts in the economy of the Commonwealth; and
							(B)assist in the
			 development and implementation of a process to identify opportunities for and
			 encourage diversification and growth of the economy of the Commonwealth and to
			 identify and encourage opportunities to meet the labor needs of the
			 Commonwealth.
							(3)Cost-sharingFor
			 the provision of technical assistance or support under this paragraph (other
			 than that required to pay the salaries and expenses of Federal personnel), the
			 Secretary of the Interior shall require a non-Federal matching contribution of
			 10 percent.
						(f)Operations
						(1)EstablishmentAt any time on and after the date of
			 enactment of this Act, the Attorney General, Secretary of Homeland Security,
			 and the Secretary of Labor may establish and maintain offices and other
			 operations in the Commonwealth for the purpose of carrying out duties
			 under—
							(A)the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.); and
							(B)the transition
			 program established under section 6 of the Joint Resolution entitled A
			 Joint Resolution to approve the Covenant to Establish a Commonwealth of
			 the Northern Mariana Islands in Political Union with the United States of
			 America, and for other purposes, approved March 24, 1976
			 (Public Law 94–241), as added by subsection (a).
							(2)PersonnelTo
			 the maximum extent practicable and consistent with the satisfactory performance
			 of assigned duties under applicable law, the Attorney General, Secretary of
			 Homeland Security, and the Secretary of Labor shall recruit and hire personnel
			 from among qualified United States citizens and national applicants residing in
			 the Commonwealth to serve as staff in carrying out operations described in
			 paragraph (1).
						(g)Conforming
			 amendments to Public Law 94–241
						(1)AmendmentsPublic
			 Law 94–241 is amended as follows:
							(A)In section 503 of
			 the covenant set forth in section 1, by striking subsection (a) and
			 redesignating subsections (b) and (c) as subsections (a) and (b),
			 respectively.
							(B)By striking section 506 of the covenant set
			 forth in section 1.
							(C)In section 703(b) of the covenant set forth
			 in section 1, by striking quarantine, passport, immigration and
			 naturalization and inserting quarantine and
			 passport.
							(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on the transition program effective date
			 described in section 6 of Public Law 94–241 (as added by subsection
			 (a)).
						(h)Reports to
			 Congress
						(1)In
			 generalNot later than March 1 of the first year that is at least
			 2 full years after the date of enactment of this subtitle, and annually
			 thereafter, the President shall submit to the Committee on Energy and Natural
			 Resources and the Committee on the Judiciary of the Senate and the Committee on
			 Natural Resources and the Committee on the Judiciary of the House of
			 Representatives a report that evaluates the overall effect of the transition
			 program established under section 6 of the Joint Resolution entitled A
			 Joint Resolution to approve the Covenant To Establish a Commonwealth of
			 the Northern Mariana Islands in Political Union with the United States of
			 America, and for other purposes, approved March 24, 1976
			 (Public Law 94–241), as added by subsection (a), and the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) on the Commonwealth.
						(2)ContentsIn addition to other topics otherwise
			 required to be included under this subtitle or the amendments made by this
			 subtitle, each report submitted under paragraph (1) shall include a description
			 of the efforts that have been undertaken during the period covered by the
			 report to diversify and strengthen the local economy of the Commonwealth,
			 including efforts to promote the Commonwealth as a tourist destination. The
			 report by the President shall include an estimate for the numbers of
			 nonimmigrant workers described under section 101(a)(15)(H) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(H)) necessary to avoid adverse
			 economic effects in Guam and the Commonwealth.
						(3)GAO
			 reportThe Government Accountability Office shall submit a report
			 to the Congress not later than 2 years after the date of enactment of this Act,
			 to include, at a minimum, the following items:
							(A)An assessment of
			 the implementation of this subtitle and the amendments made by this subtitle,
			 including an assessment of the performance of Federal agencies and the
			 Government of the Commonwealth in meeting congressional intent.
							(B)An assessment of
			 the short-term and long-term impacts of implementation of this subtitle and the
			 amendments made by this subtitle on the economy of the Commonwealth, including
			 its ability to obtain workers to supplement its resident workforce and to
			 maintain access to its tourists and customers, and any effect on compliance
			 with United States treaty obligations mandating non-refoulement for
			 refugees.
							(C)An assessment of the economic benefit of
			 the investors grandfathered under subsection (c) of section 6 of
			 the Joint Resolution entitled A Joint Resolution to approve the
			 Covenant To Establish a Commonwealth of the Northern Mariana Islands in
			 Political Union with the United States of America, and for other
			 purposes, approved March 24, 1976 (Public Law 94–241), as added by
			 subsection (a), and the Commonwealth’s ability to attract new investors after
			 the date of enactment of this Act.
							(D)An assessment of
			 the number of illegal aliens in the Commonwealth, including any Federal and
			 Commonwealth efforts to locate and repatriate them.
							(4)Reports by the
			 local governmentThe Governor
			 of the Commonwealth may submit an annual report to the President on the
			 implementation of this subtitle, and the amendments made by this subtitle, with
			 recommendations for future changes. The President shall forward the Governor’s
			 report to the Congress with any Administration comment after an appropriate
			 period of time for internal review, provided that nothing in this paragraph
			 shall be construed to require the President to provide any legislative
			 recommendation to the Congress.
						(5)Report on
			 Federal personnel and resource requirementsNot later than 180
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security, after consulting with the Secretary of the Interior and other
			 departments and agencies as may be deemed necessary, shall submit a report to
			 the Committee on Natural Resources, the Committee on Homeland Security, and the
			 Committee on the Judiciary of the House of Representatives, and to the
			 Committee on Energy and Natural Resources, the Committee on Homeland Security
			 and Governmental Affairs, and the Committee on the Judiciary of the Senate, on
			 the current and planned levels of Transportation Security Administration,
			 United States Customs and Border Protection, United States Immigration and
			 Customs Enforcement, United States Citizenship and Immigration Services, and
			 United States Coast Guard personnel and resources necessary for fulfilling
			 mission requirements on Guam and the Commonwealth in a manner comparable to the
			 level provided at other similar ports of entry in the United States. In
			 fulfilling this reporting requirement, the Secretary shall consider and
			 anticipate the increased requirements due to the proposed realignment of
			 military forces on Guam and in the Commonwealth and growth in the tourism
			 sector.
						(i)Required actions
			 prior to transition program effective dateDuring the period beginning on the date of
			 enactment of this Act and ending on the transition program effective date
			 described in section 6 of Public Law 94–241 (as added by subsection (a)), the
			 Government of the Commonwealth shall—
						(1)not permit an
			 increase in the total number of alien workers who are present in the
			 Commonwealth as of the date of enactment of this Act; and
						(2)administer its
			 nonrefoulement protection program—
							(A)according to the
			 terms and procedures set forth in the Memorandum of Agreement entered into
			 between the Commonwealth of the Northern Mariana Islands and the United States
			 Department of Interior, Office of Insular Affairs, executed on September 12,
			 2003 (which terms and procedures, including but not limited to funding by the
			 Secretary of the Interior and performance by the Secretary of Homeland Security
			 of the duties of Protection Consultant to the Commonwealth,
			 shall have effect on and after the date of enactment of this Act), as well as
			 CNMI Public Law 13–61 and the Immigration Regulations Establishing a Procedural
			 Mechanism for Persons Requesting Protection from Refoulement; and
							(B)so as not to remove
			 or otherwise effect the involuntary return of any alien whom the Protection
			 Consultant has determined to be eligible for protection from persecution or
			 torture.
							(j)Conforming
			 amendments to the Immigration and Nationality ActThe Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.) is amended—
						(1)in
			 section 101(a)(15)(D)(ii), by inserting or the Commonwealth of the
			 Northern Mariana Islands after Guam each time such term
			 appears;
						(2)in section
			 101(a)(36), by striking and the Virgin Islands of the United
			 States and inserting the Virgin Islands of the United States,
			 and the Commonwealth of the Northern Mariana Islands;
						(3)in section
			 101(a)(38), by striking and the Virgin Islands of the United
			 States and inserting the Virgin Islands of the United States,
			 and the Commonwealth of the Northern Mariana Islands;
						(4)in section 208, by
			 adding at the end the following:
							
								(e)Commonwealth of
				the Northern Mariana IslandsThe provisions of this section and
				section 209(b) shall apply to persons physically present in the Commonwealth of
				the Northern Mariana Islands or arriving in the Commonwealth (whether or not at
				a designated port of arrival and including persons who are brought to the
				Commonwealth after having been interdicted in international or United States
				waters) only on or after January 1,
				2014.
								;
				and
						(5)in section
			 235(b)(1), by adding at the end the following:
							
								(G)Commonwealth of
				the Northern Mariana IslandsNothing in this subsection shall be
				construed to authorize or require any person described in section 208(e) to be
				permitted to apply for asylum under section 208 at any time before January 1,
				2014.
								.
						(k)Availability of
			 other nonimmigrant professionalsThe requirements of section 212(m)(6)(B) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(m)(6)(B)) shall not apply to
			 a facility in Guam, the Commonwealth of the Northern Mariana Islands, or the
			 Virgin Islands.
					703.Further
			 amendments to Public Law 94–241Public Law 94–241, as amended, is further
			 amended in section 4(c)(3) by striking the colon after Marshall
			 Islands and inserting the following: , except that $200,000 in
			 fiscal year 2009 and $225,000 annually for fiscal years 2010 through 2018 are
			 hereby rescinded; Provided, That the amount rescinded shall be increased by the
			 same percentage as that of the annual salary and benefit adjustments for
			 Members of Congress.
				704.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subtitle.
				705.Effective
			 date
					(a)In
			 generalExcept as specifically provided in this section or
			 otherwise in this subtitle, this subtitle and the amendments made by this
			 subtitle shall take effect on the date of enactment of this Act.
					(b)Amendments to
			 the Immigration and Nationality ActThe amendments to the Immigration and
			 Nationality Act made by this subtitle, and other provisions of this subtitle
			 applying the immigration laws (as defined in section 101(a)(17) of Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(17))) to the Commonwealth, shall take
			 effect on the transition program effective date described in section 6 of
			 Public Law 94–241 (as added by section 702(a)), unless specifically provided
			 otherwise in this subtitle.
					(c)ConstructionNothing in this subtitle or the amendments
			 made by this subtitle shall be construed to make any residence or presence in
			 the Commonwealth before the transition program effective date described in
			 section 6 of Public Law 94–241 (as added by section 702(a)) residence or
			 presence in the United States, except that, for the purpose only of determining
			 whether an alien lawfully admitted for permanent residence (as defined in
			 section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(20))) has abandoned or lost such status by reason of absence from the
			 United States, such alien’s presence in the Commonwealth before, on, or after
			 the date of enactment of this Act shall be considered to be presence in the
			 United States.
					BNorthern Mariana
			 Islands Delegate 
				711.Delegate to
			 House of Representatives from Commonwealth of the Northern Mariana
			 IslandsThe Commonwealth of
			 the Northern Mariana Islands shall be represented in the United States Congress
			 by the Resident Representative to the United States authorized by section 901
			 of the Covenant To Establish a Commonwealth of the Northern Mariana Islands in
			 Political Union With the United States of America (approved by Public Law
			 94–241 (48 U.S.C. 1801 et seq.)). The Resident Representative shall be a
			 nonvoting Delegate to the House of Representatives, elected as provided in this
			 subtitle.
				712.Election of
			 Delegate
					(a)Electors and
			 time of electionThe Delegate shall be elected—
						(1)by the people
			 qualified to vote for the popularly elected officials of the Commonwealth of
			 the Northern Mariana Islands; and
						(2)at the Federal general election of 2008 and
			 at such Federal general election every 2d year thereafter.
						(b)Manner of
			 election
						(1)In
			 GeneralThe Delegate shall be elected at large and by a plurality
			 of the votes cast for the office of Delegate.
						(2)Effect of
			 Establishment of Primary ElectionsNotwithstanding paragraph (1),
			 if the Government of the Commonwealth of the Northern Mariana Islands, acting
			 pursuant to legislation enacted in accordance with the Constitution of the
			 Commonwealth of the Northern Mariana Islands, provides for primary elections
			 for the election of the Delegate, the Delegate shall be elected by a majority
			 of the votes cast in any general election for the office of Delegate for which
			 such primary elections were held.
						(c)VacancyIn
			 case of a permanent vacancy in the office of Delegate, the office of Delegate
			 shall remain vacant until a successor is elected and qualified.
					(d)Commencement of
			 termThe term of the Delegate shall commence on the 3d day of
			 January following the date of the election.
					713.Qualifications
			 for Office of DelegateTo be
			 eligible for the office of Delegate a candidate shall—
					(1)be at least 25
			 years of age on the date of the election;
					(2)have been a citizen
			 of the United States for at least 7 years prior to the date of the
			 election;
					(3)be a resident and domiciliary of the
			 Commonwealth of the Northern Mariana Islands for at least 7 years prior to the
			 date of the election;
					(4)be qualified to vote in the Commonwealth of
			 the Northern Mariana Islands on the date of the election; and
					(5)not be, on the
			 date of the election, a candidate for any other office.
					714.Determination
			 of election procedureActing
			 pursuant to legislation enacted in accordance with the Constitution of the
			 Commonwealth of the Northern Mariana Islands, the Government of the
			 Commonwealth of the Northern Mariana Islands may determine the order of names
			 on the ballot for election of Delegate, the method by which a special election
			 to fill a permanent vacancy in the office of Delegate shall be conducted, the
			 method by which ties between candidates for the office of Delegate shall be
			 resolved, and all other matters of local application pertaining to the election
			 and the office of Delegate not otherwise expressly provided for in this
			 subtitle.
				715.Compensation,
			 privileges, and immunitiesUntil the Rules of the House of
			 Representatives are amended to provide otherwise, the Delegate from the
			 Commonwealth of the Northern Mariana Islands shall receive the same
			 compensation, allowances, and benefits as a Member of the House of
			 Representatives, and shall be entitled to whatever privileges and immunities
			 are, or hereinafter may be, granted to any other nonvoting Delegate to the
			 House of Representatives.
				716.Lack of effect
			 on covenantNo provision of
			 this subtitle shall be construed to alter, amend, or abrogate any provision of
			 the covenant referred to in section 711 except section 901 of the
			 covenant.
				717.DefinitionFor purposes of this subtitle, the term
			 Delegate means the Resident Representative referred to in section
			 711.
				718.Conforming
			 amendments regarding appointments to military service academies by Delegate
			 from the Commonwealth of the Northern Mariana Islands
					(a)United States
			 Military AcademySection
			 4342(a)(10) of title 10, United States Code, is amended by striking
			 resident representative and inserting Delegate in
			 Congress.
					(b)United States
			 Naval AcademySection
			 6954(a)(10) of such title is amended by striking resident
			 representative and inserting Delegate in
			 Congress.
					(c)United States
			 Air Force AcademySection
			 9342(a)(10) of such title is amended by striking resident
			 representative and inserting Delegate in
			 Congress.
					VIIICompacts of
			 Free Association Amendments
			801.Approval of
			 Agreements
				(a)In
			 generalSection 101 of the
			 Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921) is
			 amended—
					(1)in the first
			 sentence of subsection (a), by inserting before the period at the end the
			 following: , including Article X of the Federal Programs and Services
			 Agreement Between the Government of the United States and the Government of the
			 Federated States of Micronesia, as amended under the Agreement to Amend Article
			 X that was signed by those two Governments on June 30, 2004, which shall serve
			 as the authority to implement the provisions thereof; and
					(2)in the first
			 sentence of subsection (b), by inserting before the period at the end the
			 following: , including Article X of the Federal Programs and Services
			 Agreement Between the Government of the United States and the Government of the
			 Republic of the Marshall Islands, as amended under the Agreement to Amend
			 Article X that was signed by those two Governments on June 18, 2004, which
			 shall serve as the authority to implement the provisions
			 thereof.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective as of April 30, 2008.
				802.Funds to
			 facilitate Federal activitiesUnobligated amounts appropriated before the
			 date of enactment of this Act pursuant to section 105(f)(1)(A)(ii) of the
			 Compact of Free Association Amendments Act of 2003 shall be available to both
			 the United States Agency for International Development and the Federal
			 Emergency Management Agency to facilitate each agency’s activities under the
			 Federal Programs and Services Agreements.
			803.Conforming
			 amendment
				(a)In
			 generalSection 105(f)(1)(A)
			 of the Compact of Free Association Amendments Act of 2003 (48 U.S.C.
			 1921d(f)(1)(A)) is amended to read as follows:
					
						(A)Emergency and
				disaster assistance
							(i)In
				generalSubject to clause
				(ii), section 221(a)(6) of the U.S.–FSM Compact and section 221(a)(5) of the
				U.S.–RMI Compact shall each be construed and applied in accordance with the two
				Agreements to Amend Article X of the Federal Programs and Service Agreements
				signed on June 30, 2004, and on June 18, 2004, respectively, provided that all
				activities carried out by the United States Agency for International
				Development and the Federal Emergency Management Agency under Article X of the
				Federal Programs and Services Agreements may be carried out notwithstanding any
				other provision of law. In the sections referred to in this clause, the term
				United States Agency for International Development, Office of Foreign
				Disaster Assistance shall be construed to mean the United States
				Agency for International Development.
							(ii)Definition of
				will provide fundingIn the second sentence of paragraph 12 of
				each of the Agreements described in clause (i), the term will provide
				funding means will provide funding through a transfer of funds using
				Standard Form 1151 or a similar document or through an interagency,
				reimbursable
				agreement.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall be effective as
			 of April 30, 2008.
				804.Clarifications
			 regarding PalauSection
			 105(f)(1)(B) of the Compact of Free Association Amendments Act of 2003 (48
			 U.S.C. 1921d(f)(1)(B)) is amended—
				(1)in clause
			 (ii)(II), by striking and its territories and inserting ,
			 its territories, and the Republic of Palau;
				(2)in clause
			 (iii)(II), by striking , or the Republic of the Marshall Islands
			 and inserting , the Republic of the Marshall Islands, or the Republic of
			 Palau; and
				(3)in clause
			 (ix)—
					(A)by striking
			 Republic both places it appears and inserting government,
			 institutions, and people;
					(B)by striking
			 2007 and inserting 2009; and
					(C)by striking
			 was and inserting were.
					805.Availability of
			 legal servicesSection
			 105(f)(1)(C) of the Compact of Free Association Amendments Act of 2003 (48
			 U.S.C. 1921d(f)(1)(C)) is amended by inserting before the period at the end the
			 following: , which shall also continue to be available to the citizens
			 of the Federated States of Micronesia, the Republic of Palau, and the Republic
			 of the Marshall Islands who legally reside in the United States (including
			 territories and possessions).
			806.Technical
			 amendments
				(a)Title
			 I
					(1)Section
			 177 agreementSection 103(c)(1)
			 of the Compact of Free Association Amendments Act of 2003 (48 U.S.C.
			 1921b(c)(1)) is amended by striking section 177 and inserting
			 Section 177.
					(2)Interpretation
			 and united states policySection 104 of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921c) is
			 amended—
						(A)in subsection
			 (b)(1), by inserting the before U.S.–RMI
			 Compact,;
						(B)in subsection
			 (e)—
							(i)in
			 the matter preceding subparagraph (A) of paragraph (8), by striking to
			 include and inserting and include;
							(ii)in
			 paragraph (9)(A), by inserting a comma after may; and
							(iii)in
			 paragraph (10), by striking related to service and inserting
			 related to such services; and
							(C)in the first
			 sentence of subsection (j), by inserting the before
			 Interior.
						(3)Supplemental
			 provisionsSection 105(b)(1) of the Compact of Free Association
			 Amendments Act of 2003 (48 U.S.C. 1921d(b)(1)) is amended
			 by striking Trust Fund and inserting Trust
			 Funds.
					(b)Title
			 II
					(1)U.S.–FSM
			 compactThe Compact of Free Association, as amended, between the
			 Government of the United States of America and the Government of the Federated
			 States of Micronesia (as provided in section 201(a) of the Compact of Free
			 Association Amendments Act of 2003 (117 Stat. 2757)) is amended—
						(A)in section
			 174—
							(i)in
			 subsection (a), by striking courts and inserting
			 court; and
							(ii)in
			 subsection (b)(2), by striking the before
			 November;
							(B)in section 177(a),
			 by striking , or Palau and inserting (or
			 Palau);
						(C)in section 179(b),
			 by striking amended Compact and inserting Compact, as
			 amended,;
						(D)in section
			 211—
							(i)in
			 the fourth sentence of subsection (a), by striking Compact, as Amended,
			 of Free Association and inserting Compact of Free Association,
			 as amended;
							(ii)in
			 the fifth sentence of subsection (a), by striking Trust Fund
			 Agreement, and inserting Agreement Between the Government of the
			 United States of America and the Government of the Federated States of
			 Micronesia Implementing Section 215 and Section 216 of the Compact, as Amended,
			 Regarding a Trust Fund (Trust Fund Agreement),;
							(iii)in
			 subsection (b)—
								(I)in the first
			 sentence, by striking Government of the before
			 Federated; and
								(II)in the second
			 sentence, by striking Sections 321 and 323 of the Compact of Free
			 Association, as Amended and inserting Sections 211(b), 321, and
			 323 of the Compact of Free Association, as amended,; and
								(iv)in
			 the last sentence of subsection (d), by inserting before the period at the end
			 the following: and the Federal Programs and Services Agreement referred
			 to in section 231;
							(E)in the first
			 sentence of section 215(b), by striking subsection(a) and
			 inserting subsection (a);
						(F)in section
			 221—
							(i)in
			 subsection (a)(6), by inserting (Federal Emergency Management
			 Agency) after Homeland Security; and
							(ii)in
			 the first sentence of subsection (c), by striking agreements and
			 inserting agreement;
							(G)in the second
			 sentence of section 222, by inserting in after referred
			 to;
						(H)in the second
			 sentence of section 232, by striking sections 102 (c) and all
			 that follows through January 14, 1986) and inserting
			 section 102(b) of
			 Public Law
			 108–188, 117 Stat. 2726, December 17, 2003;
						(I)in the second
			 sentence of section 252, by inserting , as amended, after
			 Compact;
						(J)in the first
			 sentence of the first undesignated paragraph of section 341, by striking
			 Section 141 and inserting section 141;
						(K)in section
			 342—
							(i)in
			 subsection (a), by striking 14 U.S.C. 195 and inserting
			 section 195 of title 14, United States Code; and
							(ii)in
			 subsection (b)—
								(I)by striking
			 46 U.S.C. 1295(b)(6) and inserting section 1303(b)(6) of
			 the Merchant Marine Act, 1936 (46
			 U.S.C. 1295b(b)(6)); and
								(II)by striking
			 46 U.S.C. 1295b(b)(6)(C) and inserting section
			 1303(b)(6)(C) of that Act;
								(L)in the third
			 sentence of section 354(a), by striking section 442 and 452 and
			 inserting sections 442 and 452;
						(M)in section 461(h),
			 by striking Telecommunications and inserting
			 Telecommunication;
						(N)in section
			 462(b)(4), by striking of Free Association the second place it
			 appears; and
						(O)in section 463(b),
			 by striking Articles IV and inserting Article
			 IV.
						(2)U.S.–RMI
			 compactThe Compact of Free Association, as amended, between the
			 Government of the United States of America and the Government of the Republic
			 of the Marshall Islands (as provided in section 201(b) of the Compact of Free
			 Association Amendments Act of 2003 (117 Stat. 2795)) is amended—
						(A)in section 174(a),
			 by striking court and inserting courts;
						(B)in section 177(a),
			 by striking the comma before (or Palau);
						(C)in section 179(b),
			 by striking amended Compact, and inserting Compact, as
			 amended,;
						(D)in section
			 211—
							(i)in
			 the fourth sentence of subsection (a), by striking Compact, as Amended,
			 of Free Association and inserting Compact of Free Association,
			 as amended;
							(ii)in
			 the first sentence of subsection (b), by striking Agreement between the
			 Government of the United States and the Government of the Republic of the
			 Marshall Islands Regarding Miliary Use and Operating Rights and
			 inserting Agreement Regarding the Military Use and Operating Rights of
			 the Government of the United States in the Republic of the Marshall Islands
			 concluded Pursuant to Sections 321 and 323 of the Compact of Free Association,
			 as Amended (Agreement between the Government of the United States and the
			 Government of the Republic of the Marshall Islands Regarding Military Use and
			 Operating Rights); and
							(iii)in
			 the last sentence of subsection (e), by inserting before the period at the end
			 the following: and the Federal Programs and Services Agreement referred
			 to in section 231;
							(E)in section
			 221(a)—
							(i)in
			 the matter preceding paragraph (1), by striking Section 231 and
			 inserting section 231; and
							(ii)in
			 paragraph (5), by inserting (Federal Emergency Management
			 Agency) after Homeland Security;
							(F)in the second
			 sentence of section 232, by striking sections 103(m) and all
			 that follows through (January 14, 1986) and inserting
			 section 103(k) of
			 Public Law
			 108–188, 117 Stat. 2734, December 17, 2003;
						(G)in the first
			 sentence of section 341, by striking Section 141 and inserting
			 section 141;
						(H)in section
			 342—
							(i)in
			 subsection (a), by striking 14 U.S.C. 195 and inserting
			 section 195 of title 14, United States Code; and
							(ii)in
			 subsection (b)—
								(I)by striking
			 46 U.S.C. 1295(b)(6) and inserting section 1303(b)(6) of
			 the Merchant Marine Act, 1936 (46
			 U.S.C. 1295b(b)(6)); and
								(II)by striking
			 46 U.S.C. 1295b(b)(6)(C) and inserting section
			 1303(b)(6)(C) of that Act;
								(I)in the third
			 sentence of section 354(a), by striking section 442 and 452 and
			 inserting sections 442 and 452;
						(J)in the first
			 sentence of section 443, by inserting , as amended. after
			 the Compact;
						(K)in the matter
			 preceding paragraph (1) of section 461(h)—
							(i)by
			 striking 1978 and inserting 1998; and
							(ii)by
			 striking Telecommunications and inserting
			 Telecommunication Union; and
							(L)in section 463(b),
			 by striking Article and inserting
			 Articles.
						807.Transmission of
			 videotape programmingSection
			 111(e)(2) of title 17, United States Code, is amended by striking or the
			 Trust Territory of the Pacific Islands and inserting the
			 Federated States of Micronesia, the Republic of Palau, or the Republic of the
			 Marshall Islands.
			808.Palau road
			 maintenanceThe Government of
			 the Republic of Palau may deposit the payment otherwise payable to the
			 Government of the United States under section 111 of
			 Public Law
			 101–219 (48 U.S.C. 1960) into a trust fund if—
				(1)the earnings of
			 the trust fund are expended solely for maintenance of the road system
			 constructed pursuant to section 212 of the Compact of Free Association between
			 the Government of the United States of America and the Government of Palau (48
			 U.S.C. 1931 note); and
				(2)the trust fund is
			 established and operated pursuant to an agreement entered into between the
			 Government of the United States and the Government of the Republic of
			 Palau.
				809.Clarification of
			 tax-free status of trust fundsIn the U.S.–RMI Compact, the U.S.–FSM
			 Compact, and their respective trust fund subsidiary agreements, for the
			 purposes of taxation by the United States or its subsidiary jurisdictions, the
			 term State means State, territory, or the District of
			 Columbia.
			810.Transfer of naval vessels to certain
			 foreign recipients
				(a)Transfers by grantThe President is authorized to transfer
			 vessels to foreign countries on a grant basis under section 516 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j), as
			 follows:
					(1)TurkeyTo the Government of Turkey—
						(A)the OLIVER HAZARD PERRY class guided
			 missile frigates GEORGE PHILIP (FFG–12) and SIDES (FFG–14); and
						(B)the OSPREY class minehunter coastal ship
			 BLACKHAWK (MHC–58).
						(2)LithuaniaTo the Government of Lithuania, the OSPREY
			 class minehunter coastal ships CORMORANT (MHC–57) and KINGFISHER
			 (MHC–56).
					(b)Transfers by saleThe President is authorized to transfer
			 vessels to foreign recipients on a sale basis under section 21 of the Arms
			 Export Control Act (22 U.S.C. 2761), as follows:
					(1)TaiwanTo the Taipei Economic and Cultural
			 Representative Office in the United States (which is the Taiwan instrumentality
			 designated pursuant to section 10(a) of the Taiwan Relations Act (22 U.S.C.
			 3309(a))), the OSPREY class minehunter coastal ships ORIOLE (MHC–55) and FALCON
			 (MHC–59).
					(2)TurkeyTo the Government of Turkey, the OSPREY
			 class minehunter coastal ship SHRIKE (MHC–62).
					(c)Grants not counted in annual total of
			 transferred excess defense articlesThe value of a vessel transferred to a
			 recipient on a grant basis pursuant to authority provided by subsection (a)
			 shall not be counted against the aggregate value of excess defense articles
			 transferred in any fiscal year under section 516(g) of the Foreign Assistance
			 Act of 1961.
				(d)Costs of transfersAny expense incurred by the United States
			 in connection with a transfer authorized by this section shall be charged to
			 the recipient.
				(e)Repair and refurbishment in United States
			 shipyardsTo the maximum
			 extent practicable, the President shall require, as a condition of the transfer
			 of a vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed before
			 the vessel joins the naval forces of the recipient performed at a shipyard
			 located in the United States, including a United States Navy shipyard.
				(f)Expiration of authorityThe authority to transfer a vessel under
			 this section shall expire at the end of the 2-year period beginning on the date
			 of enactment of this Act.
				
	
		December 14, 2007
		Read the second time and placed on the
		  calendar
	
